              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 1 of 96
                                           Curriculum Vitae of
                                       STEPHEN DAVID HART

Department of Psychology                                Phone:      +1 (778) 782 3354
Simon Fraser University                                   Fax:      +1 (778) 782 3427
8888 University Drive                                    Email:     hart@sfu.ca
Burnaby, British Columbia                                 Web:      www.sfu.ca/psyc/faculty/hart
Canada V5A 1S6

Scholar Identification
ResearcherID: www.researcherid.com/rid/D-3908-2013 (D-3908-2013)
ORCID: orcid.org/0000-0002-1027-6081 (0000-0002-1027-6081)
Google Scholar: scholar.google.com/citations?user=dJpmwisAAAAJ&hl=en&oi=sra
Scopus: www.scopus.com/authid/detail.uri?authorId=7202601274
ResearchGate: www.researchgate.net/profile/Stephen_Hart4

Education
Ph.D., University of British Columbia (1993)
     Area of Study: Clinical Psychology (APA/CPA accredited)
     Dissertation: Development and Validation of a New Scale for the Assessment of Psychopathy
M.A., University of British Columbia (1987)
      Area of Study: Clinical Psychology (APA/CPA accredited)
      Thesis: Diagnosis of Psychopathy in a Forensic Psychiatric Setting
B.A., University of British Columbia (1984)
      Area of Study: Psychology

Awards
Distinguished Contribution Award (2019)
      American Academy of Forensic Psychology
Dean’s Medal for Academic Excellence (2013)
      Faculty of Arts and Social Sciences, Simon Fraser University
Distinguished Achievement Award (2009)
      Association of Threat Assessment Professionals
Career Achievement Award (2003)
      Section on Clinical Emergencies and Crises (Section VII) of the Society of Clinical Psychology (Division
      12), American Psychological Association
Jerome Fisher Memorial Lecture Award (2001)
      Department of Psychiatry and Langley Porter Psychiatric Institute, University of California
Saleem Shah Award for Early Career Research Excellence in Psychology and Law (1995)
      American Psychology-Law Society (Division 41 of the American Psychological Association) and
      American Academy of Forensic Psychology
Endowed Research Fellowship (1994)
      Simon Fraser University
Studentship (1985-1990)
      Medical Research Council of Canada
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 2 of 96
January 11, 2020                                                           Stephen David Hart

Provincial Post-Graduate Scholarship (1987, 1988)
     Government of British Columbia
Graduate Fellowship (1984-85)
     University of British Columbia

Academic Positions
Simon Fraser University
     Current Positions: Professor, Department of Psychology (2001-present); Director, Terrorism, Risk and
     Security Studies Professional Master’s Program (2018-present); Associate Member, School of
     Criminology (2018-present)
     Previous Positions: Associate Professor, Department of Psychology (1995-2001); Associate Dean, Faculty
     of Graduate Studies (1998-2000); Associate Chair, Graduate, Department of Psychology (1997-1998,
     2010-2011); Assistant Professor, Department of Psychology (Limited Term, 1990-1994; Tenure Track,
     1994-1995)
     Graduate Courses: Psychological Assessment/Practicum in Psychological Assessment; Research Design in
     Clinical Psychology; Clinical-Forensic Assessment; Special Topics in Clinical Assessment; Special
     Topics in Psychology and Law; Research Methods; Psychopathology
     Undergraduate Courses: Introduction to Law and Psychology; Forensic Psychology; Contemporary Issues
     in Psychology and Law; Clinical-Forensic Psychology; Psychological Issues in Contemporary Society;
     Psychological Measurement; Introduction to Abnormal Psychology; Directed Studies
University of Bergen
     Positions: Visiting Professor II, Faculty of Psychology (2000-present)
     Graduate Courses: Rettspsykologi (Forensic Psychology)
University of British Columbia
     Position Sessional Lecturer, Department of Psychology (1990-1991); Lab Instructor, Department of
     Psychology (1984-1989)
     Undergraduate Courses: Forensic Psychology; Research Design

Professional Memberships and Activities
American Psychology-Law Society (American Psychological Association, Division 41)
      Member (1984-present); Past President (2002-2003); President (2001-2002); President-Elect (2000-2001);
      Member-at-Large (1997-2000); Program Co-Chair, APA Div. 41 Annual Meeting, Los Angeles, CA
      (1994); Student Editor, Law and Human Behavior (1989); Editorial Board of APA Div. 41 book series,
      Perspectives in Psychology and Law (1995-present); Book Review Editor, Law and Human Behavior
      (1997-2005)
American Psychological Association
      Member (1996-2005)
Canadian Association of Threat Assessment Professionals
      Founding Member (2004-present); Board of Directors (2004-2017)
Canadian Psychological Association
      Member (1984-1990)
International Association of Forensic Mental Health Services
      Charter Member (2000-present); President-Elect (2011-2013); President (2013-2015); Past-President
      (2015-2017)



                                                    Page 2
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 3 of 96
January 11, 2020                                                           Stephen David Hart

International Association for the Treatment of Sexual Offenders
      Charter Member (2000-2005)
International Cultic Studies Association
      Member (2011-2013)
International Institute of Forecasters
      Member (2010-2015)
Editorships
      Editor, Journal of Threat Assessment and Management (2012-2017)
      Editor, International Journal of Forensic Mental Health (2008-2011)
      Co-Editor, International Journal of Forensic Mental Health (2001-2007)
      Co-Editor, International Association of Forensic Mental Health Services Book Series (2004-2017)
Editorial Board Member
      Behavioral Sciences & the Law (1999-2005, 2017-present); Criminal Justice and Behavior (2000-2005);
      Journal of Forensic Psychiatry and Psychology (2011-present); Journal of Forensic Psychology Practice
      (1998-present); Journal of Personality Disorders (2000-present); Law and Human Behavior (1994-2006,
      2011-present); Legal and Criminological Psychology (1994-2018); Open Access Journal of Forensic
      Psychology (2009-present); Psychological Assessment (2014-present)
Editorial Consultant
      Addictions; Alberta Law Review; American Journal of Psychiatry; American Psychologist; Assessment;
      Behaviour Research and Therapy; Behavioural Brain Research; Behavioral Sciences and the Law; British
      Journal of Clinical Psychology; British Journal of Psychiatry; Canadian Journal of Behavioural Science;
      Canadian Journal of Criminology and Criminal Justice; Canadian Psychology; Criminal Justice and
      Behavior; Current Directions in Psychological Science; International Journal of Nursing Studies;
      International Journal of Offender Therapy and Comparative Criminology; Journal of Abnormal
      Psychology; Journal of the American Academy of Psychiatry and the Law; Journal of Consulting and
      Clinical Psychology; Journal of Criminology; Journal of Forensic Psychiatry; Journal of Forensic
      Sciences; Journal of Interpersonal Violence; Journal of Neuroscience; Journal of Personality and Social
      Psychology; Journal of Personality Assessment; Journal of Personality Disorders; Journal of Social and
      Clinical Psychology; Journal of the Royal Statistical Society, Series A; Journal of Threat Assessment and
      Management; Law and Human Behavior; Law & Policy; Legal and Criminological Psychology;
      Personality and Individual Differences; Psychological Assessment; Psychological Bulletin; Psychological
      Medicine; Psychology, Crime, and Law; Psychology of Violence; Psychology, Public Policy, and Law;
      Scandinavian Journal of Psychology; Trauma, Violence, & Abuse; Violence Against Women
Conference Scientific Advisory/Program Committee
      Bergen International Conference on Forensic Psychiatry (2013-present)
      European President’s Conference, Management and Treatment of Dangerous Offenders (2004-2005)
      Bergen Conference on the Treatment of Psychopathy (2003-2004, 2010-2011)
      Towards A Safer Society: Understanding and Tackling Violence (2003-2004)
      European Association of Psychology and Law: Dangerousness, Violence and Fear of Crime (2002)
British Columbia Health Research Foundation
      Member, Health Services and Clinical Care Research Committee (1993-1997)
External Grant Reviewer
      Medical Research Council of Canada; National Institute of Mental Health; Ontario Mental Health
      Foundation; Social Sciences and Humanities Research Council of Canada; Hampton Foundation



                                                    Page 3
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 4 of 96
January 11, 2020                                                           Stephen David Hart

Vancouver Pretrial Services Centre Critical Incident Response Team
    Mental Health Consultant (1992-1999)
Vancouver Wife Assault Coordination Program
    Member, Justice Subcommittee (1991-1993)

Research Grants
Faculty of Arts and Social Science Chairs/Directors’ Research Grant (2019-2020)
     Title: Cross-Cultural Generalizability of the Korean Translation of HCR-20 Version 3: Data Analysis
     Investigator: Stephen D. Hart
     Amount: CAD $ 5,000
Psychology Department Research Grant (2018-2019)
     Title: Cross-Cultural Validation of the HCR-20V3 in Korea
     Investigator: Stephen D. Hart
     Amount: CAD $ 7,000
Canadian Network for Research on Terrorism, Security and Society (2015-2016)
     Title: A Concurrent Evaluation of Threat Assessment Tools for the Individual Assessment of Terrorism
     Investigators: S. D. Hart, A. N. Cook, E. Pressman, & S. Strang
     Amount: CAD $ 17,250
Psychology Department Research Grant (2014-2015)
     Title: Cross-Cultural Validation of the HCR-20V3 in Singapore
     Investigator: Stephen D. Hart
     Amount: CAD $ 7,000
Public Safety Canada, Kanishka Project Contribution Program (2012-2014)
     Title: Risk/Threat Assessment and Management of Group-Based Violence (including Terrorism)
     Investigators: A. N. Cook & S. D. Hart
     Amount: CAD $ 31,247
Canadian Institutes of Health Research, Operating Grant (2010-2015)
     Title: PATHWAYS: Evaluating the Transition of Psychiatric Services from Hospital to Community
     Investigators: T. Nicholls, J. Brink, K. S. Douglas, N. Gagnon, & S. D. Hart
     Amount: CAD $ 365,790
Canadian Institutes of Health Research, Operating Grant (2009-2013)
     Title: Toward Reducing the Risk for Violence-Related Adverse Events among People with Major Mental
     Disorders: A Prospective, Repeated-Measures Study
     Investigators: K. S. Douglas, J. Brink, S. D. Hart, & T. Nicholls
     Amount: CAD $ 710,376
Chief Scientist Office, Scotland (2008-2009)
     Title: The Comprehensive Assessment of Psychopathic Personality Disorder (CAPP): The development of
     a new measure of psychopathy and an assessment of its cross-cultural generalisability.
     Investigators: D. J. Cooke, S. D. Hart, C. Michie, & L. Johnstone
     Amount: GBP £ 154,950
Social Sciences and Humanities Research Council of Canada, Small Institutional Grant (2007-2008)
     Title: Experience sampling of risk factors among high risk forensic psychiatric patients
     Investigators: K. S. Douglas, M. Moretti, & S. D. Hart
     Amount: CAD $ 14,811



                                                  Page 4
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 5 of 96
January 11, 2020                                                           Stephen David Hart

Michael Smith Foundation for Health Research, Infrastructure Programs, Team Start-Up (2006-2009)
      Title: Risk Reduction in Mental Health
      Investigators: K. S. Douglas, S. D. Hart, J. Brink, & T. Nicholls
      Amount: CAD $ 225,000
Research and Development Services, Home Office, United Kingdom (2006-2007)
      Title: The Development of a Measure of Change for Psychopathic Traits, Extension
      Investigators: D. J. Cooke, S. D. Hart, C. Logan, T. Hogue, & C. Michie
      Amount: GBP £ 15,000
British Columbia Forensic Psychiatric Services Commission (2004-2007)
      Title: Neurocognitive Profiles of Forensic Psychiatric Patients
      Investigators: J. Brink, H. Viljoen, & S. D. Hart
      Amount: CAD $ 82,000
Social Sciences and Humanities Research Council of Canada, Strategic Research Clusters Design Grant (2004-
      2005)
      Title: An Evidence-Based Model for Risk Assessment in Child Welfare
      Investigators: C. Regehr, N. Trocmé, J. Barber, J. Daciuk, S. D. Hart, & M. Tourigny
      Amount: CAD $ 30,000
Research and Development Services, Home Office, United Kingdom (2003-2006)
      Title: The Development of a Measure of Change for Psychopathic Traits
      Investigators: D. J. Cooke, S. D. Hart, C. Logan, T. Hogue, & C. Michie
      Amount: GBP £ 250,000
Research and Development Directorate, Greater Glasgow Primary Care National Health Service Trust, United
      Kingdom (2003-2005)
      Title: Institutional Violence Management: The Development of an Empirically Informed Risk Assessment
      Guide
      Investigators: D. J. Cooke, L. Johnstone, S. D. Hart, & L. Gadon
      Amount: GBP £ 62,370
Department of Justice Canada (2002-2005)
      Title: Development of Police-Based Risk Assessment Tool for Intimate Partner Violence
      Investigators: P. R. Kropp & S. D. Hart
      Amount: CAD $ 75,000
Canadian Crime Prevention Centre: Community Mobilization Program (2001-2002)
      Title: Tools for Victim-Informed Risk Assessment in Criminal Harassment Cases
      Investigators: P. Randall Kropp, Penny Bain, & Stephen D. Hart
      Amount: CAD $ 47,500
Social Sciences and Humanities Research Council of Canada, Proposal Development Grant (2000-2001)
      Title: Violence Against Women in Relationship as a Determinant of Health: Implications of Offender Risk
      Assessment for Victim Safety Planning
      Investigators: P. R. Kropp, A. Henderson, & S. D. Hart
      Amount: CAD $ 7,500
Canadian Foundation for Innovation, Institutional Innovation Fund (1999-2000)
      Title: Forensic Mental Health Research and Training Network
      Investigators: R. Roesch, S. D. Hart, J. R. P. Ogloff, & W. Krane
      Amount: CAD $ 175,000



                                                   Page 5
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 6 of 96
January 11, 2020                                                           Stephen David Hart

Social Sciences and Humanities Research Council of Canada, Small Research Grant (1998-2000)
      Title: Assessment and management of risk for violence: Completion of follow-up
      Investigators: S. D. Hart, C. D. Webster, & D. Eaves
      Amount: CAD $ 4,692
Social Sciences and Humanities Research Council of Canada (1996-1999)
      Title: Words for Feelings, Feelings for Words: Alexithymia, Psychopathy, and the Language of Emotion
      Investigator: S. D. Hart
      Amount: CAD $ 72,270
British Columbia Health Research Foundation (1995-1997)
      Title: Validation of the HCR-20
      Investigators: C. D. Webster, S. D. Hart, & D. Eaves
      Amount: CAD $ 77,724
Lohn Estate Fund Interdisciplinary Breast Cancer Research Competition (1997-1999)
      Title: Bringing Oncology, Measurement Theory, and Clinical Psychology Together: The Development of a
      Meaningful Taxonomy for the Assessment of the Physical, Psychological, and Lifestyle Consequences of
      Breast Cancer and Its Treatment
      Investigators: C. Coppin, S. D. Hart, & B. Norris
      Amount: CAD $ 68,000
Simon Fraser University, President’s Research Grant (1995-1997)
      Title: Stalking in British Columbia: A preliminary investigation of Canada’s new criminal harassment law
      Investigator: S. D. Hart
      Amount: CAD $ 6,500
NATO Collaborative Research Grant 921242 (1992)
      Title: Cross-Cultural Generalizability of Psychopathy: Scotland versus Canada
      Investigators: R. D. Hare, D. J. Cooke, & S. D. Hart
      Amount: BEF 155,000

Clinical Training
Surrey Pretrial Mental Health Project, Surrey Pretrial Services Centre
      Intake assessment of men remanded in custody for mental illness, suicide risk, and violence potential
      (1991-1992)
Assaultive Husbands Project
      Court-mandated group therapy with male offenders (1986-1991)
Family Services of Greater Vancouver
      Group therapy with self-referred wife assaulters (1987-1989)
Department of Psychology, University Hospital, UBC Site
      APA/CPA accredited internship in clinical psychology; psychodiagnostic and neuropsychological
      assessment of psychiatric, general medical, and geriatric patients, and cognitive-behavior therapy of
      anxiety, mood, and eating disorders (1988-1989)
Vancouver Pretrial Services Centre
      Internship in clinical forensic psychology; assessment of men remanded in custody for mental illness,
      suicide risk, and violence potential (1987-1989)
Forensic Psychiatric Institute
      Practicum in clinical forensic psychology; forensic, psychodiagnostic, and neuropsychological assessment
      of people remanded for fitness examinations and those held under Lieutenant-Governor’s warrants (1986-

                                                   Page 6
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 7 of 96
January 11, 2020                                                           Stephen David Hart

    1987)
Department of Psychology, Lions Gate Hospital
    Practicum in clinical psychology; psychodiagnostic and neuropsychological assessment of psychiatric and
    neurological patients (1985-1986)
Department of Psychology, Shaughnessy Hospital
    Practicum in clinical psychology; psychodiagnostic and neuropsychological assessment of psychiatric and
    neurological patients; cognitive-behavior therapy; behavioral medicine (1985)

Consultancies
Independent Practice
      Consulted with lawyers in Canada and the United States concerning psychological assessment, expert
      testimony, and cross-examination strategies in various criminal and civil matters: indeterminate criminal
      and civil commitment hearings, murder (including capital murder), arson, criminal harassment, detention
      hearings, workplace violence, labor arbitration, and custody/access (1987-present)
Kompetansesenteret i Sikkerhets-, Fengel-, og Rettspsykiatri, Sandviken Sykehus (Norway)
      Consulted with forensic psychiatric hospital regarding staff training and evaluative research (1999-
      present)
Royal Canadian Mounted Police, Federal Witness Protection Program
      Consultant (2015-present)
Global Center on Cooperative Security
      Participant, Expert Workshop on the Management, Rehabilitation, and Reintegration of Violent Extremist
      Offenders (2018)
Federal Bureau of Investigation, Critical Incident Analysis Group
      Participant, Active Shooter and Threat Management Symposium (2015)
Council of State Governments, Justice Center
      Participant, Understanding Risk and Dangerousness in Defendants With Mental Illnesses: Research To
      Practice for Judges (2015)
Integrated Risk and Threat Assessment Center (I-TRAC), Province of Alberta
      Member, Understudy Certification Board (2011)
Representative for Children and Youth, Province of British Columbia
      Member, Project Advisory Team, Phallometric Testing and BC’s Youth Justice System (2010-2011)
Calgary Police Service
      Consulted regarding risk assessment, including the establishment of a threat assessment unit (2003-2005,
      2010)
Home Office (United Kingdom)
      Member, Correctional Services Accreditation Panel, evaluating Chromis Program for treatment of violent
      psychopathic offenders (2005, 2009)
British Columbia Institute Against Family Violence
      Conducted research and training on risk assessment, risk management, and victim safety planning with
      respect to spousal violence, stalking, and sexual violence (1992-2005)
Home Office (United Kingdom)
      Member, Assessment Group, Dangerous and Severe Personality Disorder High Secure Services Project
      (2003-2005)


                                                    Page 7
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 8 of 96
January 11, 2020                                                           Stephen David Hart

Her Majesty’s Prison Service (United Kingdom)
      Consulted with HMPS staff regarding the development of a treatment program for violent, psychopathic
      offenders and conducted staff training concerning violence risk assessment (1999-2003)
Swedish Correctional Board (Sweden)
      Consulted regarding development of risk and need assessment at the National Reception Unit at Kumla
      Prison (2005-2007)
Correctional Service of Canada and the National Parole Board
      Chaired a Joint National Board of Investigation into the release and supervision of an offender on day
      parole charged with second degree murder (2000-2002)
Royal Canadian Mounted Police (E Division)
      Trained police officers in the dynamics and investigation of spousal assault (1992-1998); mental health
      consultant, Threat Assessment Unit (2000-2002)
Justice Institute of British Columbia
      Trained corrections and probation officers in identification and management of violent and suicidal
      offenders (1992-1998)
British Columbia Forensic Psychiatric Services Commission
      Conducted research and trained staff in the area of mentally disordered offenders (1992)
British Columbia Corrections Branch Contract
      Conducted research concerning the prevalence of mentally disordered offenders in a remand jail and the
      community supervision of sex offenders (includes contracts COR-22153 to S. D. Hart, 1989; COR-C2-
      100 to S. D. Hart, 1988)
Correctional Service of Canada
      Trained psychologists, case managers, and correctional officers in identification and management of high-
      risk offenders (1991-2002); conducted parole assessments (1997); also consulted regarding and conducted
      contract research on high risk offenders, family violence, and offender assessment (1986-2002)

Expert Witness Appearances
Lovado, Jaris v. Her Majesty the Queen (Ministry of Public Safety and Solicitor General), British Columbia
      Human Rights Tribunal (24 October 2019)
State of Iowa v. Rene Zarate, District Court of Iowa, Buena Vista County (1 November 2018)
Ramirez v. Nolin, British Columbia Family Law Arbitration (21 February 2018)
In the Matter of Allan Dwayne Schoenborn, British Columbia Review Board (10 November 2017)
State of Iowa vs. Michael Thomas Goodwin, Jr., District Court of Iowa, Lee County (19 July 2017)
Commission of Inquest Respecting the Death of Donald Dunphy, Government of Newfoundland and Labrador
      (7 March 2017)
In re the Detention of Jeffrey Goodwin, District Court of Iowa, Lee County (4 November 2016)
In re the Detention of James Travis Baker, District Court of Iowa, Monona County (21 September 2016)
R. v. Paul Richard Haley, Supreme Court of British Columbia (18 May 2016)
R. v. Allan Schoenborn, Supreme Court of British Columbia (11 May 2016)
Jeffrey G. Ewert v. Her Majesty the Queen et al. (Remedies Hearing), Federal Court (Canada) (24 April 2016)
R. v. Johnny Awasis, Provincial Court of British Columbia (14 December 2015)
State of Iowa v. Rene Zarate, District Court of Iowa, Buena Vista County (3 June 2015)


                                                    Page 8
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 9 of 96
January 11, 2020                                                           Stephen David Hart

Jeffrey G. Ewert v. Her Majesty the Queen et al. (Merits Hearing), Federal Court (Canada) (28 May 2015)
State v. Isaiah R. Sweet, District Court of Iowa, Delaware County (26 February 2014)
Post Tariff Indeterminate Sentence Review of Abdur Rashid Khan, Parole Board for England and Wales (24
      February 2014)
In the Matter of B.J.C., British Columbia Review Board (8 October 2013)
In re the Detention of Shawn Clark Warth, District Court of Iowa, Des Moines County (9 July 2013)
In re the Detention of Robert McNitt, District Court of Iowa, Lee County (4 October 2012)
R. v. Cory Lawrence Bitternose, Provincial Court of Alberta (13 June 2012)
In re the Detention of Frank H. Alloway III, District Court of Iowa, Polk County (1 May 2012)
In re the Detention of Bradley Joseph Hutchcroft, District Court of Iowa, Dubuque County (3 November 2011)
In the Matter of Robert John Plaxton, British Columbia Review Board (1 November 2011)
In re the Detention of Cory Blake West, District Court of Iowa, Wapello County (1 September 2011)
In re the Detention of Harlan H. Willet, Jr., District Court of Iowa, Johnson County (22 February 2011)
In re the Detention of Paul Michael Blaise, District Court of Iowa, Lee County (9 February 2010)
In the Matter of Peter Janin Bentley, British Columbia Review Board (18 January 2010)
In re the Detention of Clay Morgan Spears, District Court of Iowa, Scott County (4 August 2009)
In re the Detention of Leeland Matthew Nesbitt, District Court of Iowa, Black Hawk County (15 July 2009)
In re the Detention of Donald J. DeMoss, Jr., District Court of Iowa, Jackson County (14 October 2008)
Re: Inquest into the Deaths of Christian Thomas Lee et al., British Columbia Coroner’s Service (6 May 2008)
In re the Detention of Matthew Bryant, District Court of Iowa, Page County (1 May 2008)
R. v. HLN, Provincial Court of British Columbia (26 February 2008)
In re the Detention of Ricardo Capello, AKA Richard Rogers, Superior Court of Washington, King County (10
      December 2007)
In re the Detention of Ricardo Capello, AKA Richard Rogers, Superior Court of Washington, King County (13
      November 2007)
State v. Terry Joe Williams, District Court of Iowa, Polk County (20 July 2007)
In re the Detention of Harold Duane Williams, District Court of Iowa, Webster County (11 May 2007)
Hilf v. Humberd, Superior Court of the State of California, Los Angeles County (8 March 2007)
In re the Detention of Carlton Robert Ward, District Court of Iowa, Jackson County (1 February 2007)
P. S. C. v. The Attorney General of British Columbia, Supreme Court of British Columbia (10 November 2006)
In re the Detention of Troy D. Mueller, District Court of Iowa, Clinton County (25 October 2006)
Dove, Franklin and Greater Vancouver Regional District, B.C. Labour Arbitration Hearing (11 October 2006)
In re the Detention of Scott A. Bennett, District Court of Iowa, Waterloo County (4 October 2006)
In re the Detention of Michael T. Lepper, District Court of Iowa, Polk County (2 May 2006)
In re the Detention of Jack E. Merrifield, District Court of Iowa, Clarke County (19 April 2006)
R. v. Gary Douglas Dewhirst, Supreme Court of British Columbia, New Westminster (5 April 2006)
In re the Detention of Martin Dean Harless, District Court of Iowa, Woodbury County (5 December 2005)
In re the Detention of Winston C. Halstead, District Court of Iowa, Clay County (31 August 2005)

                                                  Page 9
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 10 of 96
January 11, 2020                                                           Stephen David Hart

In re the Detention of Loren G. Huss, Jr., District Court of the State of Iowa, Polk County (20 May 2005)
In re the Detention of Jerry Lee Altman, District Court of the State of Iowa, Webster County (2 December
      2004)
In re the Detention of John Jack Carmody, District Court of the State of Iowa, Henry County (19 July 2004)
In re the Detention of Robert Campos, Circuit Court of the State of Illinois, Lake County (17 July 2004)
State of California v. Jack Sporich, Superior Court of California, Ventura County (30 April 2004)
State of California v. Jack Sporich, Superior Court of California, Ventura County (29 January 2004)
State of Wisconsin v. Bruce N. Brown, Circuit Court of the State of Wisconsin, Milwaukee County (4 June
      2003)
State of Wisconsin v. Thomas H. Bush, Circuit Court of the State of Wisconsin, Eau Claire County (27 March
      2003)
In re: the Commitment of George Herbert Fox, Superior Court of the State of Kansas, Johnson County (12
      October 2001)
In re: the Detention of Dennis Herzog, Superior Court of Washington, King County (26 July 2001)
Regina v. Jess McCully, Provincial Court of British Columbia (18 June 2001)
In re: the Detention of Terry Donald Ingram et al., District Court of the State of Texas, Montgomery County
      (23 March 2001)
In re: the Detention of George Flick, In re: the Detention of John Edwin Woods, Superior Court of Arizona,
      Cochise County (4 January 2001)
In re: the Detention of Daniel Holtz, District Court of the State of Iowa, Black Hawk County (1 December
      2000)
In re: the Detention of Charles Echols, District Court of the State of Iowa, Scott County (30 November 2000)
In the Matter of the Care and Treatment of James Alvin Francis, Circuit Court Division III of the State of
      Missouri, Butler County (20 November 2000)
State of Wisconsin v. Thomas H. Bush, Circuit Court of the State of Wisconsin, Eau Claire County (26 May
      2000)
Florida v. Charles Rodgers, 10th Circuit Court of the State of Florida, Bartow County (4 April 2000)
MacLean Committee, Scottish Executive Office (25 October 1999)
Regina v. William Gibson Brown¸ Supreme Court of British Columbia (24 September 1999)
In re: the Detention of Gordon Michael Strauss, Superior Court of Washington, King County (26 July 1999)
In re: the Detention of Manuel Escobedo, Superior Court of Washington, Clark County (22 January 1999)
Regina v. Terry Samuel Arnold, Supreme Court of British Columbia (January 19, 1998)
Regina v. Dennis Roy Frank, Manitoba Court of Queen’s Bench (23 June 1998)
In re: the Detention of Casper Ross, Superior Court of Washington, Pierce County (27 May 1998)
In re: the Detention of Kenneth R. Gordon, Superior Court of Washington, King County (26 May 1998)
Regina v. Eric Andrew Clark, Ontario Provincial Court (6 May 1998)
In re: the Detention of Abraham W. Dean, Superior Court of Washington, Yakima County (20 February 1998)
In re: the Detention of Roger C. Bishop, Superior Court of Washington, King County (12 February 1998)
In re: the Detention of Bernard Thorell, Superior Court of Washington, King County (11 February 1998)


                                                   Page 10
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 11 of 96
January 11, 2020                                                           Stephen David Hart

Hearings on Bills C-55 and C-254, House of Commons Standing Committee on Justice and Legal Affairs
      (February 13, 1997)
Malahoff v. McLeod, Supreme Court of British Columbia (29 January 1997)
Regina v. Fowler, Supreme Court of British Columbia (3 December 1996)
In re: the Detention of Joseph Aqui, Superior Court of Washington, King County (1 August 1996)
Viani v. Bedry, Provincial Court of British Columbia (10 June 1996)
Commission of Inquiry into the Deaths of Rhonda Lavoie and Roy Lavoie, Manitoba Court of Queen’s Bench
      (22 April 1996)
Vivian v. Relkoff, Supreme Court of British Columbia (28 September 1995)
Inquest into the Death of Sarah Kelly, Manitoba Provincial Court (30 March 1995)
Board of Trustees of School District No. 62 and Sooke Teachers’ Association, B.C. Labour Arbitration Hearing
      (6 February 1995)
Regina v. Mandin, Alberta Court of Queen’s Bench (16 February 1994)
Regina v. Barrisoff, Provincial Court of British Columbia (21 October 1987)

Articles & Chapters (* denotes peer-reviewed publications)
*Sea, J., Beauregard, E., & Hart, S. D. (under review). The interrater reliability and concurrent validity of the
      Risk for Sexual Violence Protocol (RSVP) in Korean sexual offenders. International Journal of Offender
      Therapy and Comparative Criminology.
Hart, S. D., & Boer, D. P. (in press). Structured Professional judgment guidelines for sexual violence risk
      assessment: The Sexual Violence Risk–20 (SVR-20) Versions 1 and 2 and Risk for Sexual Violence
      Protocol (RSVP). In K. S. Douglas & R. K. Otto (Eds.), Handbook of violence risk assessment. Milton
      Park, UK: Routledge.
*DeMatteo, D., Hart, S. D., Heilbrun, K. S., Boccacini, M. S., Cunningham, M. D., Douglas, K. S., … &
      Reidy, T. J. (in press). Consensus statement on the use of the Hare Psychopathy Checklist-Revised (PCL-
      R) in capital sentencing to assess risk for institutional violence. Psychology, Public Policy, and Law.
*Reale, K., Bouchard, M., Lim, Y. L., Cook, A. N., & Hart, S. D. (in press). Are psychopathic traits associated
      with core social networks? An exploratory study in university students. Social Psychology Quarterly.
*Vargen, L., Jackson, K. J., & Hart, S. D. (in press). Interrater reliability, concurrent validity, and predictive
      validity of the Risk for Sexual Violence Protocol. Law and Human Behavior. [DOI: 10.1037/lhb0000353]
Hart, S. D. (2019). Assessing risk for group-based violence. In D. Eaves, C. D. Webster, Q. Haque, & J.
      Thalken-Eaves (Eds.), Risk rules: A practical guide to structured professional judgment and violence
      prevention (pp. 173-179). Hove, UK: Pavilion Publishing and Media. [ISBN: 978-1-912755-24-0]
Hart, S. D., & Douglas, K. S. (2019). Violence risk assessment and management – From prediction to
      prevention. In D. Eaves, C. D. Webster, Q. Haque, & J. Thalken-Eaves (Eds.), Risk rules: A practical
      guide to structured professional judgment and violence prevention (pp. 87-92). Hove, UK: Pavilion
      Publishing and Media. [ISBN: 978-1-912755-24-0]
Hart, S. D., & Roesch, R. (2019). Mental disorder and the law. In D. J. A. Dozois (Ed.), Abnormal psychology:
      Perspectives, 6th ed. (pp. 482-503) Toronto: Pearson. [ISBN: 9780134428871]
*Bueso-Izquierdo, N., Verdejo-Román, J., Martínez-Barbero, J. P., Pérez-Rosillo, M. A., Pérez-García, M.,
      Hidalgo-Ruzzante, N., & Hart, S. D. (2019). Prevalence and nature of structural brain abnormalities in
      batterers: A magnetic resonance imaging study. International Journal of Forensic Mental Health, 18, 220-


                                                     Page 11
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 12 of 96
January 11, 2020                                                           Stephen David Hart

     227. [DOI: 10.1080/14999013.2018.1476422]
*Bueso-Izquierdo, N., Burneo-Garcés, C., Hart, S. D., Kropp, P. R., Pérez-García, M., & Hidalgo-Ruzzante, N.
     (2019). ¿Está asociado el abuso/dependencia de drogas a un funcionamiento ejecutivo específico en
     maltratadores? Behavioral Psychology / Psicología Conductual, 27, 415-430.
*Maraun, M., Metta, A., Hart, S. D., Fraser-Maraun, J., Heene, M. (2019). The dimensionality of the Hare
     Psychopathy Checklist-Revised, revisited: Its purported multidimensionality might well be artifactual.
     Personality and Individual Differences, 138, 24-32. [DOI: 10.1016/j.paid.2018.09.004]
*Gatner, D. T., Douglas, K. S., & Hart, S. D. (2018). Comparing the lexical similarity of the Triarchic Model
     of Psychopathy to contemporary models of psychopathy. Journal of Personality, 86, 577-589. [DOI:
     10.1111/jopy.12337]
*Watt, K. A., Storey, J. E., & Hart, S. D. (2018). Violence risk identification, assessment and management
     practices in inpatient psychiatry. Journal of Threat Assessment and Management, 5, 155-172. [DOI:
     10.1037/tam0000099]
Hart, S. D. (2017). A message from the outgoing editor. Journal of Threat Assessment and Management, 4,
     179. [DOI: http://dx.doi.org/10.1037/tam0000094]
Hart, S. D., Cook, A. N., Pressman, D. E., Strang, S., & Lim, Y. L. (2017). A concurrent evaluation of threat
     assessment tools for the individual assessment of terrorism, TSAS Working Paper No. 17-1. Waterloo,
     Canada: Canadian Network for Research on Terrorism, Security and Society. Available at:
     http://tsas.ca/tsas_library_entry/tsas-wp17-01-a-concurrent-evaluation-of-threat-assessment-tools-for-the-
     individual-assessment-of-terrorism/
Cook, A. N., & Hart, S. D. (2017). Violence risk assessment across nations and across cultures: Legal, clinical,
     and scientific considerations. In R. R. Roesch & A. N. Cook (Eds.), Handbook of forensic mental health
     services (131-152). New York: Routledge/Taylor & Francis. [ISBN: 9781138645950]
*Storey, J. E., Hart, S. D., & Lim, Y. L. (2017). Serial stalking of mental professionals: Case presentations,
     analysis, and formulation using the Guidelines for Stalking Assessment and Management (SAM). Journal
     of Threat Assessment and Management, 4, 122-143. [DOI: 10.1037/tam0000087]
*Hart, S. D. (2016). Culture and violence risk assessment: The case of Ewert v. Canada. Journal of Threat
     Assessment and Management, 3, 76-96. [DOI: 10.1037/tam0000068]
*Hart, S. D. (2016). Ewert v. Canada: Postscript. Journal of Threat Assessment and Management, 3, 128.
     [DOI: 10.1037/tam0000070]
Hart, S. D. (2016). Gåden om psykopati [The puzzle of psychopathy]. In M. K. F. Kreis, H. A. Hoff, H.
     Belfrage, & S. D. Hart (Eds.), Psykopati (pp. 17-28). Copenhagen: Hans Reitzels Forlag. [ISBN: 978-87-
     412-5665-8]
     Translated into Swedish as:
     Hart, S. D. (2016). Psykopatins gåta [The puzzle of psychopathy]. In M. K. F. Kreis, H. A. Hoff, H.
     Belfrage, & S. D. Hart (Eds.), Psykopati (U. J. Miranda, Trans.) (pp. 13-24). Lund, Sweden:
     Studentlitteratur. [ISBN: 978-91-44-08607-1]
     Translated into Norwegian as:
     Hart, S. D. (2016). Gåten psykopati [The puzzle of psychopathy]. In M. K. F. Kreis, H. A. Hoff, H.
     Belfrage, & S. D. Hart (Eds.), Psykopati (K. Hemmer, Trans.) (pp. 16-25). Bergen, Norway:
     Fagbokforlaget [ISBN: 978-82-450-2003-8]
Hart, S. D., Douglas, K. S., & Guy, L. S. (2016). The structured professional judgment approach to violence
     risk assessment: Origins, nature, and advances. In L. Craig & M. Rettenberger (Volume Eds.) and D. Boer
     (Series Ed.), The Wiley handbook on the theories, assessment, treatment of sexual offending: Volume II.

                                                    Page 12
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 13 of 96
January 11, 2020                                                           Stephen David Hart

     Assessment (pp. 643-666). Oxford, UK: Wiley. [ISBN: 9781118572665]
*Gatner, D. T., Douglas, K. S., & Hart, S. D. (2016). Examining the incremental and interactive effects of
     Boldness with Meanness and Disinhibition within the Triarchic Model of Psychopathy. Personality
     Disorders: Theory, Research, and Treatment, 7, 259-268. [DOI: 10.1037/per0000182]
*Guy, L. S., & Hart, S. D. (2016). Introduction to the special section on ATAP’s 25th Annual Threat
     Management Conference: Celebrating pioneers in threat assessment. Journal of Threat Assessment and
     Management, 2, 227-228. [DOI: http://dx.doi.org/10.1037/tam0000052]
Kreis, M. K. F., Hoff, H. A., Belfrage, H., & Hart, S. D. (2016). Forord [Foreword]. In M. K. F. Kreis, H. A.
     Hoff, H. Belfrage, & S. D. Hart (Eds.), Psykopati (pp. 11-13). Copenhagen: Hans Reitzels Forlag. [ISBN:
     978-87-412-5665-8]
     Translated into Swedish as:
     Kreis, M. K. F., Hoff, H. A., Belfrage, H., & Hart, S. D. (2016). Forord [Foreword]. In M. K. F. Kreis, H.
     A. Hoff, H. Belfrage, & S. D. Hart (Eds.), Psykopati (U. J. Miranda, Trans.) (pp. 7-9). Lund, Sweden:
     Studentlitteratur. [ISBN: 978-91-44-08607-1]
     Translated into Norwegian as:
     Kreis, M. K. F., Hoff, H. A., Belfrage, H., & Hart, S. D. (2016). Forord [Foreword]. In M. K. F. Kreis, H.
     A. Hoff, H. Belfrage, & S. D. Hart (Eds.), Psykopati (K. Hemmer, Trans.) (pp. 9-11). Bergen, Norway:
     Fagbokforlaget [ISBN: 978-82-450-2003-8]
*Maraun, M. D., & Hart, S. D. (2016). The taxonic latent structure and taxometrics in forensic mental health.
     Psychological Reports, 119, 450-486.
*Storey, J. E., Hart, S. D., Cooke, D. J., & Michie, C. (2016). Psychometric properties of the Hare Psychopathy
     Checklist-Revised (PCL-R) in a representative sample of Canadian federal offenders. Law and Human
     Behavior, 40, 136-146. [DOI: 10.1037/lhb0000174]
*Bueso-Izquierdo, N., Hart, S. D., Hidalgo-Ruzzante, N., Kropp, P. R., & Pérez-García, M. (2015). The mind
     of the male batterer: A neuroscience perspective. Aggression and Violent Behavior, 25, 243-251. [DOI:
     10.1016/j.avb.2015.09.009]
*Corrado, R. R., McCuish, E. C., Hart, S. D., & DeLisi, M. (2015). The role of psychopathic traits and
     developmental risk factors on offending trajectories from early adolescence to adulthood: A prospective
     study of incarcerated youth. Journal of Criminal Justice, 43, 357-368. [DOI:
     10.1016/j.jcrimjus.2015.04.007]
*Corrado, R. R., McCuish, E. C., Hart, S. D., & DeLisi, M. (2015). Can the causal mechanisms underlying
     chronic, serious, and violent offending trajectories be elucidated using the psychopathy construct? Journal
     of Criminal Justice, 43, 251-261. [DOI: 10.1016/j.jcrimjus.2015.04.006]
Guy, L. S., Douglas, K. S., & Hart, S. D. (2015). Risk assessment and communication. In B. Cutler & P. Zapf
     (Eds.), APA handbook of forensic psychology, Vol. 1 (pp. 35-86). Washington: American Psychological
     Association. [DOI: 10.1037/14461-003]
*Hoff, H. A., Rypdal, K., Hart, S. D., Cooke, D. J., & Mykletun, A. (2015). Domains of psychopathy:
     Evaluating the structure of a lexical model of psychopathic personality disorder. Personality Disorders:
     Theory, Research, and Treatment, 6, 117-128. [DOI: 10.1037/per0000111]
*McCuish, E. C., Corrado, R. R., Hart, S. D., & DeLisi, M. (2015). The role of symptoms of psychopathy in
     persistent violence over the criminal career into full adulthood. Journal of Criminal Justice, 43, 345-356.
     [DOI: 10.1016/j.jcrimjus.2015.04.008]
*Sellbom, M., Cooke, D. J., & Hart, S. D. (2015). Construct validity of the Comprehensive Assessment of
     Psychopathic Personality (CAPP) concept map: Getting closer to the core of psychopathy. International

                                                    Page 13
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 14 of 96
January 11, 2020                                                           Stephen David Hart

     Journal of Forensic Mental Health, 14, 172-180. [DOI: 10.1080/14999013.2015.1085112]
*Singh, J. P., Yang, S., Mulvey, E. P., & The RAGEE Group. (2015). Reporting guidance for violence risk
     assessment predictive validity studies: The RAGEE Statement. Law and Human Behavior, 39, 15-22.
     [DOI: 10.1037/lhb0000090]
*Spice, A., Viljoen, J., Douglas, K. S., & Hart, S. D. (2015). Remorse, psychopathology, and psychopathy
     among adolescent offenders. Law and Human Behavior, 39, 451-462. [DOI: 10.1037/lhb0000137]
*Storey, J. E., Watt, K. A., & Hart, S. D. (2015). An examination of violence risk communication in practice
     using a structured professional judgment framework. Behavioral Sciences and the Law, 33, 39-55. [DOI:
     10.1002/bsl.2156]
*Viljoen, S., Cook, A. N., Lim, Y. L., Layden, B. K., Bousfield, N. K., & Hart, S. D. (2015). Are psychopathic
     and borderline personality disorder distinct, or differently gendered expressions of the same disorder? An
     exploration using concept maps. International Journal of Forensic Mental Health, 14, 267-279. [DOI:
     10.1080/14999013.2015.1114535]
Hart, S. D., Hoffmann, J., Meloy, J. R., & Warren, L. (2014). Inaugural editorial [Editorial]. Journal of Threat
     Assessment and Management, 1, 1-3. [DOI: 10.1037/tam0000012]
Hart, S. D., & Watt, K. A. (2014). [Case and teaching point]. In K. Heilbrun, D. DeMatteo, S. Brooks Holliday,
     & C. LaDuke (Eds.), Forensic mental health assessment: A casebook, 2nd ed. (pp. 531-538). New York:
     Oxford University Press. [ISBN: 978-0199941551]
*Cook, A. N., Murray, A. A., Amat, G., & Hart, S. D. (2014). Using structured professional judgment
     guidelines in threat assessment and management: Presentation, analysis, and formulation of a case of
     serial intimate partner violence. Journal of Threat Assessment and Management, 1, 67-86. [DOI:
     10.1037/tam0000011
*Douglas, K. S., Hart, S. D., Webster, C. D., Belfrage, H., Guy, L. S., & Wilson, C. M. (2014). Historical-
     Clinical-Risk Management-20, Version 3 (HCR-20 V3): Development and overview. International
     Journal of Forensic Mental Health, 13, 93-108. [DOI: 10.1080/14999013.2014.906519]
*Hoff, H. A., Rypdal, K., Hystad, S. W., Hart, S. D., Mykletun, A., Kreis, M. K. F., & Cooke, D. J. (2014).
     Cross-language consistency of the Comprehensive Assessment of Psychopathic Personality (CAPP)
     model. Personality Disorders: Theory, Research, and Treatment, 5, 356-368. [DOI: 10.1037/per0000069]
*McCuish, E., Corrado, R. R., Lussier, P., & Hart, S. D. (2014). Psychopathic traits and offending trajectories
     from early adolescence to adulthood. Journal of Criminal Justice, 42, 66-76. [DOI:
     10.1016/j.jcrimjus.2013.12.004]
Meloy, J. R., Hart, S. D., & Hoffmann, J. (2014). Threat assessment and threat management. In J. R. Meloy &
     J. Hoffmann (Eds.), International handbook of threat assessment (pp. 3-17). New York: Oxford. [ISBN:
     978-0199924554]
*Storey, J. E., & Hart, S. D. (2014). An examination of the Danger Assessment as a victim-based risk
     assessment instrument for lethal intimate partner violence. Journal of Threat Assessment and
     Management, 1, 56-66. [DOI: 10.1037/tam0000002]
*Storey, J. E., Kropp, P. R., Hart, S. D., Belfrage, H., & Strand, S. (2014). Assessment and management of risk
     for intimate partner violence by police officers using the Brief Spousal Assault Form for the Evaluation of
     Risk (B-SAFER). Criminal Justice and Behavior, 41, 256-271. [DOI: 10.1177/0093854813503960]
Hart, S. D. (2013). Afterword. In C. Logan & L. Johnstone (Eds.), Managing clinical risk: A guide to effective
     practice (pp. 319-320). Milton Park, UK: Routledge. [ISBN-13: 978-1843928539]
*Hart, S. D., & Cooke, D. J. (2013). Another look at the (im-) precision of individual risk estimates made using
     actuarial risk assessment instruments. Behavioral Sciences and the Law, 31, 81-102. [DOI:

                                                    Page 14
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 15 of 96
January 11, 2020                                                           Stephen David Hart

     10.1002/bsl.2049]
Hart, S. D., & Roesch, R. (2013). Mental disorder and the law. In D. J. A. Dozois (Ed.), Abnormal psychology:
     Perspectives, 5th ed. (pp. 486-508). Toronto: Pearson. [ISBN: 978-0132810692]
Hart, S. D., & Storey, J. S. (2013). Clinical and forensic issues in the assessment of psychopathy. In I. Weiner
     & R. K. Otto (Eds.), The handbook of forensic psychology, 4th ed. (pp. 556-578). New York: Wiley.
     [ISBN: 978-1-118-34841-3]
Douglas, K. S., Hart, S. D., Groscup, J. L., & Litwack, T. R. (2013). Assessing violence risk. In I. Weiner
     (Series Ed.) and R. K. Otto (Vol. Ed.), Comprehensive handbook of psychology: Vol. 11. Forensic
     psychology, 2nd ed. (pp. 385-441). New York: Wiley. [ISBN: 978-0-470-63917-7]
*Meloy, J. R., White, S. G., & Hart, S. D. (2013). Workplace assessment of targeted violence: The
     development and reliability of the WAVR-21. Journal of Forensic Sciences, 58, 1353-1358. [DOI:
     10.1111/1556-4029.12196]
*Michel, S. F., Riaz, M., Webster, C. D., Hart, S. D., Levander, S., Müller-Isberner, R., Tiihonen, J., Tiihonen,
     E., Tuninger, E., & Hodgins, S. (2013). Using the HCR-20 to predict aggressive behaviour among men
     with schizophrenia: Accuracy of prediction, general and forensic settings, and dynamic risk factors.
     International Journal of Forensic Mental Health, 12, 1-13. [DOI: 10.1080/14999013.2012.760182]
*Storey, J. S., Campbell, V. J., & Hart, S. D. (2013). Expert evidence about violence risk assessment: A study
     of Canadian legal decisions. International Journal of Forensic Mental Health, 12, 287-296. [DOI:
     10.1080/14999013.2013.867383]
*Wilson, C. M., Desmarais, S. L., Nicholls, T. L., Hart, S. D., & Brink, J. (2013). Predictive validity of
     dynamic factors: Assessing violence in forensic psychiatric inpatients. Law and Human Behavior, 37,
     377-388. [DOI: 10.1037/lhb0000025]
*Hart, S. D., & Cook, A. N. (2012). Current issues in the assessment and diagnosis of psychopathy
     (psychopathic personality disorder). Neuropsychiatry, 2, 497-508. [DOI: 10.2217/NPY.12.61]
*Belfrage, H., Strand, S., Storey, J. E., Gibas, A., Kropp, P. R., & Hart, S. D. (2012). Assessment and
     management of risk for intimate partner violence by police officers using the Spousal Assault Risk
     Assessment Guide (SARA). Law and Human Behavior, 36, 60-67. [DOI: 10.1007/s10979-011-9278-0]
*Cooke, D. J., Hart, S. D., Logan, C., & Michie, C. (2012). Explicating the construct of psychopathy:
     Development and validation of a conceptual model, the Comprehensive Assessment of Psychopathic
     Personality (CAPP). International Journal of Forensic Mental Health, 11, 242-252. [DOI:
     10.1080/14999013.2012.746759]
*Dawson, S., McCuish, E., Hart, S. D., & Corrado, R. R. (2012). Critical issues in the assessment of adolescent
     psychopathy: An illustration using two case studies. International Journal of Forensic Mental Health, 11,
     63-79. [DOI: 10.1080/14999013.2012.676149]
*Storey, J. E., Watt, K. A., Jackson, K. A., & Hart, S. D. (2012). Use of the Static 99 in practice. Sexual Abuse:
     A Journal of Research and Treatment, 24, 289-302. [DOI: 10.1177/1079063211423943]
*Sutherland, A. A., Johnstone, L., Davidson, K. M., Hart, S. D., Cooke, D. J., Kropp, P. R., Logan, C., Michie,
     C., & Stocks, R. (2012). Sexual violence risk assessment: An investigation of the interrater reliability of
     professional judgments made using the Risk for Sexual Violence Protocol. International Journal of
     Forensic Mental Health, 11, 119-133. [DOI: 10.1080/14999013.2012.690020]
Vincent, G. M., & Hart, S. D. (2012). Legal uses and assessment of psychopathy. In D. Faust (Ed.), Coping
     with psychiatric and psychological testimony, 6th ed. (pp. 563-586). New York: Oxford University Press.
     [ISBN: 978-0-19-517411-3]
*Hart, S. D., Sturmey, P., Logan, C., & McMurran, M. (2011). Forensic case formulation. International

                                                     Page 15
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 16 of 96
January 11, 2020                                                           Stephen David Hart

     Journal of Forensic Mental Health, 10, 118-126. [DOI: 10.1080/14999013.2011.577137]
     Translated into Chilean Spanish as:
     Hart, S. D., Sturmey, P., Logan, C., & McMurran, M. (2019). Formulación forense de casos [K. Arbach-
     Lucioni & M. Valdivia-Devia, trans.; A. Andres-Pueyo, ed.]. Revista Academia de Ciencias Policiales, 1,
     74-86.
Hart, S. D., & Logan, C. (2011). Formulation of violence risk using evidence-based assessments: The
     structured professional judgment approach. In P. Sturmey & M. McMurran (Eds.), Forensic case
     formulation (pp. 83-106). Chichester, UK: Wiley-Blackwell. [ISBN: 978-0-470-68395-8]
Hart, S. D. (2011). From the Editor [Editorial]. International Journal of Forensic Mental Health, 10, 77. [DOI:
     10.1080/14999013.2011.591282]
Hart, S. D. (2011). Complexity, uncertainty, and the reconceptualization of violence risk assessment. In R.
     Abrunhosa (Ed.), Victims and offenders: Chapters on psychology and law (pp. 57-69). Brussels: Politeia.
     (Original work published in 2004.)
*Hansen, A. L., Waage, L., Eid, J., Johnsen, B. H., & Hart, S. (2011). The relationship between attachment,
     personality and antisocial tendencies in a prison sample: A pilot study. Scandinavian Journal of
     Psychology, 52, 268-276. [DOI: 10.1111/j.1467-9450.2010.00864.x]
*Kropp, P. R., Hart, S. D., Lyon, D. R., & Storey, J. E. (2011). The development and validation of the
     Guidelines for Stalking Assessment and Management (SAM). Behavioral Sciences and the Law, 29, 302-
     316. [DOI: 10.1002/bsl.978]
*Storey, J. E., Gibas, A., Reeves, K., & Hart, S. D. (2011). Evaluation of a violence risk (threat) assessment
     training program for police and other criminal justice professionals. Criminal Justice and Behavior, 38,
     554-564. [DOI: 10.1177/0093854811403123]
*Storey, J. E., & Hart, S. D. (2011). How do police respond to stalking? An examination of the risk
     management strategies and tactics used in a specialized anti-stalking law enforcement unit. Journal of
     Police and Criminal Psychology, 26, 128-142. [DOI: 10.1007/s11896-010-9081-8]
Hart, S. D. (2010). The dark side of peer review [Editorial]. International Journal of Forensic Mental Health,
     9, 1-2. [DOI: 10.1080/14999013.2010.484979]
Hart, S. D. (2010). From the Editor [Editorial]. International Journal of Forensic Mental Health, 9, 149. [DOI:
     10.1080/14999013.2010.534018]
Hart, S. D. (2010). Foreword. In M. Daffern, L. Jones, & J. Shine (Eds.), Offence paralleling behaviour: A case
     formulation approach to offender assessment and intervention (pp. xvii-xix). Chichester, UK: Wiley.
Hart, S. D. (2010). Psychopathy Checklist [Encyclopedia entry]. In I. B. Weiner & W. E. Craighead (Eds.),
     Corsini encyclopedia of psychology, 4th ed., Vol. 3 (pp. 1360-1361). Hoboken, NJ: Wiley. [ISBN: 978-0-
     470-17027-4]
Hart, S. D., & Boer, D. P. (2010). Structured professional judgment guidelines for sexual violence risk
     assessment: The Sexual Violence Risk–20 (SVR-20) and Risk for Sexual Violence Protocol (RSVP). In R.
     K. Otto & K. S. Douglas (Eds.), Handbook of violence risk assessment (pp. 269-294). Milton Park, UK:
     Routledge.
Hart, S. D., & Roesch, R. (2010). Mental disorder and the law. In P. Firestone & D. J. A. Dozois (Eds.),
     Abnormal psychology: Perspectives, 4th ed. (pp. 458-477). Toronto: Pearson.
*Hart, S. D. (2009). Evidence-based assessment of risk for sexual violence. Chapman Journal of Criminal
     Justice, 1, 143-165.
Hart, S. D. (2009). Psychopathy, culpability, and commitment. In R. F. Schopp, R. L. Wiener, B. H. Bornstein,


                                                   Page 16
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 17 of 96
January 11, 2020                                                           Stephen David Hart

     & S. L. Willborn (Eds.), Mental disorder and criminal law: Responsibility, punishment and competence
     (pp. 159-178). New York: Springer.
Hart, S. D. (2009). Psychopathy [Encyclopedia entry]. In A. Jamieson & A. Moenssens (Eds.), Wiley
     encyclopedia of forensic science (pp. 2193-2197). Chichester, UK: Wiley. [DOI:
     10.1002/9780470061589.fsa304]
Hart, S. D. (2009). Psychopathy Checklists [Encyclopedia entry]. In A. Jamieson & A. Moenssens (Eds.),
     Wiley encyclopedia of forensic science (pp. 2197-2201). Chichester, UK: Wiley. [DOI:
     10.1002/9780470061589.fsa478]
Hart, S. D. (2009). From the Editorial staff [Editorial]. International Journal of Forensic Mental Health, 8, 147.
     [DOI: 10.1080/14999010903358672]
Boer, D. P., & Hart, S. D. (2009). Sex offender risk assessment: Research, evaluation, ‘best-practice’
     recommendations and future directions. In J. Ireland, C. Ireland, & P. Birch (Eds.), Violent and sexual
     offenders (pp. 27-42). Exeter, UK: Willan.
*Douglas, K. S., Guy, L. S., & Hart, S. D. (2009). Psychosis as a risk factor for violence to others: A meta-
     analysis. Psychological Bulletin, 135, 679-706. [DOI: 10.1037/a0016311]
*Klaver, J., Lee, Z., Spidel, A., & Hart, S. D. (2009). Psychopathy and deception detection using indirect
     measures. Legal and Criminological Psychology, 14, 171-182. [DOI: 10.1348/135532508X289964]
*Lee, Z., Klaver, J., Hart, S. D., Moretti, M. M., & Douglas, K. S. (2009). Short-term stability of psychopathic
     traits in adolescent offenders. Journal of Clinical Child and Adolescent Psychology, 38, 595-605. [DOI:
     10.1080/15374410903103536]
*Storey, J., Hart, S. D., Meloy, J. R., & Reavis, J. (2009). Psychopathy and stalking. Law and Human
     Behavior, 33, 237-246. [DOI: 10.1007/s10979-008-9149-5]
Vincent, G. M., Maney, S. M., & Hart, S. D. (2009). The use of actuarial risk assessment instruments with sex
     offenders. In F. M. Saleh, A. J. Grudzinskas, J. M. Bradford, & D. J. Brodsky (Eds.), Sex offenders:
     Identification, risk assessment, treatment, and legal issues (pp. 70-88). New York: Oxford University
     Press.
Hart, S. D. (2008). Risk assessment: Sexual violence and the role of paraphilia. In A. J. Harris and C. A. Pagé
     (Eds.), Sexual homicide and paraphilias: The Correctional Service of Canada’s Experts Forum 2007 (pp.
     131-160). Ottawa: Correctional Service of Canada.
Hart, S. D. (2008). Preventing violence: The role of risk assessment and management. In A. C. Baldry & F. W.
     Winkel (Eds.), Intimate partner violence prevention and intervention: The risk assessment and
     management approach (pp. 7-18). Hauppauge, NY: Nova Science Publishers.
Hart, S. D. (2008). Substance abuse and intimate partner violence [Encyclopedia entry]. In B. L. Cutler (Ed.),
     Encyclopedia of psychology and law (pp. 773-775). Thousand Oaks, CA: Sage.
Hart, S. D., & Guy, L. A. (2008). Psychotic disorders [Encyclopedia entry]. In B. L. Cutler (Ed.), Encyclopedia
     of psychology and law (pp. 650-655). Thousand Oaks, CA: Sage.
Hart, S. D., & Kropp, P. R. (2008). Sexual deviance and the law. In D. R. Laws & W. O’Donohue (Eds.),
     Sexual deviance, 2nd ed. (pp. 557-570). New York: Guilford.
*Hart, S. D., Michie, C., & Cooke, D. J. (2008). Authors’ reply: Evaluating the precision (and accuracy!) of
     criticisms [Letter]. British Journal of Psychiatry, 192, 154. [DOI: 10.1192/bjp.192.2.154a]
Hart, S. D., & Watt, K. A. (2008). Danger Assessment Instrument [Encyclopedia entry]. In B. L. Cutler (Ed.),
     Encyclopedia of psychology and law (pp. 185-186). Thousand Oaks, CA: Sage.
Hart, S. D., & Wilson, C. M. (2008). Hare Psychopathy Checklist: Screening Version [Encyclopedia entry]. In

                                                     Page 17
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 18 of 96
January 11, 2020                                                           Stephen David Hart

     B. L. Cutler (Ed.), Encyclopedia of psychology and law (pp. 350-351). Thousand Oaks, CA: Sage.
Boer, D. P., & Hart, S. D. (2008). Sexual Violence Risk-20 (SVR-20) [Encyclopedia entry]. In B. L. Cutler
     (Ed.), Encyclopedia of psychology and law (pp. 743-744). Thousand Oaks, CA: Sage.
*Hansen, A. L., Johnsen, B. H., Hart, S. D., Waage, L., & Thayer, J. F. (2008). Psychopathy and recognition of
     facial expressions of emotion. Journal of Personality Disorders, 22, 639-645. [DOI:
     10.1521/pedi.2008.22.6.639]
Kropp, P. R., Hart, S. D., & Lyon, D. R. (2008). Risk assessment of public figure stalkers. In J. R. Meloy, J.
     Hoffman, & L. Sheridan (Eds.), Stalking, threatening, and attacking public figures (pp. 343-361). New
     York: Oxford University Press.
*Lee, Z., Klaver, J., & Hart, S. D. (2008). Psychopathy and verbal indicators of deception in offenders.
     Psychology, Crime, and Law. 14, 73-84. [DOI: 10.1080/10683160701423738]
Hart, S. D., & Cooke, D. J. (2007). Antisocial personality disorder. In E. Simonsen, E. Ronningstam, & T
     Millon (Eds.), WPA/ISSPD educational program on personality disorders (pp. 60-66). Geneva,
     Switzerland: World Psychiatric Association. [Access:
     http://www.wpanet.org/education/docs/isspdeduprogrammarch07.pdf]
*Hart, S. D., Michie, C., & Cooke, D. J. (2007). Precision of actuarial risk assessment instruments: Evaluating
     the “margins of error” of group v. individual predictions of violence. British Journal of Psychiatry, 190,
     s60-s65. [DOI: 10.1192/bjp.190.5.s60]
*Hart, S. D., Michie, C., & Cooke, D. J. (2007). Authors’ reply: Margins of error for individual risk estimates:
     Large, unknown, or incalculable [Letter]. British Journal of Psychiatry, 191, 561-562. [DOI:
     10.1192/bjp.191.6.561a]
*Hodgins, S., Müller-Isberner, R., Tiihonen, J., Eronen, M., Eaves, Hart, S. D., Webster, C. D., Levander, S.,
     Ross, D., Vartiainen, H., & Kronstad, R. (2007). A comparison of general adult and forensic patients with
     schizophrenia living in the community. International Journal of Forensic Mental Health, 6, 63-75.
*Hodgins, S., Tengström, A., Österman, R., D. Eaves, Hart, S. D., Kronstad, R., Levander, S., Müller-Isberner,
     R., Tiihonen, J., Webster, C. D., Eronen, M., Freese, R., Jöckel, D., Kreuzer, A., Levin, A., Maas, S.,
     Repo, E., Ross, D., Tuninger, E., Kotilainen, I., Väänänen, K., Vartiainen, H., Vokkolainen, A. (2007). An
     international comparison of community treatment programs for mentally ill persons who have committed
     criminal offences: A preliminary report. Criminal Justice and Behavior, 34, 211-228. [DOI:
     10.1177/0093854806291248]
*Klaver, J., Lee, Z., & Hart, S. D. (2007). Psychopathy and nonverbal indicators of deception in offenders. Law
     and Human Behavior, 31, 337-351. [DOI: 10.1007/s10979-006-9063-7]
Hart, S. D. (2006). Mental illness and criminal justice: Where tolerance breaks down. Visions, 2 (8), 4-5.
Hart, S. D., & Roesch, R. (2006). Mental disorder and the law. In P. Firestone & D. J. A. Dozois (Eds.),
     Abnormal psychology: Perspectives, 3rd ed. (pp. 453-472). Toronto: Pearson.
Cooke, D. J., Michie, C., & Hart, S. D. (2006). Facets of clinical psychopathy: Toward clearer measurement. In
     C. J. Patrick (Ed.), Handbook of psychopathy (pp. 91-106). New York: Guilford.
Litwack, T. R., Zapf, P. A., Groscup, J. L., & Hart, S. D. (2006). Violence risk assessment: Research, legal,
     and clinical considerations. In I. B. Weiner & A. K. Hess (Eds.), The handbook of forensic psychology,
     3rd ed. (pp. 487-533). New York: Wiley.
Roesch, R., & Hart, S. D. (2006). Our final editorial [Editorial]. International Journal of Forensic Mental
     Health, 5, 105-106.
*Cooke, D. J., Michie, C., Hart, S. D., & Clark, D. A. (2005). Searching for the pan-cultural core of


                                                    Page 18
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 19 of 96
January 11, 2020                                                           Stephen David Hart

     psychopathic personality disorder: Continental Europe and North America compared. Personality and
     Individual Differences, 39, 283-295. [DOI: 10.1016/j.paid.2005.01.004]
*Cooke, D. J., Michie, C., Hart, S. D., & Clark, D. A. (2005). Assessing psychopathy in the United Kingdom:
     Concerns about cross-cultural generalisability. British Journal of Psychiatry, 186, 339-345. [DOI:
     10.1192/bjp.186.4.335]
Kropp, P. R., Hart, S. D., & Belfrage, H. (2005). Structuring judgments about spousal violence risk and
     lethality: A decision support tool for criminal justice professionals. JustResearch, 13, 22-27.
Cooke, D. J., & Hart, S. D. (2004). Personality disorders. In E. C. Johnstone, D. G. Cunningham Owens, S. M.
     Lawrie, M. Sharpe, & C. P. L. Freeman (Eds.), Companion to psychiatric studies, 7th ed. (pp. 502-526).
     Edinburgh: Churchill Livingstone.
*Cooke, D. J., Michie, C., & Hart, S. D. (2004). Cross-national differences in the assessment of psychopathy:
     Do they reflect variations in the expression or the perception of symptoms? Psychological Assessment, 16,
     335-339. [DOI: 10.1037/1040-3590.16.3.335]
*Cooke, D. J., Michie, C., Hart, S. D., & Clark, D. A. (2004). Reconstructing psychopathy: Clarifying the
     significance of antisocial and socially deviant behavior in the diagnosis of psychopathic personality
     disorder. Journal of Personality Disorders, 18, 337-357. [DOI: 10.1521/pedi.18.4.337.40347]
*Corrado, R. R., Vincent, G., Hart, S. D., & Cohen, I. (2004). Predictive validity of the Psychopathy Checklist:
     Youth Version for general and violent recidivism. Behavioral Sciences and the Law, 22, 5-22. [DOI:
     10.1002/bsl.574]
*Hart, S. D. (2003). Actuarial risk assessment: Commentary on Berlin et al. Sexual Abuse: A Journal of
     Research and Treatment, 15, 383-388. [DOI: 10.1023/A:1025012530682]
Hart, S. D. (2003). Violence risk assessment: An anchored narrative approach. In M. Vanderhallen, G.
     Vervaeke, P. J. Van Koppen, & J. Goethals (Eds.), Much ado about crime: Chapters on psychology and
     law (pp. 209-230). Brussels: Uitgeverij Politeia NV.
Hart, S. D., Laws, D. R., & Kropp, P. R. (2003). The promise and the peril of sex offender risk assessment. In
     T. Ward, D. R. Laws, & S. M. Hudson (Eds.), Sexual deviance: Issues and controversies (pp. 207-225).
     Newbury Park, CA: Sage.
*Douglas, K. S., Ogloff, J. R. P., & Hart, S. D. (2003). Evaluation of a model of violence risk assessment
     among forensic psychiatric patients. Psychiatric Services, 54, 1372-1379. [DOI:
     10.1176/appi.ps.54.10.1372]
Hemphill, J. F., & Hart, S. D. (2003). Forensic and clinical issues in the assessment of psychopathy. In I.
     Weiner (Series Ed.) and A. M. Goldstein (Vol. Ed.), Comprehensive handbook of psychology: Vol. 11.
     Forensic psychology (pp. 87-107). New York: Wiley.
*Lee, Z., Vincent, G. M., Hart, S. D., & Corrado, R. R. (2003). The validity of the Antisocial Process
     Screening Device as a self-report measure of psychopathy in adolescent offenders. Behavioral Sciences
     and the Law, 21, 771-786. [DOI: 10.1002/bsl.561]
*Hart, S. D. (2002). Commentary: The forensic relevance of personality disorder. Journal of the American
     Academy of Psychiatry and the Law, 30, 510-512.
*Hart, S. D. (2002). Introduction: Special Issue on Swedish studies on psychology, crime, and law.
     Psychology, Crime, & Law, 8, 3-4 [DOI: 10.1080/10683160208401805].
Hart, S. D. (2002). [Case and teaching point]. In K. Heilbrun, G. R. Marczyk, & D. DeMatteo, Forensic mental
     health assessment: A casebook (pp. 470-478). New York: Oxford University Press.
Hart, S. D., & Hemphill, J. F. (2002). Psychopathic personality disorder: Assessment and management. In E.


                                                    Page 19
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 20 of 96
January 11, 2020                                                           Stephen David Hart

     Blaauw & L. Sheridan (Eds.), Psychopaths: Current international perspectives (pp. 15-37). Den Haag:
     Elsevier.
*Hart, S. D., Watt, K. A., & Vincent, G. M. (2002). Commentary on Seagrave and Grisso: Impressions and the
     state of the art. Law and Human Behavior, 26, 241-245. [DOI: 10.1023/A:1014648227688]
*Dempster, R. J., & Hart, S. D. (2002). The relative utility of fixed and variable risk factors in discriminating
     sexual recidivists and nonrecidivists. Sexual Abuse: A Journal of Research and Treatment, 41, 121-138.
     [DOI: 10.1177/107906320201400204]
Harpur, T. J., Hart, S. D., & Hare, R. D. (2002). Personality of the psychopath. In P. T. Costa, Jr., and T. A.
     Widiger (Eds.), Personality disorders and the five-factor model of personality, 2nd ed. (pp. 299-324).
     Washington, DC: American Psychological Association.
Hemphill, J. F., & Hart, S. D. (2002). Treatment of psychopathic personality disorder. In E. Blaauw & L.
     Sheridan (Eds.), Psychopaths: Current international perspectives (pp. 159-174). Den Haag: Elsevier.
Hemphill, J. F., & Hart, S. D. (2002). Motivating the unmotivated: Psychopathy, treatment, and change. In M.
     McMurran (Ed.), Motivating offenders to change (pp. 193-219). Chichester, UK: Wiley.
*Kropp, P. R., Hart, S. D., & Lyon, D. (2002). Risk assessment of stalkers: Some problems and possible
     solutions. Criminal Justice and Behavior, 29, 590-616. [DOI: 10.1177/009385402236734]
Kropp, P. R., Hart, S. D., Lyon, D., & LePard, D. (2002). Managing stalkers: Coordinating treatment and
     supervision. In L. Sheridan & J. Boon (Eds.), Stalking and psychosexual obsession: Psychological
     perspectives for prevention, policing and treatment (pp. 138-160). Chichester, UK: Wiley.
McNiel, D., Borum, R., Douglas, K. S., Hart, S. D., Lyon, D., Sullivan, L. E., & Hemphill, J. F. (2002). Risk
     assessment. In J. R. P. Ogloff (Ed.), Taking psychology and law into the 21st century (pp. 147-170). New
     York: Kluwer/Plenum.
Roesch, R., & Hart, S. D. (2002). The inaugural issue of the International Journal of Forensic Mental Health
     [Editorial]. International Journal of Forensic Mental Health, 1, 1-2.
Vincent, G. M., & Hart, S. D. (2002). Psychopathy in childhood and adolescence: Implications for the
     assessment and management of multi-problem youths. In R. R. Corrado, R. Roesch, S. D. Hart, & J. K.
     Gierowski (Eds.), Multi-problem violent youth: A foundation for comparative research on needs,
     interventions, and outcomes (pp. 150-163). Amsterdam: IOS Press.
Vincent, G. M., & Hart, S. D. (2002). Psychopathy in childhood and adolescence. In E. Blaauw & L. Sheridan
     (Eds.), Psychopaths: Current international perspectives (pp. 113-130). Den Haag: Elsevier.
Hart, S. D. (2001). Forensic issues. In J. Livesley (Ed.), The handbook of personality disorders (pp. 555-569).
     New York: Guildford.
Hart, S. D. (2001). Assessing and managing violence risk. In K. S. Douglas, C. D. Webster, S. D. Hart, D.
     Eaves, & J. R. P. Ogloff (Eds.), HCR-20 violence risk management companion guide (pp. 13-25).
     Burnaby, British Columbia: Mental Health, Law, & Policy Institute, Simon Fraser University, and
     Department of Mental Health Law and Policy, Florida Mental Health Institute, University of South
     Florida.
Hart, S. D., Douglas, K. S., & Webster, C. D. (2001). Risk management using the HCR-20: A general overview
     focusing on historical factors. In K. S. Douglas, C. D. Webster, S. D. Hart, D. Eaves, & J. R. P. Ogloff
     (Eds.), HCR-20 violence risk management companion guide (pp. 27-40). Burnaby, British Columbia:
     Mental Health, Law, & Policy Institute, Simon Fraser University, and Department of Mental Health Law
     and Policy, Florida Mental Health Institute, University of South Florida.
Bartholomew, K., Kwong, M. J., & Hart, S. D. (2001). Attachment. In J. Livesley (Ed.), The handbook of
     personality disorders (pp. 196-230). New York: Guildford.

                                                    Page 20
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 21 of 96
January 11, 2020                                                           Stephen David Hart

*Douglas, K. S., Hart, S. D., & Kropp, P. R. (2001). Validity of the Personality Assessment Inventory (PAI)
     for forensic assessments. Journal of Offender Therapy and Comparative Criminology, 45, 183-197. [DOI:
     10.1177/0306624X01452005]
Hemphill, J. F., & Hart, S. D. (2001). The assessment and treatment of offenders and inmates: General
     considerations. In R. A. Schuller & J. R. P. Ogloff (Eds.), An introduction to psychology and law:
     Canadian perspectives (pp. 217-247). Toronto: University of Toronto Press.
Lyon, D., Hart, S. D., & Webster, C. D. (2001). Violence and risk assessment. In R. A. Schuller & J. R. P.
     Ogloff (Eds.), An introduction to psychology and law: Canadian perspectives (pp. 314-350). Toronto:
     University of Toronto Press.
Hart, S. D. (2000). Riskbedömning inom rättspsykiatrin – konceptuella och professionella aspekter [Violence
     risk assessment in forensic mental health: Conceptual and professional issues]. In Riskbedömning vid
     rättspsykiatrisk undersökning – riktlinjer och reflexioner, RMV-rapport 2000:1 (pp. 25-35). Stockholm:
     Rättsmedicinalverket.
Burke, H., & Hart, S. D. (2000). Personality disordered offenders: Conceptualization, assessment and diagnosis
     of personality disorder. In S. Hodgins & R. Müller-Isberner (Eds.), Violence, crime, and mentally
     disordered offenders: Concepts and methods for effective treatment and prevention (pp. 63-85).
     Chichester, UK: Wiley.
*Corrado, R. R., Cohen, I. M., Hart, S. D., & Roesch, R. (2000). Diagnosing mental disorder in offenders:
     Conceptual and methodological issues. Criminal Behaviour and Mental Health, 10, 29-39. [DOI:
     10.1002/cbm.341]
*Corrado, R. R., Cohen, I. M., Hart, S. D., & Roesch, R. (2000). Comparative examination of the prevalence of
     mental disorders among jailed inmates in Canada and the United States. International Journal of Law and
     Psychiatry, 633-647. [DOI: 10.1016/S0160-2527(00)00054-6]
*Dawda, D., & Hart, S. D. (2000). Assessing emotional intelligence: Reliability and validity of the Bar-On
     Emotional Quotient Inventory (EQ-i) in university students. Personality and Individual Differences, 28,
     797-812. [DOI: 10.1016/S0191-8869(99)00139-7]
Dawda, D., Pescitelli, D., & Hart, S. D. (2000). Psychopathy and alexithymia in the understanding and
     prediction of violent offending. In A. Czerederecka, T. Jaśkiewicz-Obydzińska, & J. Wójcikiewicz (Eds.),
     Forensic psychology and law: Traditional questions and new ideas (pp. 81-87). Krakow, Poland: Institute
     of Forensic Research Publishers.
*Edens, J. F., Hart, S. D., Johnson, D. W., Johnson, J. K., & Olver, M. E. (2000). Use of the Personality
     Assessment Inventory (PAI) to assess psychopathy in offender populations. Psychological Assessment, 12,
     132-139. [DOI: 10.1037/1040-3590.12.2.132]
*Kropp, P. R., & Hart, S. D. (2000). The Spousal Assault Risk Assessment (SARA) Guide: Reliability and
     validity in adult male offenders. Law and Human Behavior, 24, 101-118. [DOI:
     10.1023/A:1005430904495]
     Reprinted as:
     Kropp, P. R., & Hart, S. D. (2002). The Spousal Assault Risk Assessment (SARA) Guide: Reliability and
     validity in adult male offenders. In H. E. Allen (Ed.), Risk reduction: Interventions for special needs
     offenders (pp. 91-114). Lanham, MD: American Correctional Association.
Ogloff, J. R. P., Roesch, R., Hart, S. D., Moretti, M., & Eaves, D. (2000). Status review of persons formerly
     found Not Guilty by Reason of Insanity in British Columbia. In D. Eaves, J. R. P. Ogloff, & R. Roesch
     (Eds.), Mental disorders and the Criminal Code: Legal background and contemporary perspectives (pp.
     207-240). Burnaby, British Columbia: Mental Health, Law, and Policy Institute, Simon Fraser University.


                                                   Page 21
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 22 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (1999). Assessing violence risk: Thoughts and second thoughts [Review of the book Violent
     offenders: Appraising and managing risk]. Contemporary Psychology, 44, 486-488. [DOI:
     10.1037/002107]
*Cooke, D. J., Michie, C. E., Hart, S. D., & Hare, R. D. (1999). Evaluating the Screening Version of the Hare
     Psychopathy Checklist-Revised (PCL:SV): An Item Response Theory analysis. Psychological Assessment,
     11, 3-13. [DOI: 10.1037/1040-3590.11.1.3]
Hare, R. D., Cooke, D. J., & Hart, S. D. (1999). Psychopathy and sadistic personality disorder. In T. Millon, P.
     H. Blaney, & R. D. Davis (Eds.), Oxford textbook of psychopathology (pp. 555-584). Oxford: Oxford
     University Press.
*Heilbrun, K., Dvoskin, J., Hart, S., & McNiel, D. (1999). Violence risk communication: Implications for
     research, policy, and practice. Health, Risk, & Society, 1, 91-106. [DOI: 10.1080/13698579908407009]
*Hart, S. D. (1998). The role of psychopathy in assessing risk for violence: Conceptual and methodological
     issues. Legal and Criminological Psychology, 3, 121-137.
Hart, S. D. (1998). Psychopathy and risk for violence. In D. J. Cooke, A. E. Forth, & R. D. Hare (Eds.),
     Psychopathy: Theory, research, and implications for society (pp. 355-373). Dordrecht, The Netherlands:
     Kluwer.
Hart, S. D. (1998). Getting reacquainted with an old friend [Review of the book Psychological evaluations for
     the courts: A handbook for mental health professionals and lawyers, 2nd ed.]. Law and Human Behavior,
     22, 349-351. [DOI: 10.1023/A:1025762724520]
Hart, S. D., & Hare, R. D. (1998). The association between psychopathy and narcissism: Theoretical views and
     empirical evidence. In E. Ronningstam (Ed.), Disorders of narcissism — Theoretical, empirical, and
     clinical implications (pp. 415-436). Washington, DC: American Psychiatric Press.
*Heilbrun, K., Hart, S. D., Hare, R. D., Gustafson, D., Nunez, C., & White, A. J. (1998). Inpatient and post-
     discharge aggression in mentally disordered offenders: The role of psychopathy. Journal of Interpersonal
     Violence, 13, 514-527. [DOI: 10.1177/088626098013004007]
Roesch, R., Ogloff, J. R. P., Zapf, P., Hart, S. D., & Otto, R. (1998). Mental health issues for jail and prison
     inmates: A review of prevalence, assessment, and treatment. In A. S. Bellack & M. Hersen (Series Eds.)
     and N. N. Singh (Vol. Ed.), Comprehensive clinical psychology: Vol. 9. Application in diverse populations
     (pp. 85-104). New York: Elsevier.
Hart, S. D., & Dempster, R. J. (1997). Impulsivity and psychopathy. In C. D. Webster & M. A. Jackson (Eds.),
     Impulsivity: Theory, assessment, and treatment (pp. 212-232). New York: Guilford.
Hart, S. D., & Hare, R. D. (1997). Psychopathy: Assessment and association with criminal conduct. In D. M.
     Stoff, J. Brieling, & J. Maser (Eds.), Handbook of antisocial behavior (pp. 22-35). New York: Wiley.
Boer, D. P., Wilson, R. J., Gauthier, C. M., & Hart, S. D. (1997). Assessing risk of sexual violence: Guidelines
     for clinical practice. In C. D. Webster & M. A. Jackson (Eds.), Impulsivity: Theory, assessment, and
     treatment (pp. 326-342). New York: Guilford.
*Dutton, D. G., Bodnarchuk, M., Kropp, R., Hart, S. D., & Ogloff, J. R. P. (1997). Wife assault treatment and
     criminal recidivism: An 11-year follow-up. International Journal of Offender Therapy and Comparative
     Criminology, 41, 9-23. [DOI: 10.1177/0306624X9704100102]
*Dutton, D. G., Bodnarchuk, M. A., Kropp, P. R., Hart, S. D., & Ogloff, J. R. P. (1997). Client personality
     disorders affecting wife assault post-treatment recidivism. Violence and Victims, 12, 37-50.
Kropp, P. R., & Hart, S. D. (1997). Assessing risk of violence in wife assaulters: The Spousal Assault Risk
     Assessment Guide. In C. D. Webster & M. A. Jackson (Eds.), Impulsivity: Theory, assessment, and
     treatment (pp. 302-325). New York: Guilford.

                                                    Page 22
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 23 of 96
January 11, 2020                                                           Stephen David Hart

*Roesch, R., Ogloff, J. R. P., Hart, S. D., Dempster, R. J., Zapf, P. A., & Whittemore, K. E. (1997). The impact
     of Canadian Criminal Code changes on remands and assessments of fitness to stand trial and criminal
     responsibility in British Columbia. Canadian Journal of Psychiatry, 42, 509-514. [Access:
     https://ww1.cpa-apc.org/Publications/Archives/PDF/1997/June/ROESCH2.pdf]
Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (1997). Assessing risk of violence to others. In C. D.
     Webster & M. A. Jackson (Eds.), Impulsivity: Theory, assessment, and treatment (pp. 251-277). New
     York: Guilford.
Hart, S. D. (1996). Psychopathy and risk assessment. In D. J. Cooke, A. E. Forth, J. P. Newman, & R. D. Hare
     (Eds.), Issues in Criminological and Legal Psychology: No. 24, International perspectives on psychopathy
     (pp. 63-67). Leicester, UK: British Psychological Society.
Hart, S. D., & Hare, R. D. (1996). Psychopathy and antisocial personality disorder. Current Opinion in
     Psychiatry, 9, 129-132.
Hart, S. D., & Hare, R. D. (1996). Psychopathy and risk assessment. Current Opinion in Psychiatry, 9, 380-
     383.
Hart, S. D., & Kropp, P. R. (1996). Monitoring and evaluating men’s treatment programs. In A. Hamilton
     (Ed.), Proceedings of the B.C. Association of Counsellors of Abusive Men Fall Conference, 1995 (pp. 89-
     99). Vancouver, BC: British Columbia Institute on Family Violence.
*Crockett, D. J., Hurwitz, T. A., Hart, S. D., MacDonald, J., & Welch, S. (1996). Prevalence of WAIS-R
     prototypal profiles in neuropsychiatric participants. Archives of Clinical Neuropsychology, 11, 637-650.
     [DOI: 10.1016/S0887-6177(96)80001-1]
*Davidson, R. A., Gelardi, A. M. G., & Hart, S. D. (1996). Factors affecting the use of the Canadian Uniform
     Final Examination as a means of assessing CA candidates. Accounting Education, 5, 159-167.
*Forth, A. E., Brown, S. L., Hart, S. D., & Hare, R. D. (1996). The assessment of psychopathy in male and female
     noncriminals: Reliability and validity. Personality and Individual Differences, 20, 531-543. [DOI:
     10.1016/0191-8869(95)00221-9]
Kropp, P. R., & Hart, S. D. (1996). Spousal assault risk assessment. In A. Hamilton (Ed.), Proceedings of the
     B.C. Association of Counsellors of Abusive Men Fall Conference, 1995 (pp. 145-157). Vancouver, BC:
     British Columbia Institute on Family Violence.
*Roesch, R., Hart, S. D., & Zapf, P. (1996). Conceptualizing and assessing competency to stand trial:
     Implications and applications of the MacArthur treatment competence model. Psychology, Law, and Public
     Policy, 2, 96-113. [DOI: 10.1037/1076-8971.2.1.96]
*Widiger, T. A., Cadoret, R., Hare, R. D., Robins, L., Rutherford, M., Zanarini, M., Alterman, A., Apple, M.,
     Corbitt, E., Forth, A. E., Hart, S. D., Kultermann, J., Woody, G., & Frances, A. (1996). DSM-IV antisocial
     personality disorder field trial. Journal of Abnormal Psychology, 105, 3-16. [DOI: 10.1037/0021-
     843X.105.1.3]
     Reprinted as:
     Widiger, T. A., Cadoret, R., Hare, R. D., Robins, L., Rutherford, M., Zanarini, M., Alterman, A., Apple,
     M., Corbitt, E., Forth, A. E., Hart, S. D., Kultermann, J., Woody, G., & Frances, A. (1998). DSM-IV
     antisocial personality disorder field trial. In T. A. Widiger, A. J. Frances, H. A. Pincus, R. Ross, M. B.
     First, W. Davis, & M. Kline (Eds.), DSM-IV sourcebook, Vol. 4 (pp. 907-936). Washington, DC:
     American Psychiatric Association.
*Zapf, P., Roesch, R., & Hart, S. D. (1996). An examination of the relationship of homelessness to mental
     disorder, criminal behavior, and health care in a pretrial jail population. Canadian Journal of Psychiatry,
     41, 435-440. [Access: https://ww1.cpa-apc.org/Publications/Archives/PDF/1996/Sep/roesch.pdf]

                                                    Page 23
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 24 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (1995). Serving the “insanity sentence” in Oregon. [Review of the book Management and treatment
     of insanity acquittees: A model for the 1990s]. Contemporary Psychology, 40, 474. [DOI:
     10.1037/003668]
Hart, S. D. (1995). [Review of the book Psychology of criminal conduct]. Political Psychology, 16, 657-659.
     [Access: http://www.jstor.org/stable/3792235]
Hart, S. D., Kropp, P. R., Webster, C. D., Eaves, D., & Cooper, M. (1995). Assessing risk for violence in wife
     assaulters: The Spousal Assault Risk Assessment guide (SARA). In Proceedings of the Fifth Symposium
     on Violence and Aggression (pp. 57-72). Saskatoon: University Extension Press, University of
     Saskatchewan.
*Davidson, R. A., & Hart, S. D. (1995). Managing the adoption of new technologies: Does personality affect
     the acceptance of new audit technologies? Canadian Journal of Administrative Sciences, 12, 268-275.
Hare, R. D., & Hart, S. D. (1995). Commentary on antisocial personality disorder: The DSM-IV field trial. In
     W. J. Livesley (Ed.), The DSM-IV personality disorders (pp. 127-134). New York: Guilford.
Menzies, R., Webster, C. D., & Hart, S. D. (1995). Observations on the rise of risk in psychology and law. In
     Proceedings of the Fifth Symposium on Violence and Aggression (pp. 91-107). Saskatoon: University
     Extension Press, University of Saskatchewan.
Webster, C. D., Menzies, R. J., & Hart, S. D. (1995). Dangerousness and risk. In R. Bull & D. Carson (Eds.),
     Handbook of psychology in legal contexts (pp. 465-479). Chichester, England: Wiley.
Hart, S. D. (1994). [Review of the book Psychopathic and antisocial personality disorders: Treatment and
     research issues]. Expert Evidence, 3, 41.
*Hart, S. D., & Hare, R. D. (1994). Psychopathy and the Big 5: Correlations between observers’ ratings of
     normal and pathological personality. Journal of Personality Disorders, 8, 32-40.
Hart, S. D., Hare, R. D., & Forth, A. E. (1994). Psychopathy as a risk marker for violence: Development and
     validation of a Screening Version of the Revised Psychopathy Checklist. In J. A. Monahan & H. J.
     Steadman (Eds.), Violence and mental disorder: Developments in risk assessment (pp. 81-98). Chicago:
     University of Chicago.
*Hart, S. D., Kropp, P. R., Roesch, R., Ogloff, J. R. P., & Whittemore, K. (1994). Wife assault in community
     resident offenders. Canadian Journal of Criminology, 36, 435-446.
Harpur, T. J., Hart, S. D., & Hare, R. D. (1994). Personality of the psychopath. In P. T. Costa, Jr., and T. A.
     Widiger (Eds.), Personality disorders and the five-factor model of personality (pp. 149-173). Washington,
     DC: American Psychological Association.
*Hemphill, J. F., Hart, S. D., & Hare, R. D. (1994). Psychopathy and substance use. Journal of Personality
     Disorders, 8, 169-180.
*Ogloff, J. R. P., Roesch, R., & Hart, S. D. (1994). Mental health services in jails and prisons: Legal, clinical,
     and policy issues. Law and Psychology Review, 18, 109-136.
*Hart, S. D., Dutton, D. G., & Newlove, T. (1993). The prevalence of personality disorder among wife
     assaulters. Journal of Personality Disorders, 7, 329-341.
*Hart, S. D., Roesch, R., Corrado, R. R., & Cox, D. N. (1993). The Referral Decision Scale: A validation
     study. Law and Human Behavior, 17, 611-623. [DOI: 10.1007/BF01044685]
*Hart, S. D., Webster, C. D., & Menzies, R. J. (1993). A note on portraying the accuracy of violence
     predictions. Law and Human Behavior, 17, 695-700. [DOI: 10.1007/BF01044690]
Dutton, D. G., & Hart, S. D. (1993). Risk markers for family violence in a federally incarcerated population.
     Forum on Corrections Research, 5(2), 26-28.

                                                    Page 24
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 25 of 96
January 11, 2020                                                           Stephen David Hart

Hare, R. D., & Hart, S. D. (1993). Psychopathy, mental disorder, and crime. In S. Hodgins (Ed.), Mental
     disorder and crime (pp. 104-115). Newbury Park, CA: Sage.
Hare, R. D., Hart, S. D., Forth, A. E., Harpur, T. J., & Williamson, S. E. (1993). Psychopathic personality
     characteristics: Development of a criteria set for use in the DSM-IV antisocial personality disorder field
     trial. American Psychiatric Association DSM-IV Update, January/February, 6-7.
     Reprinted as:
     Hare, R. D., Hart, S. D., Forth, A. E., Harpur, T. J., & Williamson, S. E. (1998). Psychopathic personality
     disorder: Development of a criteria set for use in the DSM-IV antisocial personality disorder field trials. In
     T. A. Widiger, A. J. Frances, H. A. Pincus, R. Ross, M. B. First, W. Davis, & M. Kline (Eds.), DSM-IV
     sourcebook, Vol. 4 (pp. 331-341). Washington, DC: American Psychiatric Association.
Ogloff, J. R. P., Roesch, R., & Hart, S. D. (1993). Screening, assessment, and identification of services for
     mentally ill offenders. In H. J. Steadman & J. J. Cocozza (Eds.), Providing services for offenders with
     mental illness and related disorders in prison (pp. 61-90). Seattle, WA: National Coalition for the
     Mentally Ill in the Criminal Justice System.
Roesch, R., Hart, S. D., & Wilson, L. J. (1993). Legal responses to wife assault: Summary and future prospects.
     In N. Z. Hilton (Ed.), Legal responses to wife assault: Current trends and evaluation. (pp. 289-305).
     Newbury Park, CA: Sage.
*Hart, S. D., & Hare, R. D. (1992). Predicting fitness to stand trial: The relative power of demographic,
     criminal, and clinical variables. Forensic Reports, 5, 53-65.
Hart, S. D., Hare, R. D., & Harpur, T. J. (1992). The Psychopathy Checklist: An overview for researchers and
     clinicians. In J. Rosen and P. McReynolds (Eds.), Advances in psychological assessment, Vol. 8 (pp. 103-
     130). New York: Plenum.
*Dutton, D. G., & Hart, S. D. (1992). Risk markers for family violence in a federally incarcerated population.
     International Journal of Law and Psychiatry, 15, 101-112. [DOI: 10.1016/0160-2527(92)90030-5]
*Dutton, D. G., & Hart, S. D. (1992). Evidence for long-term, specific effects of childhood abuse on criminal
     behavior in men. International Journal of Offender Therapy and Comparative Criminology, 36, 129-137.
     [DOI: 10.1177/0306624X9203600205]
Dutton, D. G., Hart, S. D., Kennedy, L.W., & Williams, K.R. (1992). Arrest and the reduction of repeat wife
     assault. In E. S. Buzawa & C. G. Buzawa (Eds.), Domestic violence: The changing criminal justice
     response (pp. 111-127). Westport, CT: Auburn House.
*Hart, S. D., Forth, A.E, & Hare, R. D. (1991). The MCMI-II and psychopathy. Journal of Personality
     Disorders, 5, 318-327.
*Hare, R. D., Hart, S. D., & Harpur, T. J. (1991). Psychopathy and the proposed DSM-IV criteria for antisocial
     personality disorder. Journal of Abnormal Psychology, 100, 391-398. [DOI: 10.1037/0021-
     843X.100.3.391]
*Hart, S. D., Forth, A. E., & Hare, R. D. (1990). Performance of criminal psychopaths on selected
     neuropsychological tests. Journal of Abnormal Psychology, 99, 374-379. [DOI: 10.1037/0021-
     843X.99.4.374]
*Forth, A.F., Hart, S. D., & Hare, R. D. (1990). Assessment of psychopathy in male young offenders.
     Psychological Assessment: A Journal of Consulting and Clinical Psychology, 2, 342-344. [DOI:
     10.1037/1040-3590.2.3.342]
*Hare, R. D., Harpur, T. J., Hakstian, A. R., Forth, A. E., Hart, S. D., & Newman, J. P. (1990). The revised
     Psychopathy Checklist: Reliability, and factor structure. Psychological Assessment: A Journal of
     Consulting and Clinical Psychology, 2, 338-341. [DOI: 10.1037/1040-3590.2.3.338]

                                                     Page 25
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 26 of 96
January 11, 2020                                                           Stephen David Hart

*Hart, S. D., & Hare, R. D. (1989). The discriminant validity of the Psychopathy Checklist in a forensic
     psychiatric population. Psychological Assessment: A Journal of Consulting and Clinical Psychology, 1,
     211-218. [DOI: 10.1037/1040-3590.1.3.211]
Hare, R. D., Forth, A. E., & Hart, S. D. (1989). The psychopath as prototype for pathological lying and
     deception. In J. C. Yuille (Ed.), Credibility assessment (pp. 24-49). Dordrecht, The Netherlands: Kluwer.
*Hart, S. D., Kropp, P. R., & Hare, R. D. (1988). The performance of male psychopaths following conditional
     release from prison. Journal of Consulting and Clinical Psychology, 56, 227-232. [DOI: 10.1037/0022-
     006X.56.2.227]
*Foschi, M. S., Warriner, G. K., & Hart, S. D. (1985). Standards, expectations, and interpersonal influence.
     Social Psychology Quarterly, 48, 108-117. [DOI: 10.2307/3033606]
Books & Manuals
Kropp, P. R., Belfrage, H., & Hart, S. D. (in press). Assessment of risk for honour based violence
     (PATRIARCH), Version 2: User manual. Vancouver, Canada: Protect International Risk and Safety
     Services Inc.
Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (2017). Manual for the Sexual Violence Risk – 20,
     Version 2: Professional guidelines for assessing risk of sexual violence. Vancouver, Canada: Protect
     International Risk and Safety Services Inc.
Kreis, M. K. F., Hoff, H. A., Belfrage, H., & Hart, S. D. (Eds.). (2016). Psykopati. Copenhagen: Hans Reitzels
     Forlag. [ISBN: 978-87-412-5665-8]
     Translated into Swedish as:
     Kreis, M. K. F., Hoff, H. A., Belfrage, H., & Hart, S. D. (Eds.). (2016). Psykopati (U. J. Miranda, Trans.).
     Lund, Sweden: Studentlitteratur. [ISBN: 978-91-44-08607-1]
     Translated into Norwegian as:
     Kreis, M. K. F., Hoff, H. A., Belfrage, H., & Hart, S. D. (Eds.). (2016). Psykopati (K. Hemmer, Trans.).
     Bergen, Norway: Fagbokforlaget. [ISBN: 978-82-450-2003-8]
Kropp, P. R., Hart, S. D. (2015). SARA-V3: Manual for Version 3 of the Spousal Assault Risk Assessment
     Guide. Vancouver, Canada: Protect International Risk and Safety Services Inc.
     Translated into Norwegian as:
     Kropp, P. R., & Hart, S. D. (2017). SARA-V3 brukermanual: Vurdering av risiko for partnervold (S. K. B
     Vatnar, K. Knoph-Karlsen, M. B. Nesset, A. M. Sandvik, & H. C. S. Trønnes, Eds. and Trans.). Bergen,
     Norway: Helse Bergen.
     Translated into Swedish as:
     Kropp, P. R., & Hart, S. D. (2015). SARA-V3: Användarmanual (H. Belfrage, Ed. and Trans.).
     Vancouver, Canada: ProActive ReSolutions Inc.
Cook, A. N., Hart, S. D., & Kropp, P. R. (2013). Multi-Level Guidelines (MLG) for the assessment and
     management of group-based violence. Burnaby, Canada: Mental Health, Law, and Policy Institute, Simon
     Fraser University.
Douglas, K. S., Hart, S. D., Webster, C. D., & Belfrage, H. (2013). HCR-20V3: Assessing risk for violence.
     Burnaby, Canada: Mental Health, Law, and Policy Institute, Simon Fraser University. [ISBN: 978-0-
     86491-344-9]
     Translated into Castellaño in Spain as:
     Douglas, K. S., Hart, S. D., Webster, C. D., & Belfrage, H. (2015). HCR-20V3: Valoración del riesgo de
     violencia (K. Arbach-Lucioni & A. A. Pueyo, Eds. and Trans.). Barcelona: Universitat de Barcelona.


                                                    Page 26
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 27 of 96
January 11, 2020                                                           Stephen David Hart

     Translated into Dutch as:
     Douglas, K. S., Hart, S. D., Webster, C. D., & Belfrage, H. (2013). HCR-20V3: Beoordelen van het risico
     van geweld – Gebruikershandleidin (V. de Vogel, M. de Vries Robbe, Y. Bouman, F. Chakhssi, & C. de
     Ruiter, Eds. and Trans.). Utrecht, The Netherlands: Van der Hoeven Kliniek.
     Translated into German as:
     Douglas, K. S., Hart, S. D., Webster, C. D., & Belfrage, H. (2013). Die Vorhersage von Gewalttaten mit
     dem HCR-20V3: Benutzerhandbuch, Deutsche Version (M. Bolzmacher, P. Born, S. Eucker, F. von
     Franqué, B. Holzinger, S. Kötter, R. Müller-Isberner, & W. Schmidbauer, Eds. and Trans.). Giessen,
     Germany: Institut für forensische Psychiatrie Haina e.V.
     Translated into Norwegian as:
     Douglas, K. S., Hart, S. D., Webster, C. D., & Belfrage, H. (2013). HCR-20V3: Voldsrisikovurdering:
     Brukermanual (H. A. Hoff, S. Bjørkly, Ø. H. Ottesen, S. Nome, K. Nonstad, & K. Rypdal, Eds. and
     Trans.). Bergen, Norway: Helse Bergen.
     Translated into Swedish as:
     Douglas, K. S., Hart, S. D., Webster, C. D., & Belfrage, H. (2013). HCR-20V3: Bedömning av risk för
     våld: Användarmanual (H. Belfrage, Ed. and Trans.). Burnaby, Canada: Mental Health, Law, and Policy
     Institute, Simon Fraser University.
Kropp, P. R., Belfrage, H., & Hart, S. D. (2013). Assessment of risk for honour based violence (PATRIARCH):
     User manual. Vancouver, Canada: ProActive ReSolutions Inc.
     Translated into Norwegian as:
     Kropp, P. R., Belfrage, H., & Hart, S. D. (2016). Vurdering av risiko for æresrelatert vold (PATRIARK):
     Brukermanual (A. M. Sandvik, A. L. Hansen, S. Nome, & L. Waage, Eds. and Trans.). Bergen, Norway:
     Helse Bergen.
     Translated into Swedish as:
     Kropp, P. R., Belfrage, H., & Hart, S. D. (2013). Bedömning av risk för hedersrelaterat våld
     (PATRIARK): Användarmanual (H. Belfrage, Ed. and Trans.). Vancouver, Canada: ProActive
     ReSolutions Inc.
Roesch, R., Zapf, P. A., Hart, S. D., & Connolly, D. A. (2013). Forensic psychology and law: A Canadian
     perspective. Toronto: Wiley.
Singh, J. P., Yang, S., Bjørkly, S., Boccacini, M. T., Borum, R., Buchanan, A., Cooke, D., de Ruiter, C.,
     Desmarais, S. L., Douglas, K. S., Doyle, M., Edens, J. F., Elbogen, E. B., Endrass, J., Fazel, S., Grann, M.,
     Guy, L. S., Hanson, R. K., Hare, R. D., Harris, G. T., Hart, S. D., Heilbrun, K., Larsen, M. A., Monahan,
     J., Montaldi, D. F., Mossman, D., Nicholls, T. L., Ogloff, J. R. P., Otto, R. K., Petrila, J., Pham, T. H.,
     Rettenberger, M., Rice, M., Rossegger, A., Scurich, N., Skeem, J. L., Trestman, R. L., Urbaniok, F.,
     Viljoen, J. L., & Mulvey, E. (2013). Reporting standards for risk assessment predictive validity studies:
     The Risk Assessment Guidelines for the Evaluation of Efficacy (RAGEE) Statement. Tampa, FL:
     University of South Florida.
Kropp, P. R., Hart, S. D., & Belfrage, H. (2010). Brief Spousal Assault Form for the Evaluation of Risk (B-
     SAFER): User manual, 2nd ed. Vancouver, Canada: Protect International Risk and Safety Services Inc.
     Translated into Icelandic as:
     Kropp, P. R., Hart, S. D., & Belfrage, H. (2014). Stutt útgáfa af áhættumatskvarða fyrir mat á ofbeldi í
     nánum samböndum (B-SAFER): Notendaleiðbeiningar, önnur útgáfa (G. S. Baldursdóttir, Ó. Ö. Bragason,
     & G. S. Bergsdóttir, Eds. and Trans.). Reykjavík, Iceland: Ríkislögreglustjórinn.




                                                    Page 27
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 28 of 96
January 11, 2020                                                           Stephen David Hart

     Translated into Norwegian as:
     Kropp, P. R., Hart, S. D., & Belfrage, H. (2018). Brief Spousal Assault Form for the Evaluation of Risk
     (B-SAFER), Vurdering av risiko for partnervold: Brukermanual, Redigert 2. utgave (S. K. B. Vatnar, K.
     Knoph-Karlsen, M. B. Nesset, & A. Sandvik, Eds. & Trans.). Bergen, Norway: Helse Bergen HF.
     Translated into Serbian as:
     Kropp, P. R., Hart, S. D., & Belfrage, H. (2010). Kratak obrazac za procenu rizika od supružničkog
     nasilja (B-SAFER): Priručnik, drugo izdanje (Trans.). Vancouver, Canada: ProActive ReSolutions Inc.
Roesch, R., Zapf, P., & Hart, S. D. (2010). Forensic psychology and law. New York: Wiley.
Kropp, P. R., Hart, S. D., & Lyon, D. (2008). Guidelines for Stalking Assessment and Management (SAM):
     User manual. Vancouver, Canada: Protect International Risk and Safety Services Inc.
     Translated into Norwegian as:
     Kropp, P. R., Hart, S. D., & Lyon, D. (2018). Retningslinjer for vurderling og håndtering av stalking
     (SAM): Brukermanual (Trans.). Bergen, Norway: Helse Bergen.
Kropp, P. R., Hart, S. D., & Belfrage, H. (2005). The Brief Spousal Assault Form for the Evaluation of Risk (B-
     SAFER): User manual. Vancouver, Canada: ProActive ReSolutions Inc.
     Translated into Dutch as:
     Kropp, P. R., Hart, S. D., & Belfrage, H. (2009). B-SAFER: Richtlijn voor het beoordelen van het risico
     van relationeel geweld (C. de Ruiter, Ed. and Trans.). Maastricht, The Netherlands: Maastricht University.
     Translated into Czech as:
     Kropp, P. R., Hart, S. D., & Belfrage, H. (2005). Manuál pro hodnocení a rízení rizika domácího násilí
     (metoda SARA DN). Prague, Czech Republic: Bily Kruh Bezpeci.
     Translated into Swedish as:
     Kropp, P. R., Hart, S. D., & Belfrage, H. (2004). Bedömning av risk för upprepat partnervåld
     (SARA:SV): Användarmanual. Sundsvall, Sweden: Rättspsykiatriska regionkliniken, Landstinget
     Västernorrland.
     Kropp, P. R., Hart, S. D., & Belfrage, H. (2008). Bedömning av risk för upprepat partnervåld (SARA:SV)
     Version 2: Användarmanual. Sundsvall, Sweden: Rättspsykiatriska regionkliniken, Landstinget
     Västernorrland.
Hart, S. D., Kropp, P. R., Laws, D. R., Klaver, J., Logan, C., & Watt, K. A. (2003). The Risk for Sexual
     Violence Protocol (RSVP): Structured professional guidelines for assessing risk of sexual violence.
     Burnaby, Canada: Mental Health, Law, and Policy Institute, Simon Fraser University.
     Translated into Castellaño in Spain as:
     Hart, S. D., Kropp, P. R., Laws, D. R., Klaver, J., Logan, C., & Watt, K. A. (2015). RSVP: Protocolo
     para la valoración del riesgo de violencia sexual (I. Loinaz, T. Nguyen, J. C. Navarro, & A. A. Pueyo,
     Eds. and Trans.). Barcelona: Universitat de Barcelona.
     Translated into German as:
     Hart, S. D., Kropp, P. R., Laws, D. R., Klaver, J., Logan, C., & Watt, K. A. (2008). RSVP (The Risk for
     Sexual Violence Protocol): Eine strukturierte Leitlinie für die Vorhersage und das Risikomanagement von
     sexuellen Gewalttaten (S. Eucker & R. Müller-Isberner, Eds. & Trans.). Haina, Germany: Institut für
     Forensische Psychiatrie Haina.
     Translated into Korean as:
     Hart, S. D., Kropp, P. R., Laws, D. R., Klaver, J., Logan, C., & Watt, K. A. (2016). 성폭력 위험성 평가 프로토콜:
     (J. Sea, Trans.). Seoul: Korean National Forensic Service.


                                                   Page 28
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 29 of 96
January 11, 2020                                                           Stephen David Hart

     Translated into Italian as:
     Hart, S. D., Kropp, P. R., Laws, D. R., Klaver, J., Logan, C., & Watt, K. A. (2013). The Risk for Sexual
     Violence Protocol (RSVP): Protocollo per la valutazione del rischio di recidiva nella violenza sessuale (S.
     Ciappi, Ed. and Trans.). Firenze: Giunti O.S. Organizzazioni Speciali.
Corrado, R. R., Roesch, R., Hart, S. D., & J. K. Gierowski (Eds.). (2002). Multi-problem violent youth: A
     foundation for comparative research on needs, interventions, and outcomes. Amsterdam: IOS Press.
Douglas, K. S, Webster, C. D., Hart, S. D., Eaves, D., & Ogloff, J. R. P. (Eds.). (2001). HCR-20 violence risk
     management companion guide. Burnaby, Canada: Mental Health, Law, & Policy Institute, Simon Fraser
     University.
Eaves, D., Douglas, K. S., Webster, C. D., Ogloff, J. R. P., & Hart, S. D. (2000). Dangerous and long-term
     offenders: An assessment guide. Burnaby, Canada: Mental Health, Law, & Policy Institute, Simon Fraser
     University.
Roesch, R., Hart, S. D., & Ogloff, J. R. P. (Eds.) (1999). Psychology and law: The state of the discipline. New
     York: Plenum.
Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (1999). Spousal Assault Risk Assessment Guide (SARA).
     Toronto: Multi-Health Systems, Inc.
Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (1997). Manual for the Sexual Violence Risk – 20:
     Professional guidelines for assessing risk of sexual violence. Burnaby, Canada: Mental Health, Law, &
     Policy Institute, Simon Fraser University.
     Translated into Castellaño in Spain as:
     Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (2005). SVR-20: Manual de valoración del
     riesgo de violencia sexual (M. Martinez, E. Hilterman, & A. A. Pueyo, Eds. and Trans.). Barcelona:
     Universitat de Barcelona.
     Translated into Dutch as:
     Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (2001). SVR-20: Richtlijnen voor het beoordelen
     van het risico van seksuele gewelddadig gedrag (M. Hildebrand, C. de Ruiter, & D. van Beek, Eds. and
     Trans.). Utrecht, The Netherlands: Dr. Henri van der Hoeven Stichting.
     Translated into French as:
     Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (2000). Guide d’évaluation du risque de violence
     sexuelle — SVR – 20: Principes directeurs pour l’évaluation du risque de violence sexuelle. Vancouver,
     Canada: British Columbia Institute on Family Violence and Mental Health, Law, & Policy Institute,
     Simon Fraser University.
     Translated into German as:
     Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (2000). Die Vorhersage sexueller Gewalttaten
     mit dem SVR-20 (R. Müller-Isberner, S. G. Cabeza, & S. Eucker, Eds. and Trans.). Haina, Germany:
     Institut für Forensische Psychiatrie.
     Translated into Norwegian as:
     Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (2000). SVR-20: Bedömning av risk för framtida
     våld. Manual med instruktioner och kommentarer (K. Rasmussen, D. Jakkobsen, & R. Urheim, Eds. and
     Trans.). Bergen: Kompetansesenteret i Sikkerhets-, Fengel-, og Rettspsykiatri, Sandviken Sykehus.
     Translated into Swedish as:
     Boer, D. P., Hart, S. D., Kropp, P. R., & Webster, C. D. (1999). SVR-20: Riktlinjer för bedömning av risk
     för sexuellt våld (H. Belfrage, B. Jarl, & N. Långström, Eds. and Trans.). Växjö: Psykiatriskt
     regionvårdscentrum Landstinget Kronoberg.


                                                    Page 29
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 30 of 96
January 11, 2020                                                           Stephen David Hart

Hare, R. D., & Hart, S. D. (Speakers). (1997). Psychopathy and the Hare PCL-R: Clinical and forensic
     applications (Cassette recording and handbook). Toronto: Multi-Health Systems.
Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (1997). HCR-20: Assessing risk for violence, Version
     2. Burnaby, Canada: Mental Health, Law, & Policy Institute, Simon Fraser University.
     Translated into Castellaño in Spain as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2005). HCR-20: Guía para la valoración del
     riesgo de comportamientos violentos (E. Hilterman & A. A. Pueyo, Eds. and Trans.). Barcelona:
     Universitat de Barcelona.
     Translated into Catalan in Spain as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2005). Manual HCR-20: Avaluant el risc per a
     la violència, Versió 2 (F. X. Roca i Tutusaus, Ed. and Trans.). Barcelona: Centre d’Estudis Jurídics i
     Formació Especialitzada, Departament de Justícia, Generalitat de Catalunya.
     Translated into Dutch as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2000). HCR-20: Beoordelen van het risico van
     gewelddadig gedrag, Versie 2 (M. Philipse, C. de Ruiter, M. Hildebrand, & Y. Bouman, Eds. and Trans.).
     Nijmegen/Utrecht, The Netherlands: Prof. Mr. W. P. J. Pompestichting & Dr. Henri van der Hoeven
     Stichting.
     Translated into Español in Argentina as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2003). Evaluación de riesgo de violencia HCR-
     20: Versión en Español adaptada y comentada (J. O. Folino & M. J. Raverta, Ed. and Trans.). La Plata,
     Argentina : Interfase Forense.
     Translated into French as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2001). HCR-20: Évaluation du risque de
     violence, Version 2. Burnaby, British Columbia: Mental Health, Law, & Policy Institute, Simon Fraser
     University.
     Translated into German as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (1998). Die Vorhersage von Gewalttaten mit
     dem HCR-20 (R. Müller-Isberner, D. Jöckel, & S. G. Cabeza, Eds. and Trans.). Haina, Germany: Institut
     für Forensische Psychiatrie.
     Translated into Greek as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2009). HCR-20: Εκτἰμηση Επικινδυνότητας για
     την Εκδῄλωση Βίαιης Συμπεριφοράς (Χ. Τσόπελας, Σ. Μαρτινάκη, & Α. Λαμπράκη, Eds. and Trans.).
     Athens: BHTA Medical Arts.
     Translated into Hebrew as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2012). [HCR-20: Assessing risk for violence,
     Version 2] (J. Weiss & Y. Yinnon, Eds. and Trans.). Ashkelon, Israel: Ashkelon Academic College.
     Translated into Lithuanian as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2007). HCR-20: Smurto rizikos įvertinimas [iš
     anglų kalbos vertė R. Barkauskienė]. Vilnius, Lithuania: Justitia.
     Translated into Norwegian as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (1997). HCR-20: Vurdering av volrisiko (K.
     Rasmussen, D. Jakobsen, & R. Urheim, Eds. and Trans.). Trondheim, Norway: Norges teknisk-
     naturvitenskapelige universitet.



                                                  Page 30
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 31 of 96
January 11, 2020                                                           Stephen David Hart

     Translated into Russian as:
     Вебстер, К. Д., Даглас, К. С., Ивз, Д., & Харт, С. Д. (2008). HCR-20. Оценка риска насилия: версия
     2 [M. В. Деонтьева, В. В. Рyчкин, & O. A. Пoнaмapeв, пер. с англ]. Архангельск, Россия: Правда
     Севера.
     Translated into Swedish as:
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (1997). HCR-20: Bedömning av risk för
     framtida våld. Manual med instruktioner och kommentarer (H. Belfrage & G. Fransson, Eds. and Trans.).
     Växjö, Sweden: Psykiatriskt regionvårdscentrum Landstinget Kronoberg.
     Webster, C. D., Douglas, K. S., Eaves, D., & Hart, S. D. (2000). HCR-20: Bedömning av risk för
     framtida våld. Manual med instruktioner och kommentarer, revised edition (H. Belfrage & G. Fransson,
     Eds. and Trans.). Växjö, Sweden: Psykiatriskt regionvårdscentrum Landstinget Kronoberg.
Hart, S. D., Cox, D. N., & Hare, R. D. (1995). Manual for the Hare Psychopathy Checklist: Screening Version
     (PCL:SV). Toronto: Multi-Health Systems Inc.
     Translated into Castellaño in Spain as:
     Hart, S. D., Cox, D. N., & Hare, R. D. (1995). Escala de evaluación de la psicopatía de Hare: Versión de
     cribado (T. Silva, E. López, & V. Garrido, Trans.). Unpublished manuscript.
     Translated into German as:
     Hart, S. D., Cox, D. N., & Hare, R. D. (2000). Psychopathy Checklist: Screening Version mit
     deutschsprachiger Handbuchbeilage (R. Freese, Trans.). Toronto: Multi-Health Systems.
     Translated into Swedish as:
     Hart, S. D., Cox, D. N., & Hare, R. D. (1997). Hare PCL:SV: Svensk handboks bilaga (H. Belfrage,
     Trans.). Toronto: Multi-Health Systems.
Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (1995). Manual for the Spousal Assault Risk Assessment
     Guide, 2nd ed. Vancouver, Canada: ProActive ReSolutions Inc.
     Translated into Castellaño in Spain as:
     Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (2005). Manual para la valoración del riesgo de
     violencia contra la pareja (S. Lopez & A. A. Pueyo, Eds. and Trans.). Barcelona: Universitat de
     Barcelona.
     Translated into Dutch as:
     Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (2001). SARA (versie 2): Beoordelen van het risico
     van huiselijk geweld (M. Hildebrand & C. de Ruiter, Eds. and Trans.). Utrecht, The Netherlands: Dr.
     Henri van der Hoeven Stichting.
     Translated into Español in Argentina as:
     Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (2004). Guía para evaluación del riesgo de
     violencia conyugal SARA: Versión en Español adaptada y comentada (J. O. Folino, Ed. and Trans.). La
     Plata, Argentina: Interfase Forense.
     Translated into French as:
     Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (1998). Guide d’utilisation de l’inventaire SARA:
     Évaluation du risque de violence conjugale (2e édition). Vancouver, British Columbia: British Columbia
     Institute on Family Violence.
     Translated into Swedish as:
     Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (1999). SARA: Bedömning av risk för framtida
     partnervåld (H. Belfrage & M. Grann, Eds. and Trans.). Växjö: Psykiatriskt regionvårdscentrum
     Landstinget Kronoberg.


                                                  Page 31
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 32 of 96
January 11, 2020                                                           Stephen David Hart

    Translated into Welsh as:
    Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (1999). Llawlyfr i ganllawiau asesu’r risg yr
    ymosodir ar briod, 2il argraffiad. London, UK: National Probation Directorate.
Kropp, P. R., & Hart, S. D. (1994). Evaluating men’s treatment programmes: An introduction for service
    providers. Vancouver, Canada: British Columbia Institute on Family Violence.
Kropp, P. R., Hart, S. D., Webster, C. D., & Eaves, D. (1994). Manual for the Spousal Assault Risk Assessment
    Guide. Vancouver, Canada: British Columbia Institute on Family Violence.

Technical Reports
Kropp, P. R., & Hart, S. D. (2004). The development of the Brief Spousal Assault Form for the Evaluation of
     Risk (B-SAFER): A tool for criminal justice professionals. Ottawa: Research and Statistics Division,
     Department of Justice.
Watt, K. A., Hart, S. D., Kropp, P. R., & Bain, P. (2004). Intimate partner femicide in British Columbia:
     Issues, findings, and recommendations. Vancouver, Canada: British Columbia Institute Against Family
     Violence.
Ross, D. J., Hart, S. D., & Webster, C. D. (1998). Aggression in psychiatric patients: Using the HCR-20 to
     assess risk for violence in hospital and in the community. Burnaby, British Columbia: Mental Health,
     Law, and Policy Institute, Simon Fraser University.
Bodnarchuk, M., Kropp, P. R., Ogloff, J. R. P., Hart, S. D., & Dutton, D. G. (1995). Predicting cessation of
     intimate assaultiveness after group treatment. Report submitted to the Family Violence Prevention
     Division, Health Canada, in partial fulfillment of Contract #4887-10-91-106.
Ogloff, J. R. P., Lyon, D., Hart, S. D., Whittemore, K. E., & Roesch, R. (1993). Evaluating anger management
     programming: A literature review. Report submitted to the Correctional Service of Canada in partial
     fulfillment of contract #21100-2-2192-INH-00.
Roesch, R., Ogloff, J. R. P., & Hart, S. D. (1993). A study of the impact of Bill C-30 on remands and
     assessments of fitness to stand trial and criminal responsibility. Ottawa: Department of Justice.
Dutton, D. G., Hart, S. D., Humeston, C., Green, S., & McGregor, B. M. S. (1990). Risk markers for family
     violence in a federally incarcerated population. Report submitted to the Correctional Service of Canada in
     fulfillment of contract 1989/90 PAC-S-125.
Hare, R. D., Forth, A. E., Harpur, T. J., Hart, S. D., & Williamson, S. E. (1990). Proposed revisions of the
     diagnostic criteria for Antisocial Personality Disorder. Report submitted to DSM-IV Task Force on Axis
     II Disorders.
Hart, S. D., & Hemphill, J. F. (1989). Prevalence of and service utilization by mentally disordered offenders at
     the Vancouver Pretrial Services Centre: A survey. Report submitted to the British Columbia Corrections
     Service in fulfillment of contract COR-22153.
Hart, S. D., & Lankester, K. M. (1988). The South East Specialized Supervision Unit: An evaluation. Report
     submitted to the British Columbia Corrections Service in fulfillment of contract COR-C2-100.
Hare, R. D., Forth, A. E., & Hart, S. D. (1987). Evaluation assessment of Case Management Strategies. Report
     submitted to Correctional Service of Canada in fulfillment of contract 1986/87 PAC-S-222.

Published Abstracts
Polvi, N., Webster, C. D., & Hart, S. D. (2000). Comparison of clinical and actuarial predictors of violence in
      pretrial forensic patients [Abstract]. Canadian Psychology, 41 (2a), 105.
Shercliffe, R. J., Bowman, M. J., Hart, S. D., & Koch, W. J. (2000). Posttraumatic stress disorder in the civilian

                                                     Page 32
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 33 of 96
January 11, 2020                                                           Stephen David Hart

      population: Results of a quantitative review [Abstract]. Canadian Psychology, 41 (2a), 25.
Hart, S., & Wiseman, D. (1999). Exploring measurement of alexithymia: Will alexithymia stand the test of
      time? [Abstract]. Canadian Psychology, 40 (2a), 89-90.
Dempster, R. J., & Hart, S. D. (1999). Predictive validity of the RRASOR in federally-sentenced sexual
      offenders [Abstract]. Canadian Psychology, 40 (2a), 110.
MacKay, S., Pescitelli, D., Dawda, D., & Hart, S. (1999). Alexithymia and anger in women [Abstract].
      Canadian Psychology, 40 (2a), 90.
Pescitelli, D., Dawda, D., & Hart, S. (1999). Gender and alexithymia: Do women and men have the same level
      of associated adjustment problems? [Abstract]. Canadian Psychology, 40 (2a), 88.
Polvi, N. H., Dempster, R. J., Hart, S. D., & Yates, P. M. (1999). The relationship between suicidal history and
      coping ability in federal inmates [Abstract]. Canadian Psychology, 40 (2a), 2.
Dawda, D., Pescitelli, D., Lymburner, J., & Hart, S. D. (1998). Cross-validation of the Structured Interview For
      Alexithymia [Abstract]. Canadian Psychology, 39 (2a), 103.
Dempster, R. J., Lyon, D. R., Sullivan, L. E., & Hart, S. D. (1998). The concurrent validity of the SIR scale for
      the prediction of violent recidivism [Abstract]. Canadian Psychology, 39 (2a), 103.
Ikeda, N., Hart, S. D., & Dawda, D. (1998). Cross-cultural utility of alexithymia construct [Abstract].
      Canadian Psychology, 39 (2a), 103.
Pescitelli, D., Dawda, D., & Hart, S. D. (1998). Reliability and validity of the Screening Version of the
      Psychopathy Checklist (PCL:SV) in university students [Abstract]. Canadian Psychology, 39 (2a), 103.
Dawda, D., Lymburner, J., & Hart, S. D. (1997). The development and reliability of the Structured Interview
      for Alexithymia (SIFA) [Abstract]. Canadian Psychology, 38 (2a), 103.
Polvi, N., Webster, C. D., Hart, S. D., & Menzies, R. J. (1997). Structural analysis of the HCR-20 [Abstract].
      Canadian Psychology, 38 (2a), 10.
Sullivan, L., Dawda, D., Lymburner, J., & Hart, S. D. (1997). Reliability of the Screening Version of the
      Psychopathy Checklist (PCL:SV) in university students [Abstract]. Canadian Psychology, 38 (2a), 103.
Bachynski, L., Atkinson, R., Hart, S., & Boer, D. (1995). Differential impact of sex offender treatment on
      female versus male therapists [Abstract]. Canadian Psychology, 36 (2a), 15.
Dixon, M., Robinson, L., Hart, S. D., Gretton, H., McBride, M., & O’Shaugnessy, R. (1995). Crime
      Classification Manual: Reliability and validity in juvenile sex offenders [Abstract]. Canadian Psychology,
      36 (2a), 20.
Wintrup, A., Coles, M., Hart, S., & Webster, C. D. (1994). The predictive validity of the PCL-R in high-risk
      mentally disordered offenders [Abstract]. Canadian Psychology, 35 (2a), 47.
Ogloff, J. R. P., Roesch, R., Moretti, M., & Hart, S. D. (1993). The use of the insanity defence in British
      Columbia [Abstract]. Canadian Psychology, 34 (2a), 280.
Hart, S. D., Hemphill, J. F., & Hare, R. D. (1992). Recidivism in criminal psychopaths [Abstract]. Canadian
     Psychology, 33 (2a), 300.
Brown, S. L., Forth, A. E., Hart, S. D., & Hare, R. D. (1992). The assessment of psychopathy in a noncriminal
     population [Abstract]. Canadian Psychology, 33 (2a), 405.
Newlove, T., Hart, S. D., Dutton, D. G., & Hare, R. D. (1992). Psychopathy and family violence [Abstract].
     Canadian Psychology, 33 (2a), 405.
Forth, A. E., Hart, S. D., & Hare, R. D. (1990). The validity of the MCMI-II as a measure of psychopathy
     [Abstract]. Canadian Psychology, 31 (2a), 345.

                                                    Page 33
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 34 of 96
January 11, 2020                                                           Stephen David Hart

Hemphill, J. F., Hart, S. D., & Hare, R. D. (1990). Self-reported frequency and age of first substance use in
     criminal psychopaths [Abstract]. Canadian Psychology, 31 (2a), 339.
Hart, S. D., Kropp, P. R., & Hare, R. D. (1986). Psychopathy and conditional release [Abstract]. Canadian
     Psychology, 27 (2a), 274.
Forth, A. E., Hart, S. D., Hare, R. D., & Harpur, T. J. (1988). Event-related brain potentials and detection of
     deception [Abstract]. Psychophysiology, 25, 446.

Presentations and Addresses at Scientific Meetings
Hart, S. D. (2019, March). Beyond validity: The quest for justice in violence risk assessment. Invited address
      presented at the annual meeting of the American Psychology-Law Society (Div. 41 of the American
      Psychological Association), Memphis, Tennessee.
Hart, S. D., & Maraun, M. D. (2019, March). What is the dimensionality of the Hare Psychopathy Checklist-
      Revised? The answer may surprise you. Paper presented at the annual meeting of the American
      Psychology-Law Society (Div. 41 of the American Psychological Association), Portland, Oregon.
Bang, S., Vargen, L. M., Lim, Y. L., & Hart, S. D. (2019, March). Examining the associations between two
      measures of psychopathic personality and the HEXACO model. Paper presented at the annual meeting of
      the American Psychology-Law Society (Div. 41 of the American Psychological Association), Portland,
      Oregon.
Edge, M., Patel, U., & Hart, S. D. (2019, March). University student perception of sexual violence and
      corresponding policy. Paper presented at the annual meeting of the American Psychology-Law Society
      (Div. 41 of the American Psychological Association), Portland, Oregon.
Gatner, D. T., Douglas, K. S., Hart, S. D., & Kropp, P. R. (2019, March). How much does that cost? Examining
      the financial costs of crime attributable to psychopathy. Paper presented at the annual meeting of the
      American Psychology-Law Society (Div. 41 of the American Psychological Association), Portland,
      Oregon.
Lim, Y. L., Vargen, L. M., Bang, S., & Hart, S. D. (2019, March). Understanding psychopathy using the
      HEXACO Model: What is the role of Boldness? Paper presented at the annual meeting of the American
      Psychology-Law Society (Div. 41 of the American Psychological Association), Portland, Oregon.
Vargen, L. M., Lim, Y. L., Bang, S., & Hart, S. D. (2019, March). The Comprehensive Assessment of
      Borderline Personality, gender, and the HEXACO model of personality. Paper presented at the annual
      meeting of the American Psychology-Law Society (Div. 41 of the American Psychological Association),
      Portland, Oregon.
Ryan, T. J., Gatner, D. T., Slaney, K. L., & Hart, S. D., (2019, March). The SPJ approach to violence risk case
      formulation: Philosophical underpinnings. Paper presented at the annual meeting of the American
      Psychology-Law Society (Div. 41 of the American Psychological Association), Portland, Oregon.
Bang, S., Vargen, L., Jackson, K., & Hart, S. D. (2018, June). Predictive validity of sexual violence risk
      assessment instruments. Paper presented at the annual meeting of the International Association of Forensic
      Mental Health Services, Antwerp, Belgium.
Lim, Y. L., & Hart, S. D. (2018, June). Understanding psychopathy using the HEXACO Model and the CAPP.
      Paper presented at the annual meeting of the International Association of Forensic Mental Health Services,
      Antwerp, Belgium.
Sea, J., Hart, S. D., & Beauregard, E. (2018, June). The interrater reliability and concurrent validity of the Risk
      for Sexual Violence Protocol (RSVP) in Korean sexual offenders. Paper presented at the annual meeting of
      the International Association of Forensic Mental Health Services, Antwerp, Belgium.


                                                     Page 34
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 35 of 96
January 11, 2020                                                           Stephen David Hart

Verdejo-Román, L., Pérez-Garcia, M., Daugherty, J., Bueso-Izquierdo, N., & Hart, S. D. (2018, June).
     Neuroscience and intimate partner violence: A forensic perspective. Symposium presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Antwerp, Belgium.
Hart, S. D. (2018, March). Evidence-based practice in threat assessment: What science can and can not tell us
     about assessing violence risk. Invited address, annual meeting of the Asia-Pacific Association of Threat
     Assessment Professionals, Wellington, New Zealand.
Coupland, S. H., Storey, J. E., & Hart, S. D. (2018, March). Understanding risk for recidivism in stalking
     offenders. Paper presented at the annual meeting of the American Psychology-Law Society (Div. 41 of the
     American Psychological Association), Memphis, Tennessee.
Layden, B. K., Watt, K. A., Hart, S. D., Douglas, K. S., & Chapman, A. L. (2018, March). Structured
     professional assessment and management of self-directed violence (SDV): The SDV-20. Paper presented at
     the annual meeting of the American Psychology-Law Society (Div. 41 of the American Psychological
     Association), Memphis, Tennessee.
Lim, Y. L., Reale, K., Hart, S. D., & Bouchard. M. (2018, March). Understanding the social networks of
     psychopathic personality disorder: A social network analysis. Paper presented at the annual meeting of the
     American Psychology-Law Society (Div. 41 of the American Psychological Association), Memphis,
     Tennessee.
Hart, S. D. (2017, November). Violence risk assessment, culture, and Indigenous Peoples: Lessons learned
     from Ewert v. Canada. Keynote address at the annual meeting of the Australian and New Zealand
     Association of Psychiatry, Psychology and Law, Perth, Australia.
Hart, S. D. (2017, June). Violence risk assessment of Indigenous Peoples: Lessons from Ewert v. Canada. Paper
     presented at the annual meeting of the International Association of Mental Health Services, Split, Croatia.
Hart, S. D. (2017, June). Participant. In B. Rosenfeld (Chair), Cross-cultural issues in forensic assessment:
     Problems and solutions. Roundtable presented at the annual meeting of the International Association of
     Mental Health Services, Split, Croatia.
Gatner, D., Ryan, T. J., Douglas, K. S., & Hart, S. D. (2017, June). A conceptual analysis of violence risk
     formulation for psychopathic personality disorder. Paper presented at the annual meeting of the
     International Association of Mental Health Services, Split, Croatia.
Rypdal, K., Hart, S. D., Gjestad, R., Hoff, H. A., Mellesdal, L., Oedegaard, K. J., & Bjørkly, S. (2017, June).
     The association between victimization, suicidal and violent behavior: Comparing methods of analysis.
     Paper presented at the annual meeting of the International Association of Mental Health Services, Split,
     Croatia.
Hart, S. D., & Lim, Y. L. (2017, March). A closer look at the psychometric properties of the Triarchic
     Psychopathy Measure (TriPM). Annual meeting of the American Psychology-Law Society (Div. 41 of the
     American Psychological Association), Seattle, Washington.
Edge, M., Patel, U. H., & Hart, S. D. (2017, March). Borderline and psychopathic personality disorder:
     Mapping out a research agenda. Annual meeting of the American Psychology-Law Society (Div. 41 of
     the American Psychological Association), Seattle, Washington.
Lim, Y. L., & Hart, S. D. (2017, March). A closer look at the subscales of various self report psychopathic
     personality measures: An Item Response Theory analysis. Annual meeting of the American Psychology-
     Law Society (Div. 41 of the American Psychological Association), Seattle, Washington.
Lim, Y. L., & Hart, S. D. (2017, March). Predictive validity of the HCR-20 V3 in a sample of violent offenders
     in Singapore. Annual meeting of the American Psychology-Law Society (Div. 41 of the American
     Psychological Association), Seattle, Washington.

                                                    Page 35
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 36 of 96
January 11, 2020                                                           Stephen David Hart

Patel, U. H., Lim, Y. L., & Hart, S. D. (2017, March). An Item Response Theory analysis of the Self-Report
      Psychopathy scale. Annual meeting of the American Psychology-Law Society (Div. 41 of the American
      Psychological Association), Seattle, Washington.
Ryan, T. J., Lim, Y. L., & Hart, S. D. (2017, March). An Item Response Theory analysis of the Comprehensive
      Assessment of Psychopathic Personality (CAPP). Annual meeting of the American Psychology-Law
      Society (Div. 41 of the American Psychological Association), Seattle, Washington.
Hart, S. D. (2016, August). Psychopathy and im-/morality in everyday life. Invited address at the “2016
      Interdisciplinary Conference on Morality and Immorality,” Whistler, Canada.
Cook, A. N., Hart, S. D., Strang, S., Pressman, E., & Lim, Y. L. (2016, June). The individual assessment of
      terrorism: What we know about the applications of the MLG, VERA, and HCR-20V3. Paper presented at
      the annual meeting of the International Association of Forensic Mental Health Services, New York City,
      New York.
Hart, S. D. (2016, June). Violent ideation: Phenomenology, prevalence, and etiology. Paper presented at the
      annual meeting of the International Association of Forensic Mental Health Services, New York City, New
      York.
Hart, S. D. (2016, June). [Discussant]. In P. R. Kropp (Chair), The Spousal Assault Risk Assessment – Version
      3 (SARA-V3): Preliminary reliability and validity. Symposium presented at the annual meeting of the
      International Association of Forensic Mental Health Services, New York City, New York.
Lim, Y. L., & Hart, S. D. (2016, June). Psychopathy across gender: Measurement equivalence of the CAPP.
      Paper presented at the annual meeting of the International Association of Forensic Mental Health Services,
      New York City, New York.
Rypdal, K., Hart, S. D., Gjestad, R., Fosse, M., & Bjørkly, S. (2016, June). Sources of information for history
      of violence at admission to an emergency psychiatric ward. Paper presented at the annual meeting of the
      International Association of Forensic Mental Health Services, New York City, New York.
Hart, S. D. (2016, June). Violence as an adverse outcome in psychosis: Assessing and managing risk. Invited
      address, Bergen Tidlig Psykose Symposium og TIPS konferansen, Bergen, Norway
Guy, L. S., & Hart, S. D. (2015, November). Is there scientific support for threat assessment and management?
      An analysis using “empirically validated” and “evidence-based” approaches. Paper presented at the
      annual meeting of the Asia-Pacific Association of Threat Assessment Professionals, Bangkok, Thailand.
Hart, S. D. (2015, October). Understanding, assessing, and managing violence risk. Keynote address, Nordic
      Network for Research on Psychology and Law, Reykjavik, Iceland.
Hart, S. D. (2015, October). The perils of Black Box Epidemiology and the current fetish with Big Data. Invited
      address, annual congress of the International Federation for Psychiatric Epidemiology, Bergen, Norway.
Hart, S. D. (2015, August). Coping with challenges and changes in forensic mental health: The future ain’t
      what it used to be. Keynote presentation, Nordic Symposium on Forensic Psychiatry, Trondheim, Norway.
Sea, J., & Hart, S. D. (2015, August). The study of homicide: Exploratory classification of male homicide in
      Korea. Paper presented at the annual meeting of the American Psychological Association, Toronto,
      Canada.
Cooke, D. J., Michie, C., Hart, S. D., & Logan, C. (2015, August). The Comprehensive Assessment of
      Psychopathic Personality-Institutional Rating Scale: Evaluating the structure using exploratory structural
      equation modelling. Annual meeting of the European Association of Psychology and Law, Nuremburg,
      Germany.
Layden, B., Lim, Y. L., Chapman, A., & Hart, S. D. (2015, June). Preliminary convergent validity for the
      CAPP. Paper presented at the annual meeting of the International Association of Forensic Mental Health

                                                    Page 36
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 37 of 96
January 11, 2020                                                           Stephen David Hart

     Services, Manchester, UK.
Lim, Y. L., Layden, B., & Hart, S. D. (2015, June). Differential associations of PPD and BPD: Convergent
     and divergent validation of the CAPP and CABP. Paper presented at the annual meeting of the
     International Association of Forensic Mental Health Services, Manchester, UK.
Coupland, S., Gray, A., Storey, J., & Hart, S. D. (2015, June). Predicting violent recidivism among a
     representative sample of Canadian offenders: The incremental validity of the PCL-R. Paper presented at
     the 3rd North American Correctional and Criminal Justice Psychology Conference, Ottawa, Canada.
Lim, Y. L., & Hart, S. D. (2015, June). Domains and gender differences in dysfunctions associated with
     psychopathic personality disorder. Paper presented at the 3rd North American Correctional and Criminal
     Justice Psychology Conference, Ottawa, Canada.
Hart, S. D., McCuish, E., & Cooke, D. J. (2015, March). Identifying “primary” psychopathy: A model-based
     cluster analysis using the CAPP-IRS in adult male offenders. Paper presented at the annual meeting of the
     American Psychology-Law Society (Division 41 of the American Psychological Association), San Diego,
     California.
Hart, S. D., Lim, Y. L., & Cook, A. N. (2015, March). Is Boldness associated with problems in daily living?
     Evaluating the Triarchic Model of Psychopathy. Paper presented at the annual meeting of the American
     Psychology-Law Society (Division 41 of the American Psychological Association), San Diego, California.
Coupland, S., Gray, A., Storey, J., & Hart, S. D. (2015, March). The incremental validity of predicting violent
     recidivism with the PCL-R. Paper presented at the annual meeting of the American Psychology-Law
     Society (Division 41 of the American Psychological Association), San Diego, California.
Lim, Y. L., Cook, A. N., & Hart, S. D. (2015, March). Self–report psychopathic personality measures: What
     are they measuring? Paper presented at the annual meeting of the American Psychology-Law Society
     (Division 41 of the American Psychological Association), San Diego, California.
Lim, Y. L., & Hart, S. D. (2015, March). The validity of the CAPP across individualistic and collectivistic
     cultures: Implications for future cross-cultural research. Paper presented at the annual meeting of the
     American Psychology-Law Society (Division 41 of the American Psychological Association), San Diego,
     California.
Murray, A. A., & Hart, S. D. (2015, March). Identifying the core symptoms of psychopathic and borderline
     personality disorders: Do they overlap and are they treatable? Paper presented at the annual meeting of
     the American Psychology-Law Society (Division 41 of the American Psychological Association), San
     Diego, California.
Murray, A. A., & Hart, S. D. (2015, March). Clinicians’ perspectives on the treatment of psychopathic
     personality disorder: Identifying current strategies to better inform treatment directions. Paper presented
     at the annual meeting of the American Psychology-Law Society (Division 41 of the American
     Psychological Association), San Diego, California.
Ryan, T. J., Gray, A., Storey, J., & Hart, S. D. (2015, March). Cross-validation of the VRAG: A 10-year
     prospective study. Paper presented at the annual meeting of the American Psychology-Law Society
     (Division 41 of the American Psychological Association), San Diego, California.
Hart, S. D. (2015, February). Understanding, assessing, and managing violence risk. Invited address,
     conference on “Transcending Violence and Psychology,” Korean Psychological Association, Seoul,
     Korea.
Hart, S. D. (2014, October). Sexual assaults on campus: Educational and workplace issues. Invited address,
     annual meeting of the Canadian Association of Threat Assessment Professionals, Whistler, Canada.
Coupland, S., Wilson, C. M., & Hart, S. D. (2014, October). The influence of variable risk factors when

                                                    Page 37
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 38 of 96
January 11, 2020                                                           Stephen David Hart

     judging violence risk. Paper presented at the annual meeting of the Canadian Association of Threat
     Assessment Professionals, Whistler, Canada.
Khanjian, M., Lim, Y. L., & Hart, S. D. (2014, October). Deviant pornography and sexual offending: What is
     the link? Paper presented at the annual meeting of the Canadian Association of Threat Assessment
     Professionals, Whistler, Canada.
Hart, S. D. (2014, September). The forensic relevance of psychosis. Keynote presentation, 3rd Bergen
     International Conference on Forensic Psychiatry: Treatment and Management of Psychosis, Bergen,
     Norway.
Hart, S. D. (2014, June). [Participant]. In S. Viljoen (Chair), Publishing controversial findings. Panel presented
     at the annual meeting of the International Association of Forensic Mental Health Services, Toronto,
     Canada.
Hart, S. D., & Watt, K. (2014, June). Strangulation in intimate partner violence. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Toronto, Canada.
Viljoen, S., Cook, A., Lim, Y., Layden, B., & Hart, S. D. (2014, June). Gender issues in the conceptualization
     of psychopathic and borderline personality disorder: Implications for forensic assessment. Symposium
     presented at the annual meeting of the International Association of Forensic Mental Health Services,
     Toronto, Canada.
Watt, K., Storey, J., Jackson, K., & Hart, S. D. (2014, June). Combining different approaches to violence risk
     assessment in practice. Paper presented at the annual meeting of the International Association of Forensic
     Mental Health Services, Toronto, Canada.
Wilson, C., & Hart, S. D. (2014, June). Reliability and consistency of risk formulations in assessments of
     violence risk. Paper presented at the annual meeting of the International Association of Forensic Mental
     Health Services, Toronto, Canada.
Hart, S. D. (2014, June). Do self-report measures of psychopathy really measure psychopathy? Paper presented
     at the annual meeting of the International Association of Forensic Mental Health Services, Toronto,
     Canada.
Hart, S. D. (2014, May). Opening comments [Chair]. Presented at conference on “International Launch
     Patriarch,” sponsored by Helse Bergen, Bergen, Norway.
Hart, S. D. (2014, May). Advances in the Structured Professional Judgment approach to violence risk
     assessment. Presented at conference on “Forensic Psychological Assessment and Testimony,” sponsored
     by Division 42 of the American Psychological Association, Chicago, Illinois.
Hart, S. D. (2014, April). Improving threat management: Formulation and case conceptualization of violence
     risk. Paper presented at the annual meeting of the Association of European Threat Assessment
     Professionals, Stockholm, Sweden.
Cook, A. N., & Hart, S. D. (2014, March). Reliability of the Multi-level Guidelines (MLG) for the assessment
     and management of group-based violence. Paper presented at the annual meeting of the American
     Psychology-Law Society, New Orleans, Louisiana.
Layden, B., Viljoen, S., Lim, Y. L., Cook, A. N., Bousfield, K., & Hart, S. D. (2014, March). Developing a
     conceptual map of borderline personality disorder. Paper presented at the annual meeting of the American
     Psychology-Law Society, New Orleans, Louisiana.
Lim, Y. L., Cook, A. N., Viljoen, S., Layden, B., Bousfield, K., & Hart, S. D. (2014, March). Core symptoms
     of psychopathic PD: A prototypicality study. Paper presented at the annual meeting of the American
     Psychology-Law Society, New Orleans, Louisiana.


                                                     Page 38
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 39 of 96
January 11, 2020                                                           Stephen David Hart

Viljoen, S., Lim, Y. L., Cook, A. N., Layden, B., Bousfield, K., & Hart, S. D. (2014, March). Where are the
     borders of borderline PD? Paper presented at the annual meeting of the American Psychology-Law
     Society, New Orleans, Louisiana.
Wilson, C. M., & Hart, S. D. (2014, March). Interrater reliability and consistency of risk formulations using
     the Risk for Sexual Violence Protocol. Paper presented at the annual meeting of the American Psychology-
     Law Society, New Orleans, Louisiana.
Cook, A, N., & Hart, S. D. (2013, October). The utility of the Multi-level Guidelines (MLG): Qualitative
     feedback from two threat assessment trainings in Canada. Paper presented at the annual meeting of the
     Canadian Association of Threat Assessment Professionals, Banff, Canada.
Lim, Y. L., Cook, A. N., Watt, K. A., Carlson, G., & Hart, S. D. (2013, October). Violence risk assessment
     practices in gang and organized crime units in British Columbia. Paper presented at the annual meeting of
     the Canadian Association of Threat Assessment Professionals, Banff, Canada.
Hart, S. D. (2013, September). Understanding, assessing, and managing violence risk: The movement from
     formula to formulation. Keynote address at the European Association of Psychology and Law (EAPL)
     2013 Conference, Coventry, UK.
Hart, S. D., Cooke, D. J., & Logan, C. (2013, September). Explicating the construct of psychopathy: The
     Comprehensive Assessment of Psychopathic Personality as conceptual map. Paper presented at the
     European Association of Psychology and Law (EAPL) 2013 Conference, Coventry, UK.
Hart, S. D. (2013, June). HCR-20V3: Overview of the administration procedure. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Bueso-Izquierdo, N., Hart, S. D., Kropp, P. R., & Pérez-García, M. (2013, June). Neuropsychological
     differences among batterers with and without a history of drug abuse. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Cook, A. N., Hart, S. D., van Dongen, S., van Marle, H., & Viljoen, S. (2013, June). Evaluation of the TriPM
     and PPI using the CAPP as a concept map in Canadian and Dutch samples. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Kropp, P. R., Cook, A. N., Hart, S. D., Watt, K. A., Lyon, D. R. (2013, June). Associations amongst risk for
     stalking, perpetrator mental health, and motivations in a forensic outpatient sample. Paper presented to
     the annual meeting of the International Association of Forensic Mental Health Services, Maastricht, The
     Netherlands.
Storey, J. E., Hart, S. D., & Kropp, P. R. (2013, June). Intimate partner violence (IPV) risk assessment: A
     comparison of five assessment tools. Paper presented at the annual meeting of the International
     Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Van Dongen, J., van den Berg, W., Cook, A. N., Hart, S. D., van Marle, H. J. C. (2013, June). Evaluation of the
     TriPM and the CAPP as two new models of psychopathy. Paper presented to the annual meeting of the
     International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Viljoen, S., Cook, A. N., Layden, B. K., Murray, A. A., McGinnis, C. R., & Hart, S. D. (2013, June).
     Psychopathy and gender: Examining the validity of the PPI:SF and TriPM. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Watt, K. A., & Hart, S. D. (2013, June). Violence triaging. Paper presented at the annual meeting of the
     International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Watt, K. A., Storey, J. E., & Hart, S. D. (2013, June). Differentiating between risk for non-lethal and lethal
     intimate partner violence. Paper presented at the annual meeting of the International Association of
     Forensic Mental Health Services, Maastricht, The Netherlands.

                                                   Page 39
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 40 of 96
January 11, 2020                                                           Stephen David Hart

Wilson, C. M., Hart, S. D., & Nonemaker, D. (2013, June). Cross-validation and comparison of the DVSI and
     SARA. Paper presented at the annual meeting of the International Association of Forensic Mental Health
     Services, Maastricht, The Netherlands.
Kropp, P. R., Cook, A. N., Hart, S. D., & Watt, K. A. (2013, June). Associations amongst risk for stalking,
     perpetrator mental health, and motivations in a forensic outpatient sample. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Hart, S. D., & Cook, A. N. (2013, April). Risk for terrorism: Assessment of individual- and group-level factors.
     Invited address, conference on “Security and terrorism in the modern world: Social science and legal
     perspectives,” sponsored by University of Nebraska-Lincoln Program of Excellence award in conjunction
     with Great Plains National Security Education Consortium, Lincoln, Nebraska.
Hart, S. D. (2013, April). Critical issues in workplace violence threat assessment. Paper presented at the annual
     meeting of the Association of European Threat Assessment Professionals, Vienna, Austria.
Cook, A. N., & Hart, S. D. (2013, April). Assessment and management of group-based violence: The Multi-
     Level Guidelines. Paper presented at the annual meeting of the Association of European Threat
     Assessment Professionals, Vienna, Austria.
Watt, K. A., & Hart, S. D. (2013, April). The role of triage in threat assessment and management. Paper
     presented at the annual meeting of the Association of European Threat Assessment Professionals, Vienna,
     Austria.
Hart, S. D. (2013, March). Beyond risk factors: Formulation of violence risk and its relevance to case
     management. In S. D. Hart (Chair), Advancements in risk assessment and management. Symposium
     presented to the annual meeting of the American Psychology-Law Society, Portland, Oregon.
Hart, S. D. (2013, March). Discussant. In A. N. Cook & C. King (Chairs), Ask the editors: Publishing in
     eminent North American and international psychology-law journals and legal periodicals. Symposium
     presented at the annual meeting of the American Psychology-Law Society, Portland, Oregon.
Bousfield, N. K., Cook, A. N., & Hart, S. D. (2013, March). Is Dialectical Behavior Therapy an appropriate
     treatment for psychopathic personality disorder? Paper presented at the Pacific Forensic Psychiatry
     Conference, Vancouver, Canada.
Cook, A. N., & Hart, S. D. (2013, March). Assessing dynamic risk in the assessment and management of
     group-based violence: Applications of the Multi-level Guidelines (MLG). In S. D. Hart (Chair),
     Advancements in risk assessment and management. Symposium presented to the annual meeting of the
     American Psychology-Law Society, Portland, Oregon.
Cook, A. N., Hart, S. D., & Kropp, P. R. (2013, March). The Multi-Level Guidelines (MLG): Assessment and
     management of group-based violence and applications to clinical practice. In T. L. Nicholls (Chair),
     Innovations and advances in violence risk assessment: Presenting the DIARI, START, FAM, SAPROF,
     and MLG. Symposium presented at the Pacific Forensic Psychiatry Conference, Vancouver, Canada.
Cook, A. N., Kropp, P. R., Hart, S. D., & McEwan, T. (2013, March). The use of the Guidelines for Stalking
     Assessment and Management (SAM) and the Stalking Risk Profile (SRP): A civil forensic case study. In
     S. D. Hart (Chair), New developments in stalking risk assessment and management. Symposium presented
     at the Pacific Forensic Psychiatry Conference, Vancouver, Canada.
Cook, A. N., Viljoen, S., Hart, S. D., Layden, B. K., Murray, A. A., & McGinnis, C. R. (2013, March).
     Evaluation of the validity of the TriPM and PPI-R using the CAPP as a concept map in a Canadian
     sample. Paper presented at the annual meeting of the American Psychology-Law Society, Portland,
     Oregon.
Fowler, S., Cook, A. N., & Hart, S. D. (2013, March). The nature of the literature on group-based violence

                                                    Page 40
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 41 of 96
January 11, 2020                                                           Stephen David Hart

     (GBV). Paper presented at the annual meeting of the American Psychology-Law Society, Portland,
     Oregon.
Lim, Y. L., Rochefort, S., Cook, A. N., Layden, B. K., Viljoen, S., Murray, A. A., McGinnis, C. R., & Hart, S.
     D. (2013, March). Reliability and convergent validity of the PPI:SF and TriPM in a Canadian sample.
     Paper presented at the annual meeting of the American Psychology-Law Society, Portland, Oregon.
Murray, A., Layden, B. K., Cook, A. N., Viljoen, S., McGinnis, C. R., & Hart, S. D. (2013, March). A
     psychometric evaluation of the Comprehensive Assessment of Psychopathic Personality (CAPP) model:
     Validating CAPP symptoms as lexical markers of psychopathy. Paper presented at the annual meeting of
     the American Psychology-Law Society, Portland, Oregon.
Storey, J. E., & Hart, S. D. (2013, March). Assessment of risk for elder abuse. Paper presented at the annual
     meeting of the American Psychology-Law Society, Portland, Oregon.
Storey, J. E., Watt, K. A., & Hart, S. D. (2013, March). Communicating opinions about violence risk in
     practice. Paper presented at the annual meeting of the American Psychology-Law Society, Portland,
     Oregon.
Viljoen, S., Cook, A. N., Layden, B. K., Murray, A., McGinnis, C. R., & Hart, S. D. (2013, March).
     Psychopathy and gender: Examining validity of the PPI:SF and TriPM. Paper presented at the annual
     meeting of the American Psychology-Law Society, Portland, Oregon.
Wilson, C. M., Hart, S. D., & Nonemaker, D. (2013, March). Cross-validation of the Spousal Assault Risk
     Assessment in a community sample of offenders. Paper presented at the annual meeting of the American
     Psychology-Law Society, Portland, Oregon.
Hart, S. D. (2012, September). Honour based violence panel: Assessing the risk [Panel participant]. Panel
     presentation at the annual meeting of the Canadian Association of Threat Assessment Professionals,
     Banff, Canada.
Hart, S. D. (2012, August). Critical issues in workplace violence threat assessment. Paper presented at the
     annual meeting of the Association of Threat Assessment Professionals, Anaheim, California.
Cook, A. N., Layden, B. K., Murray, A. A., Viljoen, S., McGinnis, C. R., & Hart, S. D. (2012, August). A
     comparison of the Comprehensive Models of Psychopathic (CAPP) & Borderline Personality disorder
     (CABP). Paper presented to the American Psychological Association annual convention, Orlando, Florida.
Cook, A. N., Hart, S. D., & Kropp, P. R. (2012, July). Group-based violence risk assessment and management:
     Applications to organized crime. Paper presented at the All-Africa Conference on Organized Crime and
     Contemporary Criminal Justice Issues, Polokwane, South Africa.
Sandvik, A. M., Hansen, A. L., Johnsen, B. H., Hart, S. D., Thornton, D., Logan, C., & Cooke, D. J. (2012,
     April). Autonomic reactivity, executive functions, and psychopathy. Paper presented at the annual meeting
     of the International Association of Forensic Mental Health Services, Miami, Florida.
Cook, A. N., Storey, J. E., Murray, A. A., Kropp, P. R., & Hart, S. D. (2012, March). Serial stalking in a
     forensic outpatient sample. Paper presented at the annual meeting of the American Psychology-Law
     Society (Division 41 of the American Psychological Association), San Juan, Puerto Rico.
Cook, A. N., & Hart, S. D. (2012, March). Group-based violence: Unique factors to consider in the assessment
     and management of risk. Paper presented at the annual meeting of the American Psychology-Law Society
     (Division 41 of the American Psychological Association), San Juan, Puerto Rico.
Murray, A. A., & Hart, S. D. (2012, March). The impact of psychopathy on victimization and victimology in
     intimate partner violence. Paper presented at the annual meeting of the American Psychology-Law
     Society (Division 41 of the American Psychological Association), San Juan, Puerto Rico.
Wilson, C. M., Jackson, K. A., Guy, L. S., Healey, J., & Hart, S. D. (2012, March). The consistency between

                                                   Page 41
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 42 of 96
January 11, 2020                                                           Stephen David Hart

     the Static-99 and Static-2002. Paper presented at the annual meeting of the American Psychology-Law
     Society (Division 41 of the American Psychological Association), San Juan, Puerto Rico.
Hart, S. D. (2011, November). Treating psychopathy: The way forward. Keynote address at the 2nd Bergen
     Conference on the Treatment of Psychopathy, Bergen, Norway.
Hart, S. D. (2011, November). Conceptualizing psychopathy using the CAPP: Formulation over numbers.
     Paper presented at the 2nd Bergen Conference on the Treatment of Psychopathy, Bergen, Norway.
Cook, A. N., Storey, J. E., & Hart, S. D. (2011, November). A review of current critical issues in the
     assessment and diagnosis of psychopathy. Paper presented at the 2nd Bergen Conference on the Treatment
     of Psychopathy, Bergen, Norway.
Hansen A. L., Johnsen, B. H., Hart, S. D., Thornton, D. A., Logan, C., & Cooke, D. J. (2011, November).
     Psychopathy assessment and its relation to autonomic reactivity. Paper presented at the 2nd Bergen
     Conference on the Treatment of Psychopathy, Bergen, Norway.
Murray, A., Storey, J. E., Hart, S. D., Gray, A., & Mills, J. (2011, November). Understanding the treatment
     needs of psychopaths using the Risk-Need-Responsivity Model. Paper presented at the 2nd Bergen
     Conference on the Treatment of Psychopathy, Bergen, Norway.
Hart, S. D. (2011, October). The effective care and control of patients with psychopathic personality disorder:
     Challenges and solutions. Keynote address at the 7th European Congress on Violence in Clinical
     Psychiatry, Prague, Czech Republic.
Hart, S. D., & Storey, J. E. (2011, March). An examination of the Danger Assessment as a victim based risk
     assessment instrument. Paper presented at the 4th International Congress on Psychology and Law, Miami,
     Florida.
Hart, S. D., Storey, J. E., Mills, J. F., & Gray, A. L. (2011, March). PCL-R scores in a representative sample of
     Canadian offenders. Paper presented at the 4th International Congress on Psychology and Law, Miami,
     Florida.
Cooke, D. J., Michie, C., Logan, C., & Hart, S. D. (2011, October). Dimensions of psychopathy: The
     homogeneity of CAPP domains in the United Kingdom. Paper presented at the 7th European Congress on
     Violence in Clinical Psychiatry, Prague, Czech Republic.
Cook, A., Murray, A., & Hart, S. D. (2011, June-July). National predator: The case of a Canadian serial
     stalker through the framework of Guidelines for Stalking Assessment and Management (SAM). Paper
     presented at the annual meeting of the International Association of Forensic Mental Health Services,
     Barcelona, Spain.
Cook, A., & Hart, S. D. (2011, June-July). The use of phallometry with adolescent sex offenders: A review of
     the research and its use in Canada and internationally. Paper presented at the annual meeting of the
     International Association of Forensic Mental Health Services, Barcelona, Spain.
Kropp, P. R., Storey, J., Murray, A., & Hart, S. D. (2011, June-July). Reliability and validity of the Brief
     Spousal Assault Form for the Evaluation of Risk (B-SAFER). Paper presented at the annual meeting of the
     International Association of Forensic Mental Health Services, Barcelona, Spain.
Murray, A., & Hart, S. D. (2011, March). Identifying the relationship between psychopathy and the assessment
     of risk for committing future domestic violence. Paper presented at the 4th International Congress on
     Psychology and Law, Miami, Florida.
Murray, A., Cook, A., & Hart, S. D. (2011, June-July). Identifying associations between stalker motivations,
     mental illness and victim vulnerability characteristics. Paper presented at the annual meeting of the
     International Association of Forensic Mental Health Services, Barcelona, Spain.
Wilson, C., Murray, A., Cook, A., Kropp, P. R., & Hart, S. D. (2011, June-July). Association between

                                                    Page 42
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 43 of 96
January 11, 2020                                                           Stephen David Hart

      psychopathy and stalking. Paper presented at the annual meeting of the International Association of
      Forensic Mental Health Services, Barcelona, Spain.
Corrado, R. R., McCormick, A. V., Freedman, L. F., Hart, S. D., & Cohen, I. M. (2010, November). Predictive
      validity of the Psychopathy Checklist: Youth Version compared to other known risk factors. Paper
      presented at the annual meeting of the American Society of Criminology, San Francisco.
Hart, S. D. (2010, May). Dimensions of psychopathy: The homogeneity of CAPP domains. In C. Logan, D. J.
      Cooke, S. D. Hart, & C. Michie (Chairs), The Comprehensive Assessment of Psychopathic Personality:
      Progress on the development of a new measure of psychopathy. Symposium presented at the annual
      meeting of the International Association of Forensic Mental Health Services, Vancouver, Canada.
Gibas, A., & Hart, S. D. (2010, May). The victim’s voice: Safety planning with women victimized by intimate
      partner violence. Paper presented at the annual meeting of the International Association of Forensic
      Mental Health Services, Vancouver, Canada.
McCormick, A. V., Corrado, R. R., & Hart, S. D. (2010, May). Validity of the CAPP: Associations with the
      PCL:YV and MACI psychopathy scales. Paper presented at the annual meeting of the International
      Association of Forensic Mental Health Services, Vancouver, Canada.
Peterson, K., Nicholls, T., Gagnon, N., Brink, J., Douglas, K. S., & Hart, S. D. (2010, May). The relationship
      between level of care in a civil psychiatric population and Short-Term Assessment of Risk and Treatability
      (START) scores. Paper presented at the annual meeting of the International Association of Forensic
      Mental Health Services, Vancouver, Canada.
Peterson, K., Eades, N., Nicholls, T., Livingston, J., Gagnon, N., Brink, J., Douglas, K. S., & Hart, S. D. (2010,
      May). Internalized stigma in a population of chronic residential patients with severe mental illness. Paper
      presented at the annual meeting of the International Association of Forensic Mental Health Services,
      Vancouver, Canada.
Hart, S. D. (2010, March). Risk for terrorism: A multi-level, multi-disciplinary approach to threat assessment.
      In M. Scalora (Chair), The psychology of terrorism and extremist violence. Invited address, annual
      meeting of the American Psychology-Law Society (Div. 41 of the American Psychological Association),
      Vancouver, Canada.
Petersen, K. L., Nicholls, T., Desmarais, S., Wilson, C. M., Gagnon, N., Brink, J., Douglas, K. S., & Hart, S. D.
      (2010, March). Convergent and divergent validity of the START with the PCL:SV and HCR-20: Forensic
      and civil patients. Paper presented at the annual meeting of the American Psychology-Law Society (Div.
      41 of the American Psychological Association), Vancouver, Canada.
Storey, J. E., & Hart, S. D. (2010, March). Specific versus general risk assessment instruments in stalking
      cases: Comparing the SAM and the VRAG-poster. Paper presented at the annual meeting of the American
      Psychology-Law Society (Div. 41 of the American Psychological Association), Vancouver, Canada.
Vincent, G. M., Hart, S. D., & Ross, D. (2010, March). Psychopathic traits and psychiatric symptoms among
      civil psychiatric patients. Paper presented at the annual meeting of the American Psychology-Law Society
      (Div. 41 of the American Psychological Association), Vancouver, Canada.
Hart, S. D. (2009, October). Sex offender risk assessment: The role of paraphilia. Invited address, 3rd Biennial
      Forensic Mental Health Conference, Vancouver, Canada.
Hart, S. D., & Dormond, K. (2009, August). Multi-level threat assessment of extremist violence. Paper
      presented at the annual meeting of the Association of Threat Assessment Professionals, Anaheim,
      California.
Hansen, A. L., Waage, L., Eid, J., Johnsen, B. H., & Hart, S. D. (2009, June). Attachment styles and personality
      as risk factors in antisocial tendencies. Paper presented at the annual meeting of the International

                                                    Page 43
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 44 of 96
January 11, 2020                                                           Stephen David Hart

      Association of Forensic Mental Health Services, Edinburgh, UK.
Storey, J., Jackson, K., & Hart, S. D. (2009, June). The assessment of sexual violence: Comparing the
      predictive validity of actuarial and structured professional judgment instruments. Paper presented at the
      annual meeting of the International Association of Forensic Mental Health Services, Edinburgh, UK.
Wilson, C., Hart, S. D., Webster, C. D., & Ross, D. J. (2009, June). Assessing violence risk in civil psychiatric
      patients: A prospective study using the HCR-20, VSC, PCL:SV and BPRS. Paper presented at the annual
      meeting of the International Association of Forensic Mental Health Services, Edinburgh, UK.
Hart, S. D. (2009, April). Minimizing risk, maximizing recovery. Invited address, 3rd Annual Risk and
      Recovery Forensic Conference, St Joseph’s Healthcare, Hamilton, Canada.
Hart, S. D. (2009, April). Assessment and management of risk for problematic sexual behaviour: An
      introduction to scenario planning using the Risk for Sexual Violence Protocol (RSVP). Symposium, 3rd
      Annual Risk and Recovery Forensic Conference, St Joseph’s Healthcare, Hamilton, Canada.
Jeffries, V., & Hart, S. D. (2009, March). Violence risk assessment methods, information processing, and
      concerns about accuracy. Paper presented at the annual meeting of the American Psychology-Law
      Society (Division 41 of the American Psychological Association), San Antonio, Texas.
Shaw, J., & Hart, S. D. (2009, March). Once a criminal, always a criminal? A statistical comparison of
      international rehabilitation programs and recidivism. Paper presented at the annual meeting of the
      American Psychology-Law Society (Division 41 of the American Psychological Association), San
      Antonio, Texas.
Storey, J. E., Gibas, A. L., Reeves, K. A., & Hart, S. D. (2009, March). The evaluation of a training program
      on violence risk assessment. Paper presented at the annual meeting of the American Psychology-Law
      Society (Division 41 of the American Psychological Association), San Antonio, Texas.
Watt, K. A., Levy, M., & Hart, S. D. (2009, March). Violence in emergency psychiatry. Paper presented at the
      annual meeting of the American Psychology-Law Society (Division 41 of the American Psychological
      Association), San Antonio, Texas.
Wilson, C. M., Desmarais, S. L., Nicholls, T. L., Hart, S. D., & Brink, J. (2009, March). Short-term
      assessments of violence risk using the START and the HCR-20. Paper presented at the annual meeting of
      the American Psychology-Law Society (Division 41 of the American Psychological Association), San
      Antonio, Texas.
Hart, S. D. (2008, August). Evidence-based assessment of risk for sexual violence. Paper presented at Chapman
      Journal of Criminal Justice Annual Symposium on “Evidence-Based Sentencing: The New Frontier in
      Sentencing Policy and Practice,” Chapman University School of Law, Orange, California.
Hart, S. D. (2008, July). The future of violence risk assessment and management: From prediction to
      prevention, from formula to formulation. Keynote address, annual meeting of the International Association
      of Forensic Mental Health Services, Vienna, Austria.
Hart, S. D. (2008, July). The Comprehensive Assessment of Psychopathic Personality (CAPP): Construct
      validation and clinical application of a new measure of psychopathy. Paper presented at the annual
      meeting of the International Association of Forensic Mental Health Services, Vienna, Austria.
Hart, S. D. (2008, July). The structured professional judgment approach to violence risk assessment: Core
      principles. Paper presented at the annual meeting of the International Association of Forensic Mental
      Health Services, Vienna, Austria.
Hart, S. D., & Jackson, K. (2008, July). The predictive validity of the Risk for Sexual Violence Protocol
      (RSVP). Paper presented at the annual meeting of the International Association of Forensic Mental Health
      Services, Vienna, Austria.

                                                    Page 44
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 45 of 96
January 11, 2020                                                           Stephen David Hart

Corrado, R. R., McCormick, A., Hart, S. D., & Cohen, I. (2008, July). Self-image and psychopathy among a
      sample of incarcerated serious and violent young offenders. Paper presented at the annual meeting of the
      International Association of Forensic Mental Health Services, Vienna, Austria.
Jeffries, V., & Hart, S. D. (2008, July). Altered risk perceptions: Source credibility of violence risk assessment
      measures. Paper presented at the annual meeting of the International Association of Forensic Mental
      Health Services, Vienna, Austria.
McCormick, A., Corrado, R. R., Hart, S. D., & Cohen, I. (2008, July). Interrater reliability and internal
      consistency reliability of the Comprehensive Assessment of Psychopathic Personality among incarcerated
      young offenders. Paper presented at the annual meeting of the International Association of Forensic
      Mental Health Services, Vienna, Austria.
Storey, J., & Hart, S. D. (2008, July). Police responses to complaints of criminal harassment: The nature and
      effectiveness of case management strategies. Paper presented at the annual meeting of the International
      Association of Forensic Mental Health Services, Vienna, Austria.
Strub, D., Kreis, M. K. F., & Hart, S. D. (2008, July). A new approach to the assessment of psychopathy:
      Discriminant and convergent validity of the CAPP across clusters of personality disorders. Paper
      presented at the annual meeting of the International Association of Forensic Mental Health Services,
      Vienna, Austria.
Cooke, D. J., Hart, S. D., Logan, C., & Michie, C. (2008, July). Towards a clinically relevant measure of
      psychopathy: Some initial findings on the Comprehensive Assessment of Psychopathic Personality. Paper
      presented at the Annual Conference of the European Association of Psychology and Law, Maastricht, The
      Netherlands.
Shaw, J., Hart, S. D., & de Ruiter, C. (2008, July). Once a criminal, always a criminal? A statistical
      comparison of international recidivism rates. Paper presented at the annual meeting of the European
      Association of Psychology and Law, Maastricht, The Netherlands.
Hart, S. D., Watt, K. A., & Jackson, K. (2008, March). Predictive validity of the Risk for Sexual Violence
      Protocol in treated sex offenders. Paper presented at the annual meeting of the American Psychology-Law
      Society (Div. 41 of the American Psychological Association), Jacksonville, Florida.
Hart, S. D. (2008, March). Group versus individual risk: Precision of estimates. In J. Dvoskin (Chair), Thinking
      clearly about the accuracy of actuarial risk assessment instruments. Symposium presented at the annual
      meeting of the American Psychology-Law Society (Div. 41 of the American Psychological Association),
      Jacksonville, Florida.
Jackson, K., Read, J. D., & Hart, S. D. (2008, March). The co-occurrence of psychopathy and sexual deviance
      as risk factors for sexual violence. Paper presented at the annual meeting of the American Psychology-
      Law Society (Div. 41 of the American Psychological Association), Jacksonville, Florida.
Klaver, J., Lee, Z., Hart, S. D., Moretti, M., & Douglas, K. S. (2008, March). Psychopathic traits in juvenile
      offenders: A retrospective investigation of the onset of the syndrome. Paper presented at the annual
      meeting of the American Psychology-Law Society (Div. 41 of the American Psychological Association),
      Jacksonville, Florida.
Lee, Z., Klaver, J., Hart, S. D., Moretti, M., & Douglas, K. S. (2008, March). Stability and change of
      psychopathic traits in adolescent offenders. Paper presented at the annual meeting of the American
      Psychology-Law Society (Div. 41 of the American Psychological Association), Jacksonville, Florida.
Nicholls, T. L., Gagnon, N., Douglas, K. S., Brink, J., Ross, D., & Hart, S. D. (2008, March). Incorporating
      stakeholders into research planning: PATHWAYS – Evaluating the closure of a tertiary psychiatric
      hospital. Paper presented at the annual meeting of the American Psychology-Law Society (Div. 41 of the


                                                     Page 45
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 46 of 96
January 11, 2020                                                           Stephen David Hart

     American Psychological Association), Jacksonville, Florida.
Storey, J. E., Hart, S. D., Meloy, J. R., & Reavis, J. A. (2008, March). Psychopathy and stalking: What’s love
     got to do with it? Paper presented at the annual meeting of the American Psychology-Law Society (Div.
     41 of the American Psychological Association), Jacksonville, Florida.
Hart, S. D. (2007, July). Scenario planning approaches to violence risk assessment. Keynote address, Third
     International Congress of Psychology and Law, Adelaide, Australia.
Hart, S. D. (2007, July). Developing a new model of psychopathy: The Comprehensive Assessment of
     Psychopathic Personality (CAPP). Paper presented at the Third International Congress of Psychology and
     Law, Adelaide, Australia.
Cooke, D. J., Hart, S. D., Logan, C., & Michie, C. (2007, September). Towards a dynamic measure of
     psychopathy: The conceptual basis for a measure of change. Paper presented at the annual meeting of the
     International Society for the Study of Personality Disorders, The Hague, The Netherlands.
Corrado, R. R., Watkinson, A. M., Hart, S. D., Lussier. P., & Cohen, I. M. (2007, July). The interrater
     reliability of the Comprehensive Assessment of Psychopathic Personality. Paper presented at the Third
     International Congress of Psychology and Law, Adelaide, Australia.
Gibas, A., Kropp, P. R., Watt, K. A., Hart, S. D. (2007, June). Risk factors for intimate partner violence and
     treatment outcome in a Canadian sample of incarcerated adult males. Paper presented at the Annual
     Meeting of the International Association of Forensic Mental Health Services, Montreal, Canada.
Jackson, K., Read, J. Don, & Hart, S. D. (2007, June). Sexual deviance and psychopathy as co-occurring risk
     factors for sexual recidivism. Paper presented at the Annual Meeting of the International Association of
     Forensic Mental Health Services, Montreal, Canada.
Watkinson, A. V., Corrado, R. R., Lussier, P., Hart, S. D., & Cohen. I. M. (2007, June). Comprehensive
     Assessment of Psychopathic Personality Disorder and the Psychopathy Checklist: Youth Version. Paper
     presented at the Annual Meeting of the International Association of Forensic Mental Health Services,
     Montreal, Canada.
Wilson, C., Hart, S. D., & Douglas, K. S. (2007, June). Judgments of risk: The impact of information about
     variable risk factors. Paper presented at the Annual Meeting of the International Association of Forensic
     Mental Health Services, Montreal, Canada.
Hart, S. D. (2007, May). Threat assessment and management of stalkers. Invited speaker at “Threat
     Management Conference,” Ontario Provincial Police Threat Assessment Unit, Orillia, Canada.
Hart, S. D. (2007, May). Psychopathy, criminal responsibility, and criminal sentencing. Guest speaker,
     conference on “Mental Disorder and the Criminal Law: Responsibility, Competence, and Punishment,”
     University of Nebraska-Lincoln, Lincoln, Nebraska.
Hanson, R. K., & Hart, S. D. (2007, March). How should you conduct adult sex offender risk assessments?
     Plenary session at the 4th Annual Forensic Psychiatry Conference, Victoria, Canada.
Gibas, A., Reeves, K., Watt, K., & Hart, S. D. (2007, March). Intimate partner femicide: Assessing risk for a
     serious health outcome. Paper presented at the National Conference on Health and Domestic Violence,
     San Francisco, California.
Hart, S. D. (2006, December). Treatment of personality disorder: Ethical, legal, and clinical perspectives.
     Invited address at “The Assessment and Management of Personality Disordered Offenders,” co-sponsored
     by the Northern Ireland Branch of the British Psychological Society and the Psychological Society of
     Ireland, Belfast, Northern Ireland.
Hart, S. D. (2006, December). Assessing risk for violence: Promise and peril. Public lecture presented at “The
     Assessment and Management of Personality Disordered Offenders, co-sponsored by the Northern Ireland

                                                   Page 46
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 47 of 96
January 11, 2020                                                           Stephen David Hart

     Branch of the British Psychological Society and the Psychological Society of Ireland, Belfast, Northern
     Ireland.
Hart, S. D. (2006, November). Risk factors for intimate partner violence: Implications for prevention,
     assessment, and intervention. Invited address, Understanding the Origins of Violence Behaviour: Bridging
     the Gap Between Biological and Social Approaches, Vancouver, Canada.
Boer, D. P., & Hart, S. D. (2006, October). Actuarial versus structured clinical risk assessment strategies: Is
     there a convergence of opinion yet? Paper presented at the annual meeting of the Australia and New
     Zealand Association for the Treatment of Sexual Abusers, Surfer’s Paradise, Australia.
Hart, S. D. (2006, August). Structured professional guidelines for the assessment and management of risk for
     stalking. Invited address, annual meeting of the Association of Threat Assessment Professionals,
     Anaheim, California.
Hart, S. D. (2006, June). Developing a new model of psychopathy: The Comprehensive Assessment of
     Psychopathic Personality (CAPP). Paper presented at the annual meeting of the International Association
     of Forensic Mental Health Services, Amsterdam, The Netherlands.
Hart, S. D. (2006, June). Initial validation of the B-SAFER: Canada and Sweden. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Amsterdam, The
     Netherlands.
Hart, S. D., & Andershed, H. (2006, June). Enterprise decision support software for risk assessment and
     management: RAMSys. Paper presented at the annual meeting of the International Association of Forensic
     Mental Health Services, Amsterdam, The Netherlands.
Hart, S. D. (2006, June). Assessing risk for sexual violence. Paper presented at “Forensic Sexual Disorders
     Forum,” sponsored by the British Columbia Forensic Psychiatric Services Commission, Vancouver,
     Canada.
Corrado, R., Watkinson, A., Hart, S. D., & Cohen, I. (2006, June). Comprehensive Assessment of Psychopathic
     Personality Disorder: Initial findings with incarcerated serious and violent youth. Paper presented at the
     annual meeting of the International Association of Forensic Mental Health Services, Amsterdam, The
     Netherlands.
Gibas, A., & Hart, S. D. (2006, June). Predicting intimate partner femicide. Paper presented at the annual
     meeting of the International Association of Forensic Mental Health Services, Amsterdam, The
     Netherlands.
Kropp, P. R., Lyon, D., & Hart, S. D. (2006, June). Development of structured professional guidelines for
     stalking risk assessment and management. Paper presented at the annual meeting of the International
     Association of Forensic Mental Health Services, Amsterdam, The Netherlands.
Reeves, K., & Hart, S. D. (2006, June). Risk assessment instruments for intimate partner femicide. Paper
     presented at the annual meeting of the International Association of Forensic Mental Health Services,
     Amsterdam, The Netherlands.
Spidel, A., Brink, J., Klein, C., Hart, S. D., & Ross, D. (2006, June). Investigating characteristics of those
     found Not Criminally Responsible on Account of Mental Disorder (NCRMD) in a Canadian forensic
     psychiatric population. Paper presented at the annual meeting of the International Association of Forensic
     Mental Health Services, Amsterdam, The Netherlands.
Wilson, C., Guy, L., Hart, S. D. (2006, June). The reliability of and consistency between the Static-99 and
     Static-2002. Paper presented at the annual meeting of the International Association of Forensic Mental
     Health Services, Amsterdam, The Netherlands.
Wilson, C., Scorrar, A., & Hart, S. D. (2006, June). Community supervision of individuals at high risk for

                                                   Page 47
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 48 of 96
January 11, 2020                                                           Stephen David Hart

     sexual violence. Paper presented at the annual meeting of the International Association of Forensic Mental
     Health Services, Amsterdam, The Netherlands.
Hart, S. D. (2006, May). Assessing risk for sexual violence. Invited address at conference on “Sex offenders:
     Punishment or rehabilitation,” Ashkelon Academic College, Ashkelon, Israel.
Hart, S. D. (2006, May). Assessment and treatment of sexual offenders [Participant]. Panel discussion at
     conference on “Sex offenders: Punishment or rehabilitation,” Ashkelon Academic College, Ashkelon,
     Israel.
Hart, S. D. (2006, May). Risk assessment around the world [Participant]. Panel discussion at conference on
     “Sex offenders: Punishment or rehabilitation,” Ashkelon Academic College, Ashkelon, Israel.
Watkinson, A., Corrado, R. R., Hart, S. D., & Cohen, I. M. (2006, May). Comprehensive Assessment of
     Psychopathic Personality Disorder. Paper presented at the Justice Institute of British Columbia Applied
     Research Symposium, New Westminster, Canada.
Hart, S. D. (2006, March). Discussant. In K. S. Douglas (Chair), Youth psychopathy: Prediction and
     measurement issues in juvenile justice samples. Symposium presented at the annual meeting of the
     American Psychology-Law Society (Div. 41 of the American Psychological Association), St. Petersburg,
     Florida.
Hart, S. D., Michie, C., & Cooke, D. J. (2006, March). The precision of actuarial risk assessment instruments:
     Evaluating the “margins of error” of group versus individual predictions of violence. Paper presented at
     the annual meeting of the American Psychology-Law Society (Div. 41 of the American Psychological
     Association), St. Petersburg, Florida.
Guy, L., Wilson, C., Douglas, K. S. D., Watt, K. A., & Hart, S. D. (2006, March). Using the four-facet model
     of psychopathy to examine the incremental validity of the VRAG, STATIC-99, and STATIC-02. Paper
     presented at the annual meeting of the American Psychology-Law Society (Div. 41 of the American
     Psychological Association), St. Petersburg, Florida.
Klaver, J., Hart, S. D., Moretti, M., & Douglas, K. S. (2006, March). Age of onset of psychopathic traits in
     adolescent offenders. Paper presented at the annual meeting of the American Psychology-Law Society
     (Div. 41 of the American Psychological Association), St. Petersburg, Florida.
Lee, Z., Hart, S. D. Moretti, M., & Douglas, K. S. (2006, March). The six-month stability of psychopathic traits
     in adolescent offenders. Paper presented at the annual meeting of the American Psychology-Law Society
     (Div. 41 of the American Psychological Association), St. Petersburg, Florida.
Watt, K. A., Hart, S. D., Wilson, C., Guy, L., & Douglas, K. S. D., (2006, March). An evaluation of the Risk for
     Sexual Violence Protocol (RSVP) in high risk offenders: Interrater reliability and concurrent validity.
     Paper presented at the annual meeting of the American Psychology-Law Society (Div. 41 of the American
     Psychological Association), St. Petersburg, Florida.
Watkinson, A., Corrado, R. R., & Hart, S. D. (2006, February). Comprehensive Assessment of Psychopathic
     Personality Disorder. Paper presented at the annual meeting of the Western Society of Criminology,
     Seattle, Washington.
Hart, S. D. (2005, September). The “state of the art in risk assessment” and likely directions for future
     research. Keynote address, International Conference on the Management and Treatment of Dangerous
     Offenders, York, UK.
Wilson, C. M., Guy, L., S., Hart, S. D., Douglas, K. S., & Watt, K. A. (2005, July). Assessing psychopathy and
     risk for violence: The comparative ability of five measures. Poster presented at the biannual conference for
     the Society for Scientific Study of Psychopathy, Vancouver, Canada.
Lee, Z., Penney, S. R., Moretti, M. M., & Hart, S. D. (2005, April). Gender differences between psychopathy

                                                    Page 48
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 49 of 96
January 11, 2020                                                           Stephen David Hart

     and associated DSM disorders. Paper presented at the Annual Meeting of the Society for Research on
     Child Development, Atlanta, Georgia.
Hart, S. D. (2004, November). Ethical and legal challenges in the treatment of psychopathy. Invited address,
     Bergen International Conference on the Treatment of Psychopathy, Bergen, Norway.
Hart, S. D. (2004, September). Risk for sexual violence: Scenario-based assessment. Paper presented at the
     Second International Conference on “Towards a Safer Society: Understanding and Tackling Violence,”
     Edinburgh, Scotland.
Hart, S. D. (2004, June). Critical incident reviews and intimate partner femicide. Paper presented at the Annual
     Meeting of the International Association of Forensic Mental Health Services, Stockholm, Sweden.
Klaver, J., Lee, Z., & Hart, S. D. (2004, March). Psychopathy and deception detection using indirect measures.
     Paper presented at the Annual Meeting of the American Psychology-Law Society (Div. 41 of the
     American Psychological Association), Scottsdale, Arizona.
Lee, Z., Klaver, J., & Hart, S. D. (2004, March). Self-reported psychopathy, narcissism, and attachment in
     undergraduates. Paper presented at the Annual Meeting of the American Psychology-Law Society (Div.
     41 of the American Psychological Association), Scottsdale, Arizona.
Cooke, D. J., Michie, C., & Hart, S. D. (2003, October). Is antisocial behaviour a core symptom or
     consequence of psychopathy? Paper presented at VIII International Congress of the International Society
     for the Study of Personality Disorders, Florence, Italy.
Lee, Z., Klaver, J., & Hart, S. D. (2003, July). Verbal and non-verbal behaviors of psychopaths: Indicators of
     credibility & deception. Paper presented at “Psychology and Law: International, Inter-disciplinary
     Conference” sponsored by the American Psychology-Law Society, the Australian and New Zealand
     Association of Psychiatry, Psychology and Law, and the European Association of Psychology & Law,
     Edinburgh, Scotland.
Hart, S. D. (2003, April). Assessing risk for sexual violence: The Risk for Sexual Violence Protocol (RSVP).
     Paper presented at the Annual Meeting of the International Association of Forensic Mental Health
     Services, Miami, Florida.
Hart, S. D. (2003, April). Improving the measurement of psychopathic personality disorder: Theoretical and
     practical issues. In D. J. Cooke (Chair), Refining and extending the construct of psychopathic personality
     disorder. Symposium presented at the Annual Meeting of the International Association of Forensic Mental
     Health Services, Miami, Florida.
Hart, S. D. (2003, April). Discussant. In C. de Ruiter (Chair), Risk assessment in clinical and community
     settings: The role of stable and dynamic factors. Symposium presented at the Annual Meeting of the
     International Association of Forensic Mental Health Services, Miami, Florida.
Hart, S. D. (2003, April). Discussant. In P. R. Kropp (Chair), Advances in spousal assault risk assessment.
     Symposium presented at the Annual Meeting of the International Association of Forensic Mental Health
     Services, Miami, Florida.
Vincent, G. M., Hart, S. D., & Corrado, R. R. (2002, November). Investigating the legitimacy of juvenile
     psychopathy assessments: Contributions of Item Response Theory. In E. Caufmann (Chair), Assessing
     juvenile psychopathy: Developmental and legal implications. Symposium presented at the Annual
     Meeting of the American Society of Criminology, Chicago, Illinois.
Hart, S. D. (2002, October). Participant. In L. Maskel (Chair), Law and Disorder: SVP. Mock trial presented at
     the Annual Meeting of the American Academy of Psychiatry and the Law, Newport Beach, California.
Hart, S. D. (2002, September). Dangerousness and violence. Keynote address presented at the annual meeting
     of the European Association of Psychology and Law, Leuven, Belgium.

                                                    Page 49
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 50 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2002, September). An integrated systems approach to managing violence risk: Looking beyond the
     violent individual. Plenary lecture presented at conference on “Towards a safer society: Violence: Origins,
     assessment and management,” Glasgow, Scotland.
Hart, S. D. (2002, September). How do we generalise the concept to new populations? Theoretical and
     practical considerations. In D. Cooke (Chair), Psychopathy: New measures and new populations, I.
     Symposium presented at conference on “Towards a safer society: Violence: Origins, assessment and
     management,” Glasgow, Scotland.
Hart, S. D., Watt, K., Klaver, J., & Kropp, P. R. (2002, September). Communication of risk for sexual violence
     by psychologists. Paper presented at conference on “Towards a safer society: Violence: Origins,
     assessment and management,” Glasgow, Scotland.
Cooke, D. J., Michie, C., & Hart, S. D. (2002, September). Is the Deficient Affective Experience facet the
     cross-cultural core of psychopathic personality disorder? In D. Cooke (Chair), Psychopathy: New
     measures and new populations, I. Symposium presented at conference on “Towards a safer society:
     Violence: Origins, assessment and management,” Glasgow, Scotland.
Viljoen, J., Klaver, J., & Kropp, P. R., & Hart, S. D. (2002, September). Police officers’ perceptions of
     violence risk in mentally disordered offenders. Paper presented at conference on “Towards a safer society:
     Violence: Origins, assessment and management,” Glasgow, Scotland.
Hart, S. D. (2002, August). Forensic use of assessment instruments. Invited address, annual meeting of the
     Association of Threat Assessment Professionals, Anaheim, California.
Hart, S. D. (2002, August). Violence risk assessment: An anchored narrative approach. Division 41 (American
     Psychology-Law Society) Presidential Address presented at the annual meeting of the American
     Psychological Association, Chicago, Illinois.
Klaver, J., Watt, K., Kropp, P. R., & Hart, S. D. (2002, August). Actuarial assessment of risk for sexual
     violence. Paper presented at the annual meeting of the American Psychological Association, Chicago,
     Illinois.
Lee, Z., & Hart, S. D. (2002, August). Psychopathy in youth: Comparing items between the PCL:YV and
     APSD. Paper presented at the annual meeting of the American Psychological Association, Chicago,
     Illinois.
Hart, S. D. (2002, March). Complexities and uncertainties in violence risk assessment. In K. S. Douglas
     (Chair), Using structured professional judgment for violence risk assessment: New applications and
     research. Symposium presented at the Biennial Meeting of the America Psychology-Law Society (Div. 41
     of the American Psychological Association), Austin, Texas.
Hart, S. D. (2002, March). Panelist. In C. Studebaker & E. Semel (Chairs), Risk assessment and the death
     penalty. Symposium presented at the Biennial Meeting of the America Psychology-Law Society (Div. 41
     of the American Psychological Association), Austin, Texas.
Hart, S. D. (2002, March). Panelist. In K. Heilbrun (Chair), Violence risk assessment: Evidence-based practice
     and cutting edge issues. Symposium presented at the Biennial Meeting of the America Psychology-Law
     Society (Div. 41 of the American Psychological Association), Austin, Texas.
Hart, S. D. (2002, March). Discussant. In J. Skeem (Chair), Assessing juvenile psychopathy: Current
     controversies and historical context. Symposium presented at the Biennial Meeting of the America
     Psychology-Law Society (Div. 41 of the American Psychological Association), Austin, Texas.
Brown, L. K., & Hart, S. D. (2002, March). Assessing risk for breaches of conditional release in insanity
     acquittees. Paper presented at the Biennial Meeting of the America Psychology-Law Society (Div. 41 of
     the American Psychological Association), Austin, Texas.

                                                    Page 50
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 51 of 96
January 11, 2020                                                           Stephen David Hart

Dvoskin, J., Hart, S. D., & Heilbrun, K. (2002, March). Assessing the risk of interpersonal violence: An
     audience participation exercise. Symposium presented at the Biennial Meeting of the America
     Psychology-Law Society (Div. 41 of the American Psychological Association), Austin, Texas.
Klaver, J. A., Watt, K. A., Kropp, P. R., & Hart, S. D. (2002, March). Association between actuarial
     instruments and structured clinical judgments of risk for sexual violence. Paper presented at the Biennial
     Meeting of the America Psychology-Law Society (Div. 41 of the American Psychological Association),
     Austin, Texas.
Lee, Z., Hart, S. D., & Corrado, R. R. (2002, March). Psychopathy in Young Offenders. A comparison of the
     PCL-YV and APSD. Paper presented at the Biennial Meeting of the America Psychology-Law Society
     (Div. 41 of the American Psychological Association), Austin, Texas.
Vincent, G. M., Corrado, R. R., Hart, S. D., & Cohen, I. M. (2002, March). An Item Response Theory analysis
     of the Psychopathy Checklist: Youth Version. In J. Skeem (Chair), Assessing juvenile psychopathy:
     Current controversies and historical context. Symposium presented at the Biennial Meeting of the
     America Psychology-Law Society (Div. 41 of the American Psychological Association), Austin, Texas.
Watt, K. A., Klaver, J. A., Hart, S. D., & Kropp, P. R. (2002, March). Clinical assessments of risk for sexual
     violence: A normative study of risk communication practices. Paper presented at the Biennial Meeting of
     the America Psychology-Law Society (Div. 41 of the American Psychological Association), Austin,
     Texas.
Hart, S. D., Watt, K. A., Klaver, J. A., & Kropp, P. R. (2001, November). Communicating about risk for sexual
     violence: A study of forensic psychological reports. Paper presented at conference on “Violence risk
     assessment and management: Bringing science and practice closer together,” sponsored by the Sundsvall
     Forensic Psychiatric Hospital and the International Association of Forensic Mental Health Services,
     Sundsvall, Sweden.
Hart, S. D. (2001, November). Ethical and legal issues in risk assessment: Moving beyond science. Keynote
     address presented at conference on “Violence risk assessment and management: Bringing science and
     practice closer together,” sponsored by the Sundsvall Forensic Psychiatric Hospital and the International
     Association of Forensic Mental Health Services, Sundsvall, Sweden.Sundsvall, Sweden.
Hart, S. D. (2001, November). A review of actuarial risk instruments: Issues and implications. In S. D. Hart
     (Chair), Assessing risk for sexual violence. Symposium presented at conference on “Violence risk
     assessment and management: Bringing science and practice closer together,” sponsored by the Sundsvall
     Forensic Psychiatric Hospital and the International Association of Forensic Mental Health Services,
     Sundsvall, Sweden.
Hart, S. D. (2001, August). Theoretical issues in stalking risk assessment. In D. McNeil (Chair), Stalking and
     obsessional harassment: Current advances in risk assessment. Symposium presented at the Annual
     Meeting of the American Psychological Association, San Francisco, California.
Hart, S. D. (2001, August). Psychopathy and narcissism: Clinical and non-clinical research. In R. Robins
     (Chair), The dark triad: Narcissism, machiavellianism, and psychopathy. Symposium presented at the
     Annual Meeting of the American Psychological Association, San Francisco, California.
Hart, S. D. (2001, June). Complexity, uncertainty, and the reconceptualization of violence risk assessment.
     Keynote address at the Annual Meeting of the European Association of Psychology and Law, Lisbon,
     Portugal.
Hart, S. D. (2001, April). Personality disorder and risk for spousal violence. In P. R. Kropp (Chair), Personality
     disorder and spousal violence. Symposium presented at the founding conference of the International
     Association of Forensic Mental Health Services, Vancouver, Canada.


                                                    Page 51
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 52 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2001, April). The promise and peril of sex offender risk assessment. In D. R. Laws (Chair), Risk
     for Sexual Violence Protocol (RSVP): A new guide for assessment and management. Symposium
     presented at the founding conference of the International Association of Forensic Mental Health Services,
     Vancouver, Canada.
Ross, D. J., Hart, S. D., Eaves, D., & Webster, C. D. (2001, April). The relationship between HCR-20 scores
     and community violence in a sample of NCRMD outpatients. Paper presented at the founding conference
     of the International Association of Forensic Mental Health Services, Vancouver, Canada.
Vincent, G. M., Ross, D. J., Whittemore, K., Eaves, D., Hart, S. D., Ogloff, J. R. P., & Webster, C. D. (2001,
     April). Using the HCR-20: File-based researcher ratings vs. file and interview-based psychiatrist ratings.
     Paper presented at the founding conference of the International Association of Forensic Mental Health
     Services, Vancouver, Canada.
Welsh, A., & Hart, S. D. (2001, June). Violence risk assessment with aboriginal offenders: Comparing the
     validity of the PCL-R, VRAG, and SIR. Paper presented at the Annual Meeting of the Canadian
     Psychological Association, Ste-Foy, Quèbec.
Hart, S. D. (2000, November). The promise and peril of sex offender risk assessment. In R. Laws (Chair),
     Structured professional guidelines for assessing risk in sexual offenders. Symposium presented at the
     Annual Conference of the Association for the Treatment of Sexual Abusers, San Diego, California.
Hart, S. D. (2000, October). Using psychological tests in sex offender commitment evaluations. In R. Krueger
     (Chair), Risk assessment of sexual offenders: A critical assessment. Symposium presented at the Annual
     Meeting of the American Academy of Psychiatry and the Law, Vancouver, British Columbia.
Hart, S. D. (2000, August). Psychopathy in adolescents. Paper presented at the NATO Advanced Studies
     Workshop on Multi-Problem Violent Youth, Krakow, Poland.
Hart, S. D. (2000, August). Improving testimony about actuarial assessments of risk for sexual violence. In R.
     Frederick (Chair), Constraints on risk assessment methodology in commitment proceedings. Symposium
     presented at the Annual Meeting of the American Psychological Association, Washington, DC.
Hart, S. D. (2000, August). Release assessment and preparation of Canadian offenders with mental disorders.
     In R. Hill (Chair), Release assessment and preparation of adult offenders with special needs. Symposium
     presented at the Annual Meeting of the American Psychological Association, Washington, DC.
Hart, S. D. (2000, May). Psychopathy and risk for violence in sex offenders. Plenary address, 6th International
     Congress on the Treatment of Sexual Offenders, Toronto, Canada.
Hart, S. D. (2000, April). Violence risk assessment in Canada: A summary of recent research using the HCR-
     20. Paper presented at conference on “Risk Assessment and Psychopathy,” University of Nijmegen,
     Nijmegen, The Netherlands.
Hart, S. D. (2000, March). Domestic violence risk assessment: A review of procedures. In P. R. Kropp (Chair),
     Critical issues in domestic violence risk assessment. Symposium presented at the Biennial Meeting of the
     American Psychology-Law Society (APA Div. 41), New Orleans, Louisiana.
Watt, K. & Hart, S. D. (2000, March). History of child abuse and neglect in psychopathic violent offenders.
     Paper presented at the conference on “Psychological Solutions to Personality Disorder,” Leeds, England.
Murdoch, L., Roesch, R., & Hart, S. D. (2000, March). Gender differences in procedural justice judgments:
     Investigating the influence of gender in a sample of lawyers. Paper presented at the Biennial Meeting of
     the American Psychology-Law Society (APA Div. 41), New Orleans, Louisiana.
Boer, D. P., Dempster, R. J., Mawson, Hart, S. D., Långström, N., and Laws, R. (1999, November). The Sexual
     Violence Risk-20: Professional guidelines for the assessment and management of risk for sexual violence.
     Symposium presented at the Conference on Risk Assessment and Risk Management: Implications for the

                                                   Page 52
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 53 of 96
January 11, 2020                                                           Stephen David Hart

      Prevention of Violence, Vancouver, British Columbia.
Hart, S. D., Kropp, P. R., Lyon, D., & LePard, D. (1999, November). Assessing and managing risk for violence
      in stalkers. Symposium presented at the Conference on Risk Assessment and Risk Management:
      Implications for the Prevention of Violence, Vancouver, British Columbia.
Polvi, N. H., Webster, C. D., & Hart, S. D. (1999, November). The prediction of violence in pre-trial forensic
      psychiatric patients: The relative efficacy of the Violence Risk Appraisal Guide (VRAG) versus clinical
      predictions of dangerousness. Paper presented at the Conference on Risk Assessment and Risk
      Management: Implications for the Prevention of Violence, Vancouver, British Columbia.
Ross, D., Hart, S. D., Eaves, D., & Webster, C. D. (1999, November). The relationship between the HCR-20
      and BC Review Board decisions on the release of forensic psychiatric inpatients. Paper presented at the
      Conference on Risk Assessment and Risk Management: Implications for the Prevention of Violence,
      Vancouver, British Columbia.
Hart, S. D., Kropp, P. R., Lyon, D., & LePard, D. (1999, August). Stalking in the context of domestic violence.
      In D. McNeil (Chair), Assessment and management of stalking—Clinical, empirical, and legal issues.
      Symposium presented at the Annual Meeting of the American Psychological Association, Boston,
      Massachusetts.
Sidhu, A., Watt, K., & Hart, S. D. (1999, August). The association between childhood abuse and psychopathy
      in the predicting violence. Paper presented at the Annual Meeting of the American Psychological
      Association, Boston, Massachusetts.
Watt, K., Sidhu, A., & Hart, S. D. (1999, August). Child abuse: A risk marker for psychopathy in male
      offenders. Paper presented at the Annual Meeting of the American Psychological Association, Boston,
      Massachusetts.
Burke, H., & Hart, S. D. (1999, July). Are psychopaths more likely to engage in goal directed rather than
      reactive violence? Paper presented at the Joint Meeting of the American Psychology-Law Society and the
      European Association of Psychology & Law, Dublin, Ireland.
Douglas, K. S., Hart, S. D., Dempster, R. J., & Lyon, D. (1999, July). The Violence Risk Appraisal Guide
      (VRAG): Attempt at validation in a maximum-security forensic psychiatric sample. Paper presented at the
      Joint Meeting of the American Psychology-Law Society and the European Association of Psychology &
      Law, Dublin, Ireland.
Kropp, P. R., Lyon, D., Hart, S. D., & LePard, D. (1999, July). Assessing risk for violence in stalkers. Paper
      presented at the Joint Meeting of the American Psychology-Law Society and the European Association of
      Psychology & Law, Dublin, Ireland.
Lyon, D., Hart, S. D., Dempster, R. J., & Douglas, K. S. (1999, July). Analysis of the Childhood and
      Adolescent Taxon Scale (CATS) in forensic psychiatric population: Implications for assessing
      psychopathy and risk for violence. Paper presented at the Joint Meeting of the American Psychology-Law
      Society and the European Association of Psychology & Law, Dublin, Ireland.
Pescitelli, D., Dawda, D., & Hart, S. D. (1999, July). Psychopathy in women. Paper presented at the Joint
      Meeting of the American Psychology-Law Society and the European Association of Psychology & Law,
      Dublin, Ireland.
Sidhu, A., Watt, K., & Hart, S. D. (1999, July). Childhood abuse and psychopathy: Association in adult male
      offenders. Paper presented at the Joint Meeting of the American Psychology-Law Society and the
      European Association of Psychology & Law, Dublin, Ireland.
Watt, K., Sidhu, A., & Hart, S. D. (1999, July). The interaction of childhood abuse and psychopathy in the
      prediction of violence in adult male offenders. Paper presented at the Joint Meeting of the American

                                                   Page 53
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 54 of 96
January 11, 2020                                                           Stephen David Hart

     Psychology-Law Society and the European Association of Psychology & Law, Dublin, Ireland.
Hart, S. D. (1999, February). Spousal assault: Assessment of risk. Paper presented at the annual convention of
     the Ontario Psychological Association, Toronto, Canada.
Poythress, N., & Hart, S. D. (1998, October). Assessing risk for violence. Symposium presented at the Annual
     Meeting of the National Association of State Mental Health Program Directors (Forensic and Legal
     Divisions), Tampa, Florida.
Hart, S. D. (1998, September). Stalking in Canada: Characteristics of offenses and offenders. Paper presented
     at the 8th European Conference on Psychology and Law, Kraków, Poland.
Dawda, D., Pescitelli, D., & Hart, S. D. (1998, September). Psychopathy and alexithymia in the explanation
     and prediction of criminal violence. Paper presented at the 8th European Conference on Psychology and
     Law, Kraków, Poland.
Hart, S. D., LePard, D. A., & Kropp, P. R. (1998, August). Stalking in Canada: Characteristics of offenses and
     offenders. Invited address, 1998 Threat Management Conference, Anaheim, California.
Douglas, K. S., Hart, S. D., Kropp, P. R., & Olver, M. E. (1998, August). Validity of the Personality
     Assessment Inventory (PAI) for forensic assessments. Paper presented at the Annual Meeting of the
     American Psychological Association, San Francisco, California.
Douglas, K. S., Klassen, C. K., Ross, D., Hart, S. D., & Webster, C. D. (1998, August). Psychometric
     properties of HCR-20 violence risk assessment scheme in insanity acquittees. Paper presented at the
     Annual Meeting of the American Psychological Association, San Francisco, California.
Klassen, C. K., Hart, S. D., Douglas, K. S., Webster, C. D., & Ross, D. (1998, August). Reliability and validity
     of the Psychopathy Checklist: Screening Version in insanity acquitees. Paper presented at the Annual
     Meeting of the American Psychological Association, San Francisco, California.
Lyon, D. R., Sullivan, L. E., Dempster, R. J., & Hart, S. D. (1998, August). A psychometric analysis of the
     VRAG among federal offenders. Paper presented at the Annual Meeting of the American Psychological
     Association, San Francisco, California.
Hart, S. D. (1998, March). Actuarial risk assessment: “Illegal and unethical”? In S. D. Hart (Chair), Assessing
     risk for violence: Procedural advances and conceptual issues. Symposium presented at the Biennial
     Meeting of the American Psychology-Law Society (APA Div. 41), Redondo Beach, California.
Dawda, D., Lymburner, J., & Hart, S D. (1998, March). Alexithymia and antisocial personality characteristics.
     Paper presented at the Biennial Meeting of the American Psychology-Law Society (APA Div. 41),
     Redondo Beach, California.
Dempster, R. J., Sullivan, L. E., Hart, S. D., & Lyon, D. (1998, March). Criminogenic needs of psychopathic
     offenders: Implications for correctional treatment. Paper presented at the Biennial Meeting of the
     American Psychology-Law Society (APA Div. 41), Redondo Beach, California.
Kropp, P. R., Hart, S. D., Whittemore, K., & Bodnarchuk, M. (1998, March). Spousal Assault Risk Assessment
     Guide: Validation and implementation research. Paper presented at the Biennial Meeting of the American
     Psychology-Law Society (APA Div. 41), Redondo Beach, California.
Lyon, D., Ogloff, J. R. P., & Hart, S. D. (1998, March). A statistical comparison of stalkers and persons
     charged with other criminal offenses. Paper presented at the Biennial Meeting of the American
     Psychology-Law Society (APA Div. 41), Redondo Beach, California.
Olver, M., Hart, S. D., & Douglas, K. (1998, March). Use of the Personality Assessment Inventory (PAI) to
     assess psychopathy in forensic psychiatric patients. Paper presented at the Biennial Meeting of the
     American Psychology-Law Society (APA Div. 41), Redondo Beach, California.


                                                    Page 54
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 55 of 96
January 11, 2020                                                           Stephen David Hart

Sullivan, L. E., Hart, S. D., Dempster, R. J., & Lyon, D. (1998, March). Correctional risk assessment scales:
      Validity and clinical utility. Paper presented at the Biennial Meeting of the American Psychology-Law
      Society (APA Div. 41), Redondo Beach, California.
Judd, B. W., & Hart, S. D. (1998, February). Actuarial and clinical risk assessment of violent recidivism. Paper
      presented at the Annual Meeting of the American Academy of Forensic Sciences, San Francisco,
      California.
Hart, S. D. (1997, September). Clinical guidelines for assessing violence risk in patients: An overview of the
      HCR-20. Paper presented at the 7th European Conference on Psychology and Law, Stockholm, Sweden.
Hart, S. D. (1997, June). Discussant. In C. D. Webster (Chair), Personality disorder and violence. Symposium
      presented at the 5th International Congress on the Disorders of Personality, Vancouver, British Columbia.
Hart, S. D. (1997, May). Psychopathy and narcissistic personality disorder. In E. Ronningstam (Chair),
      Narcissistic personality disorder: New frontiers. Symposium presented at the Annual Meeting of the
      American Psychiatric Association, San Diego, California.
Hart, S. D., & Kropp, P. R. (1997, April). Current issues and controversies in risk assessment. Symposium
      presented at conference on “Mental disorder and the Criminal Code” (sponsored by the B.C. Forensic
      Psychiatric Services Commission), Vancouver, British Columbia.
Dawson, N., & Hart, S. D. (1997, August). Malingered dissociative identity disorder: A simulation study. Paper
      presented at the Annual Meeting of the American Psychological Association, Chicago, Illinois.
Dempster, R. J., Hart, S. D., & Boer, D. P. (1997, August). Psychopathy and violent criminal histories in male
      inmates. Paper presented at the Annual Meeting of the American Psychological Association, Chicago,
      Illinois.
Sullivan, L. E., Hart, S. D., & Boer, D. P. (1997, August). The MMPI-2 Antisocial Practices scale: Validity in
      male prisoners. Paper presented at the Annual Meeting of the American Psychological Association,
      Chicago, Illinois.
Hart, S. D. (1996, August). Psychopathy and risk for violence. In R. Otto (Chair), Assessing violence risk in
      clinical practice. Symposium presented at the Annual Meeting of the American Psychological
      Association, Toronto, Ontario.
Hart, S. D. (1996, March). Conceptual issues in predicting violence: Some unasked and unanswered questions
      about risk assessment. Paper presented at the Biennial Meeting of the American Psychology-Law Society
      (APA Div. 41), Hilton Head, South Carolina.
Hart, S. D., Judd, B. W., & Boer, D. P. (1996, November). Actuarial risk assessment of sexually violent
      recidivism. Paper presented at the Annual Meeting of the Association for the Treatment of Sexual
      Abusers, Chicago, Illinois.
Dawda, D., Sullivan, L. E., Hart, S. D., Smiley, W. C., & Mulloy, R. (1996, August). Reliability of the
      Psychopathy Checklist in mentally disordered offenders. Paper presented at the Annual Meeting of the
      American Psychological Association, Toronto, Ontario.
Dempster, R. J., & Hart, S. D. (1996, March). Utility of the FBI’s Crime Classification Manual: Coverage,
      reliability, and validity for adolescent murderers. Paper presented at the Biennial Meeting of the
      American Psychology-Law Society (APA Div. 41), Hilton Head, South Carolina.
Dempster, R. J., Lyon, D. R., Sullivan, L. E., & Hart, S. D. (1996, August). Psychopathy and instrumental
      aggression in violent offenders. Paper presented at the Annual Meeting of the American Psychological
      Association, Toronto, Ontario.
Douglas, K., Eaves, D., Webster, C., Wintrup, A., & Hart, S. D. (1996, March). A new scheme for the
      assessment of dangerousness and the prediction of violence. Paper presented at the Biennial Meeting of

                                                    Page 55
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 56 of 96
January 11, 2020                                                           Stephen David Hart

     the American Psychology-Law Society (APA Div. 41), Hilton Head, South Carolina.
Douglas, K., & Hart, S. D. (1996, March). Major mental disorder and violent behavior: A meta-analysis of
     study characteristics and substantive factors influencing effect size. Paper presented at the Biennial
     Meeting of the American Psychology-Law Society (APA Div. 41), Hilton Head, South Carolina.
Kropp, P. R., Whittemore, K., Hart, S. D., Webster, C., & Eaves, D. (1996, March). Development of the
     Spousal Assault Risk Assessment guide. Paper presented at the Biennial Meeting of the American
     Psychology-Law Society (APA Div. 41), Hilton Head, South Carolina.
Mulloy, R., Smiley, W. C., Dawda, D., & Hart, S. D. (1996, August). Psychopathy and cognitive-behavioral
     treatment in personality disordered offenders. Paper presented at the Annual Meeting of the American
     Psychological Association, Toronto, Ontario.
Hart, S. D. (1995, December). Psychopathy and risk for violence. Lecture presented at the NATO Advanced
     Study Institute on “Psychopathy: Theory, Research, and Implications for Society,” Alvor, Portugal.
Hart, S. D., & Kropp, P. R. (1995, November). Monitoring and evaluating men’s treatment programs. Paper
     presented at the B.C. Association of Counsellors of Abusive Men Fall Conference, Vancouver, British
     Columbia.
Kropp, P. R., &. Hart, S. D. (1995, November). Spousal assault risk assessment. Paper presented at the B.C.
     Association of Counsellors of Abusive Men Fall Conference, Vancouver, British Columbia.
Hart, S. D. (1995, October). What everyone should know about risk assessment in corrections. Paper presented
     at the Canadian Congress on Criminal Justice, Winnipeg, Manitoba.
Hart, S. D. (1995, August). Yet another re-evaluation of violence predictions: Or, further confessions of a
     flogged horse. Invited address at the Annual Meeting of the American Psychological Association, New
     York, New York.
Roesch, R., & Hart, S. D. (Chairs). (1995, August). Psychology and law: The state of the discipline.
     Symposium conducted at the Annual Meeting of the American Psychological Association, New York,
     New York.
Hart, S. D. (1995, June). Psychopathy in forensic assessments. Invited address, Division of Forensic Mental
     Health Conference, Law and Psychiatry Program, University of Massachusetts Medical Center,
     Worcester, Massachusetts.
Hart, S. D. (1995, April). Re-evaluating the accuracy of violence predictions: Déja vu or jamais vu? Paper
     presented at conference on “Mental Disorder and Criminal Justice: Changes, Challenges, and Solutions”
     (sponsored by the B.C. Forensic Psychiatric Services Commission), Vancouver, British Columbia.
Douglas, K., & Hart, S. D. (1995, April). Psychosis and violence: A quantified review of the research. Paper
     presented at conference on “Mental Disorder and Criminal Justice: Changes, Challenges, and Solutions”
     (sponsored by the British Columbia Forensic Psychiatric Services Commission), Vancouver, British
     Columbia.
Speth, E., Roske, A., Gacono, C., Hare, R. D., & Hart, S. D. (1995, March). Rorschach and PCL-R data from a
     maximum security forensic hospital. In C. Gacono (Chair), Forensic issues, I: Rorschach and PCL-R
     studies. Symposium presented at the Midwinter Program of the Society for Personality Assessment,
     Atlanta, Georgia.
Hart, S. D., & Poythress, N. (1994, September). An overview of the Psychopathy Checklist – Revised.
     Symposium presented at the Annual Meeting of the National Association of State Mental Health Program
     Directors (Forensic and Legal Divisions), Tampa, Florida.
Hart, S. D. (1994, August). Psychopathy and the insanity defense. In J.R. Meloy (Chair), American Academy of
     Forensic Psychology Symposium: Psychopathy and Criminal Responsibility. Symposium conducted at the

                                                  Page 56
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 57 of 96
January 11, 2020                                                           Stephen David Hart

     Annual Meeting of the American Psychological Association, Los Angeles, California.
Hart, S. D. (1994, June). Assessing the risk for violent recidivism in wife assaulters. Paper presented at the Fifth
     Symposium on Violence and Aggression, Saskatoon, Saskatchewan.
Hart, S. D. (1994, May). Conceptual and empirical developments in the assessment of risk for violence. Paper
     presented at the conference on “Impulsivity” (co-sponsored by the Departments of Psychology and
     Criminology, Simon Fraser University, and the Departments of Psychology and Psychiatry, University of
     British Columbia), Vancouver, British Columbia.
Webster, C. D., Hart, S. D., & Menzies, R. J. (1994, March). Some observations on the rise of risk in
     psychology and law. Paper presented at the Biennial Meeting of the American Psychology-Law Society
     (APA Div. 41), Santa Fe, New Mexico.
Hart, S. D. (1993, September). Psychopathy and high risk offenders: Implications for proposed legislative
     changes. Paper presented at conference on “High Risk Offenders” (sponsored by the British Columbia
     Criminal Justice Association), Vancouver, British Columbia.
Hart, S. D., Dutton, D. G., & Newlove, T. (1993, September). The prevalence of personality disorder among
     wife assaulters. Paper presented at the Third International Congress of the International Society for the
     Study of Personality Disorders, Cambridge, Massachusetts.
Hart, S. D. (1993, August). Psychopathy and the Big 5. In A. E. Forth (Chair), Psychopathy: Affective,
     cognitive, and behavioral interactions and their legal implications. Symposium conducted at the Annual
     Meeting of the American Psychological Association, Toronto, Ontario.
Hart, S. D. (1993, January). The prevalence of mental disorder in jails. Paper presented at the “Banff ‘93”
     conference (co-sponsored by the World Psychiatric Association, Canadian Psychiatric Association,
     International Academy of Law and Mental Health, and the International Council of Prison Medical
     Services), Banff, Alberta.
Corrado, R. R., Roesch, R., Cox, D. N., Hart, S. D., & Kropp, P. R. (1992, June). Prevalence of mental
     disorder among admissions to an urban pretrial centre. Paper presented at the XVIIIth International
     Congress on Law and Mental Health, Vancouver, British Columbia.
Roesch, R., & Hart, S. D. (1992, June). Screening for mental disorder in a pretrial setting. Paper presented at
     the Post-Congress Workshop of the XVIIIth International Congress on Law and Mental Health,
     Vancouver, British Columbia.
Hart, S. D., Forth, A. E., & Hare, R. D. (1992, March). Psychometric analysis of the DSM-III-R criteria for
     antisocial personality disorder. Paper presented at the Mid-Year Meeting of the American Psychology-
     Law Society (APA Div. 41), San Diego, California.
Hart, S. D., Roesch, R., Corrado, R. R., Cox, D. N., & Kropp, P. R. (1992, March). Prevalence of mental
     disorder among admittees to an urban pretrial jail. Paper presented at the Mid-Year Meeting of the
     American Psychology-Law Society (APA Div. 41), San Diego, California.
Hart, S. D., Hare, R. D., & Cox, D. N. (1991, August). Recent advances in the assessment of psychopathy. In
     R. Rogers (Chair), Rethinking antisocial personality disorder: Clinical and legal implications.
     Symposium conducted at the Annual Meeting of the American Psychological Association, San Francisco,
     California.
Hart, S. D., & Hare, R. D. (1990, March). Predicting fitness to stand trial: The relative power of demographic,
     criminal, and clinical variables. Paper presented at the Mid-Year Meeting of the American Psychology-
     Law Society (APA Division 41), Williamsburg, Virginia.
Hart, S. D., & Hemphill, J. F. (1990, January). Prevalence of and service utilization by mentally disordered
     offenders at the Vancouver Pretrial Services Centre: A survey. Paper presented at conference on

                                                     Page 57
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 58 of 96
January 11, 2020                                                           Stephen David Hart

     “Directions for the 90’s: A Symposium on Correctional Health Care” (co-sponsored by the B.C.
     Corrections Branch, the B.C. Forensic Psychiatric Services Commission, and the Correctional Service of
     Canada), Vancouver, British Columbia.
Dutton, D. G., & Hart, S. D. (1988, March). Prediction of recidivism in a population of wife assaulters. Paper
     presented at the Mid-Year Meeting of the American Psychology-Law Society (APA Division 41), Miami,
     Florida.
Forth, A. E., Hart, S. D., & Hare, R. D. (1988, March). Diagnosis of psychopathy in a population of young
     offenders. Paper presented at the Mid-Year Meeting of the American Psychology-Law Society (APA
     Division 41), Miami, Florida.
Forth, A. E., Hart, S. D., & Hare, R. D. (1988, June). Second-generation polygraphy techniques: Event-related
     brain potentials and deception. Paper presented at NATO Advanced Studies Institute, Maratea, Italy.
Hart, S. D. (1987). Diagnosis of psychopathy in a forensic psychiatric setting. Unpublished master’s thesis,
     Department of Psychology, University of British Columbia, Vancouver, Canada.
Hart, S. D., & Hare, R. D. (1987, June). The clinical specificity of the Psychopathy Checklist. Paper presented
     at the IIIrd Meeting of the International Society for the Study of Individual Differences, Toronto, Ontario,
     Canada.
Hare, R. D., Kropp, P. R., & Hart, S. D. (1986, March). Psychopathy and conditional release. Paper presented
     at the Mid-Year Meeting of the American Psychology-Law Society (APA Division 41), Tucson, Arizona.

Other Presentations, Including Colloquia and Addresses at Professional Meetings
Hart, S. D. (2019, November). Dealing with hate crime as a threat assessment professional. Paper presented at
     the annual meeting of the Canadian Association of Threat Assessment Professionals, Niagara-on-the-
     Lake, Canada.
Dormond, K., Baobaid, M., Auja, W., & Hart, S. D. (2019, November). Culturally integrative threat
     assessment and risk management in the context of “honour” related violence and oppression and forced
     marriage. Symposium presented at the annual meeting of the Canadian Association of Threat Assessment
     Professionals, Niagara-on-the-Lake, Canada.
Hart, S. D. (2019, June). Sexual violence & parallel investigation in higher education. Paper presented at the
     annual meeting of the International Association of Campus Law Enforcement Administrators, Vancouver,
     Canada.
Hart, S. D. (2019, June). Forensic psychology and risk assessment tools. Invited address, conference on
     “Strengthening Forensic Science in the Courtroom,” sponsored by Forensic Science and Technology,
     British Columbia Institute of Technology; Peter A. Allard School of Law, University of British Columbia;
     and UBC Innocence Project, Vancouver, Canada.
Hart, S. D. (2019, May). Individual assessment of risk for terrorism. Invited talk, conference on “Counter-
     Terrorism Response from a Canadian Perspective,” sponsored by the School of Criminology, Simon
     Fraser University and the Integrated National Security Enforcement Team (EINSET), RCMP “E”
     Division, Burnaby, Canada
Hart, S. D. (2019, May). Cannabis use and violence risk [Moderator]. Panel presentation, annual meeting of
     the Ontario Association of College and University Security Administrators, Niagara Falls, Canada.
Hart, S. D. (2019, May). Cannabis use and violence risk. Invited talk, annual meeting of the Ontario
     Association of College and University Security Administrators, Niagara Falls, Canada.
Hart, S. D. (2019, May). Under pressure: Threat assessment in a case of violent extremism. Paper presented at
     the annual meeting of the Association of European Threat Assessment Professionals, Rotterdam, The

                                                    Page 58
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 59 of 96
January 11, 2020                                                           Stephen David Hart

     Netherlands.
Hart, S. D. (2019, February). Violent thoughts and violence risk. Paper presented at the annual meeting of the
     Asia Pacific Association of Threat Assessment Professionals, Hong Kong, Hong Kong SAR.
Hart, S. D. (2019, January). [Participant]. Conference on “State of Strategic and Security Studies in Canada,”
     sponsored by the Centre for Military, Security and Strategic Studies, University of Calgary, Calgary,
     Alberta.
Hart, S. D. (2019, January). Cutting edge topics: Information sharing and parallel investigations. Presentation
     at Sexual Violence in Higher Education Conference, sponsored by Bow Valley College and Protect
     International Risk and Safety Services Inc., Calgary, Alberta.
Hart, S. D. (2018, November). Approaches to violence risk assessment: Approaches and tools. Panel
     presentation at the Supreme Court of British Columbia Education Seminar, sponsored by the National
     Judicial Institute, Vancouver, Canada.
Hart, S. D. (2018, November). Student safety: Basics for instructors and TA/TMs. Colloquium, Department of
     Psychology, Simon Fraser University.
Hart, S. D. (2018, October). Violent thoughts and violence risk. Paper presented at the National Workshop and
     Conference of the Canadian Association of Threat Assessment Professionals, Whistler, Canada.
Hart, S. D. (2018, August). Information sharing and parallel investigations. Paper presented at the conference,
     “Sexual Violence in Higher Education,” sponsored by University of Victoria and Protect International
     Risk and Safety Services, Victoria, Canada.
Hart, S. D. (2018, August). Assessing and managing risk for intimate partner violence. Paper presented at the
     conference, “Lansering B-SAFERv2,” sponsored by SIFER (Sikkerhets-, Fengels- or Rettspsykiatri
     Nasjonalt Kompetansesenternettverk, Oslo, Norway.
Hart, S. D. (2018, August). Triage of risk for intimate partner violence. Paper presented at the conference,
     “Lansering B-SAFERv2,” sponsored by SIFER (Sikkerhets-, Fengels- or Rettspsykiatri Nasjonalt
     Kompetansesenternettverk, Oslo, Norway.
Hart, S. D., & Kropp, P. R. (2018, April). What every threat assessment professional needs to know about
     sexual violence. Paper presented at the annual meeting of the Association of European Threat Assessment
     Professionals, Helsinki, Finland.
Hart, S. D., & Kropp, P. R. (2018, April). Recent advances in violence risk assessment. Conference sponsored
     by Landstinget i Östergötland, Vadstena, Sweden.
Hart, S. D. (2018, March). Assessing risk for violence: Approaches and tools. Panel presentation at the
     National Judicial Institute Criminal Law Seminar, Québec City, Canada.
Hart, S. D. (2017, October). The role of mental disorder in threat assessment. Paper presented at the annual
     meeting of the Canadian Association of Treat Assessment Professionals, La Malbaie, Canada.
Hart, S. D. (2017, October). Extremists acts, response and prevention [Panel member]. Panel discussion
     presented at the annual meeting of the Canadian Association of Treat Assessment Professionals, La
     Malbaie, Canada.
Coupland, S. A., & Hart, S. D. (2017, October). Understanding stalking and violence: A 10-year follow-up
     study. Paper presented at the annual meeting of the Canadian Association of Treat Assessment
     Professionals, La Malbaie, Canada.
Lim, Y. L., Watt, K. A., Adams, T., & Hart, S. D. (2017, October). Multiple risk triage tool. Paper presented at
     the annual meeting of the Canadian Association of Treat Assessment Professionals, La Malbaie, Canada.
Watt, K. A., & Hart, S. D. (2017, October). Sexual violence and parallel investigations. Paper presented at the

                                                    Page 59
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 60 of 96
January 11, 2020                                                           Stephen David Hart

     annual meeting of the Canadian Association of Treat Assessment Professionals, La Malbaie, Canada.
Hart, S. D. (2017, April). Cultural issues in threat assessment. Invited address, annual meeting of the
     Association of European Threat Assessment Professionals, Dublin, Ireland.
Hart, S. D. (2017, March). A concurrent evaluation of threat assessment tools for the individual assessment of
     terrorism. Invited address at the meeting of the Canadian Network for Research on Terrorism, Security,
     and Society, Ottawa, Canada.
Hart, S. D. (2017, February). International perspectives on managing extremism in all its forms [Participant].
     Expert panel presented at the annual meeting of the Asia Pacific Association of Threat Assessment
     Professionals, Singapore, Singapore.
Hart, S. D., Lim, Y. L., & Sea, J. (2017, February). The cross-cultural generalizability of threat assessment
     tools: Perspectives from Asia. Paper presented at the annual meeting of the Asia Pacific Association of
     Threat Assessment Professionals, Singapore, Singapore.
Lim, Y. L., & Hart, S. D. (2017, February). Conducting forensic threat assessments in Asian context:
     Experiences of Singapore prison psychologists. Paper presented at the annual meeting of the Asia Pacific
     Association of Threat Assessment Professionals, Singapore, Singapore.
Hart, S. D. (2016, December). Forensic psychology and violence risk assessment. Colloquium, Baruch Ivcher
     School of Psychology, IDC Herzliya, Herzliya, Israel.
Hart, S. D. (2016, December). The critical role of risk assessment in the effective treatment of stalking.
     Keynote address at the 2016 Police Policy Forum, Police Policy Research Center, Japanese National
     Police, Tokyo, Japan.
Hart, S. D. (2016, November). Critical issues in threat assessment in higher education settings. Opening
     keynote, annual meeting of the National Behavioral Intervention Team Association (NaBITA), San
     Antonio, Texas.
Hart, S. D. (2016, November). Keynote Q&A: Critical issues in threat assessment in higher education settings.
     Discussion session, Annual meeting of NaBITA (National Behavioral Intervention Team Association),
     San Antonio, Texas.
Hart, S. D. (2016, November). Culture and violence risk. Webinar on “Ewert v. Canada: Past experiences and
     future directions,” sponsored by University of Alberta and Alberta Health Services.
Hart, S. D. (2016, October). Culture and violence risk: Implications of Ewert v. Canada (2015). Invited
     address, annual meeting of the Canadian Association of Threat Assessment Professionals, Whistler,
     Canada.
Coupland, S., Ryan, T. J., Whittemore, K., Kropp, P. R., & Hart, S. D. (2016, October). A case study of
     intimate partner violence: Assessing risk using the SARA:V3 versus actuarial measures. Poster
     presentation, annual meeting of the Canadian Association of Threat Assessment Professionals, Whistler,
     Canada.
Lim, Y. L., & Hart, S. D. (2016, October). Ewert v. Canada: What exactly is cross-cultural bias and why are
     the courts concerned about it? Poster presentation, annual meeting of the Canadian Association of Threat
     Assessment Professionals, Whistler, Canada.
Ryan, T. J., & Hart, S. D. (2016, October). A review of forensic case formulation literature. Poster
     presentation, annual meeting of the Canadian Association of Threat Assessment Professionals, Whistler,
     Canada.
Hart, S. D. (2016, September). High risk offenders and discriminatory offending. Invited address, conference
     on “Criminal Law: Ethical and Emerging Issues,” sponsored by the Trial Lawyers Association of BC,


                                                   Page 60
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 61 of 96
January 11, 2020                                                           Stephen David Hart

     Vancouver, Canada.
Hart, S. D. (2016, July). Treatment of psychopathy. Colloquium, Department of Psychology, Ajou University,
     Suwon, Korea.
Hart, S. D. (2016, June). [Participant]. In P. Zapf (Chair), Violence risk assessment and risk management.
     Panel presented at the conference on “From Punishment to Public Health,” New York City, New York.
Hart, S. D. (2016, April). Some thorny issues in threat assessment. Invited address at the annual meeting of the
     Association of European Threat Assessment Professionals, Ghent, Belgium.
Hart, S. D. (2016, February). SARA as a risk assessment for intimate partner homicide. Invited address,
     conference on “Partnerdrap,” sponsored by the Kompetansesenter for sikkerhets-, fengsels- og
     rettspsykiatri Helse Sør-Øst, Oslo, Norway
Hart, S. D. (2015, December). The intersection of domestic and sexual violence in dating relationships.
     Workshop presented at the conference on “Together! BC Collaborates to Stop Domestic and Sexual
     Violence Training Forum,” Vancouver, Canada.
Hart, S. D. (2015, December). Domestic violence spillover into workplaces: Critical issues and challenges to
     consider. Workshop presented at the conference on “Together! BC Collaborates to Stop Domestic and
     Sexual Violence Training Forum,” Vancouver, Canada.
Hart, S. D. (2015, November). Ewert v. Canada (2015): Comments. Webinar on “Ewert v. Canada:
     Implications for forensic practice,” sponsored by University of Alberta and Alberta Health Services.
Guy, L. S., & Hart, S. D. (2015, November). Is there scientific support for threat assessment and management?
     An analysis using “empirically validated” and “evidence-based” approaches. Paper presented at the
     annual meeting of the Asia Pacific Association of Threat Assessment Professionals, Bangkok, Thailand.
Hart, S. D. (2015, October). To assess or not to assess, that is the question! Workshop sponsored by Reykjavik
     University, Reykjavik, Iceland.
Hart, S. D. (2015, October). Understanding, assessing, and managing violence risk. Colloquium, Clinical
     Psychology Program, Reykjavik University, Reykjavik, Iceland.
Hart, S. D. (2015, October). Critical legal issues related to threat assessment and management in higher
     education. Invited address, Canadian Association of Threat Assessment Professionals, Lake Louise,
     Canada.
Hart, S. D. (2015, May). Improving threat management through scenario planning. Invited address, Northwest
     Chapter—Association of Threat Assessment Professionals, Seattle, Washington.
Hart, S. D. (2014, November). Assessment and management of risk for sexual violence. Invited address,
     National Forensic Service, Seoul, Korea.
Hart, S. D. (2014, November). Psychopathic personality disorder: Current controversies in assessment and
     management. Invited address, National Forensic Service, Seoul, Korea.
Hart, S. D. (2014, September). Domestic violence: Nature, risk assessment, and risk management. Presented at
     Royal Canadian Mounted Police “E” Division Domestic Violence Training, Richmond, Canada.
Hart, S. D. (2014, May). Stalking and intimate partner violence. Invited address, Royal Canadian Mounted
     Police, Surrey, Canada.
Hart, S. D. (2014, May). Assessing and managing violence risk using the HCR-20 Version 3: Introduction.
     Colloquium, Department of Psychiatry, University of British Columbia, Vancouver, Canada.
Hart, S. D. (2014, May). Assessing risk for honour based violence: Using the PATRIARCH. Colloquium,
     Department of Psychiatry, University of British Columbia, Vancouver, Canada.


                                                    Page 61
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 62 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2014, April). Advances in the structured professional judgment approach to violence risk
     assessment. Colloquium, Department of Clinical Neuroscience, Karolinska Institutet, Stockholm, Sweden.
Hart, S. D., & Watt, K. A. (2013, October). Strangulation in intimate partner violence. Invited presentation at
     conference on “Strangulation,” Royal Canadian Mounted Police, Surrey, Canada.
Hart, S. D. (2013, August). The “mental disorder defense” in Canada and the role of the expert witness.
     Invited address at the conference, “Mental Disorder and Criminal Responsibility in Norway,” Bergen,
     Norway.
Hart, S. D. (2013, August). Violence risk. Colloquium, Kompetansesenter for sikkerheits-, fengsels- og
     rettspsykiatri, Bergen, Norway.
Hart, S. D. (2013, April). The evolution of the structured professional judgment approach to violence risk
     assessment. Invited address presented at the conference, “HCR-20 Version 3,” sponsored by Violence
     Risk Training Workshops, Edinburgh, Scotland.
Hart, S. D. (2013, April). Domestic violence risk assessment. Paper presented at the conference, “Netzwerk
     gergen Gewalt,” sponsored by the Wiener Sicherheitsgepräche, Vienna, Austria.
Hart, S. D. (2012, November). Critical issues in threat assessment: An international perspective. Keynote
     address, Australasian Association of Threat Assessment Professionals, Melbourne, Australia.
Hart, S. D. (2012, May). Responding to intimate partner violence: Risk assessment and management as a
     coordinating concept. Invited address, conference on “Vold i Nære Relasjoner,” Loen, Norway.
Hart, S. D. (2012, May). Assessment and management of risk for sexual violence. Invited address at the 2012
     Sex Offender and Risk Management Conference, Saskatoon, Canada.
Hart, S. D. (2012, April). International leading experts on threat assessment [Participant]. Panel discussion
     presented at the annual meeting of the Association of European Threat Assessment Professionals, Krakow,
     Poland.
Kropp, P. R., & Hart, S. D. (2012, April). Applying structured professional judgment (SPJ) threat assessment
     procedures in law enforcement settings. Paper presented at the annual meeting of the Association of
     European Threat Assessment Professionals, Krakow, Poland.
Hart, S. D. (2011, October). The Comprehensive Assessment of Psychopathic Personality (CAPP). Pre-
     conference workshop at the 7th European Congress on Violence in Clinical Psychiatry, Prague, Czech
     Republic.
Hart, S. D., & Watt, K. A. (2011, September). Workplace violence risk assessment and management. Paper
     session presented at the annual meeting of the Canadian Association of Threat Assessment Professionals,
     Banff, Canada.
Hart, S. D. (2011, September). Panel participant. In V. J. Campbell (Chair), Expert evidence and threat
     assessment, panel discussion presented at the annual meeting of the Canadian Association of Threat
     Assessment Professionals, Banff, Canada.
Cook, A. N., Murray, A. A., Storey, J. E., Kropp, P. R., & Hart, S. D. (2011, September). Characteristics of
     serial stalkers. Paper presented at the annual meeting of the Canadian Association of Threat Assessment
     Professionals, Banff, Canada.
Storey, J. E., Campbell, V. J., & Hart, S. D. (2011, September). Violence risk assessment reports: What do
     courts want in Canada? Paper presented at the annual meeting of the Canadian Association of Threat
     Assessment Professionals, Banff, Canada.
Hart, S. D. (2011, June). Violence risk assessment and management principles. Address, conference on
     “Domestic Violence Risk Assessment and Management in the Workplace: Addressing New Requirements


                                                   Page 62
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 63 of 96
January 11, 2020                                                           Stephen David Hart

     of Ontario’s Occupational Health and Safety Act (Bill 168),” sponsored by ProActive ReSolutions Inc.,
     the Centre for Research and Education on Violence Against Women and Children, and the Assaulted
     Women’s and Children’s Counsellor/Advocate Program of George Brown College, Toronto, Canada.
Hart, S. D. (2011, June). Domestic violence risk assessment and management. Address, conference on
     “Domestic Violence Risk Assessment and Management in the Workplace: Addressing New Requirements
     of Ontario’s Occupational Health and Safety Act (Bill 168),” sponsored by ProActive ReSolutions Inc.,
     the Centre for Research and Education on Violence Against Women and Children, and the Assaulted
     Women’s and Children’s Counsellor/Advocate Program of George Brown College, Toronto, Canada.
Hart, S. D. (2011, June). Personality disorder in clinical practice: How to assess and manage patients with
     “difficult” personalities in rehabilitation settings. Invited address, 7th Annual Health Care Professional
     Conference, sponsored by WorkSafe BC, Vancouver, Canada.
Hart, S. D. (2011, May). Structuring terrorism risk assessment. Address, Risk Assessment of Terrorism
     Working Conference, University of Virginia School of Law, Charlottesville, Virginia.
Hart, S. D. (2011, April). Professionalizing threat assessment: Should we? Have we? Can we? Address, annual
     meeting of the Association of European Threat Assessment Professionals, Tallinn, Estonia.
Hart, S. D. (2010, December). The dynamics of psychopathy: A road to change? Keynote address, conference
     on “Forensic Psychiatry in Europe: Current Issues,” sponsored by the Openbaar Psychiatrisch
     Zorgcentrum Rekem, Alden Biesen, Belgium.
Hart, S. D. (2010, October). Assessing risk for violence in clinical practice: Why, when, and how? Clinical
     Challenges Colloquium, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Hart, S. D. (2010, June). Principles of threat assessment. Invited address, conference on “Starting a
     Conversation, Engaging a Community, Reducing the Risk,” sponsored by the Coalition to End Violence
     Against Women, Niagara, Canada.
Hart, S. D. (2010, June). Preventing domestic homicide: The critical roles of perpetrator risk, victim
     vulnerability, and community support factors. Keynote address, Domestic Homicide Prevention
     Conference, Calgary, Canada.
Hart, S. D. (2010, May). The technology of deception detection: Truth or lies? Invited talk, “Psych in the City,”
     Surrey, Canada.
Hart, S. D. (2010, April). Principles of threat assessment. Invited address, conference on “High Risk: A
     Coordinated Response to Increase Victim Safety and Offender Accountability,” sponsored by Victim
     Services of Bruce Grey & Owen Sound, Port Elgin, Canada.
Hart, S. D. (2009, November). Psychopathy and violence risk: How accurate are violence risk assessments
     made using the Psychopathy Checklist-Revised (PCL-R)? Colloquium, Department of Psychology,
     University of Alberta Edmonton, Canada.
Hart, S. D. (2009, November). The dynamics of psychopathy: Developing a change-sensitive measure of
     psychopathic personality disorder. Grand Rounds, Alberta Hospital at Edmonton, Edmonton, Canada.
Hart, S. D. (2009, October). Screening for violence risk. Colloquium, Sandviken Sykehus, Bergen, Norway.
Hart, S. D. (2009, September). Multi-level violence risk assessment. Colloquium, Law and Forensic
     Psychology Area, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Hart, S. D. (2009, September). Assessment and management of personality disorder in clinical settings.
     Clinical Challenges Colloquium, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Hart, S. D. (2009, June). Preventing domestic homicide: The role of risk assessment and management. Invited
     address, Canadian Conference on the Prevention of Domestic Homicide, London, Canada.


                                                    Page 63
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 64 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2009, June). How to defend a psychopath: Strategies for representing people with psychopathic
     personality disorder. Invited address, 2009 Public Defenders Association Seminar, Johnston, Iowa.
Hart, S. D. (2009, March/April). Public figure stalking: Case study. Invited address, Canadian Association of
     Threat Assessment Professionals (CATAP) 2009 Conference, Vancouver, Canada.
Hart, S. D. (2009, January). Precision of actuarial risk assessment instruments. Invited address, conference on
     “Assessments of Dangerousness: Three Perspectives,” sponsored by the California Department of Mental
     Health, Los Angeles, California.
Hart, S. D. (2008, November). Introduction and overview. Invited address, conference on “Violence: New
     developments in risk assessment, formulation, and management” sponsored by the Northwest Forensic
     Academic Network, Manchester, England.
Hart, S. D. (2008, November). Structuring risk management decisions using scenario planning methods: An
     illustration using the Risk for Sexual Violence Protocol (RSVP). Invited address, conference on “Violence:
     New developments in risk assessment, formulation, and management” sponsored by the Northwest
     Forensic Academic Network, Manchester, England.
Hart, S. D. (2008, November). Risk assessment and safety planning. Keynote speaker, British Columbia
     Association of Specialized Victim Assistance and Counselling Programs, Richmond, Canada.
Hart, S. D. (2008, September). Serial sex offenders. Invited address, Alberta Crown Attorney Association
     Annual Educational Conference, Banff. Alberta.
Hart, S. D. (2008, September). Relasjonell sikkerhet [Relational security]. Invited address at 2008
     Sikkerhetsseminaret, “Fra reseptor til relasjon,” Bergen, Norway.
Hart, S. D. (2008, September). Aggresjon som fenomen [The phenomenon of aggression]. Invited address at
     2008 Sikkerhetsseminaret, “Fra reseptor til relasjon,” Bergen, Norway.
Hart, S. D. (2008, June). Assessment and management of people with serious personality disorder in
     occupational health and safety settings: Clinical and forensic issues. WorkSafeBC 2008 Mental Health
     Provider Conference, Vancouver, Canada.
Hart, S. D. (2008, April). Threat assessment and risk management: Preventing intimate partner violence.
     Domestic Violence Coordinator’s Conference, Ontario Ministry of Community Safety and Correctional
     Services, Aylmer, Canada.
Hart, S. D. (2007, November). Monster [Discussant]. “Frames of Mind” Monthly Mental Health Film Series,
     Department of Psychiatry, University of British Columbia, Vancouver, Canada.
Hart, S. D. (2007, November). Antisocial personality disorders, psychopathy, and criminal behaviour. Invited
     address at “Mad or bad? Symposium 10 jaar FPC De Kijvelanden,” Rotterdam, The Netherlands.
Hart, S. D. (2007, October). Assessing and managing dynamic risk. Paper presented at the 2nd Biennial
     Forensic Mental Health Conference, Vancouver, Canada.
Hart, S. D. (2007, October). The development of a comprehensive, change-sensitive measure of psychopathy:
     Searching for the Holy Grail. Department of Mental Health, Law, and Policy, University of South Florida,
     Tampa, Florida.
Hart, S. D. (2007, October). Risk assessment: Sexual violence and the role of paraphilia. Invited address,
     Correctional Service of Canada Sexual Homicide Forum, Ottawa, Canada.
Hart, S. D. (2007, July). Dynamic risk factors underlying violence: Responses to treatment and managing
     violence. New South Wales Commission for Children and Yong People, Sydney, Australia.
Hart, S. D. (2007, February). Assessing risk for intimate partner violence. British Columbia Crown Counsel
     Training, Vancouver, Canada.

                                                   Page 64
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 65 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2006, December). Violence risk assessment for mental health professionals. Winter Conference,
     Florida Psychological Association, Amelia Island, Florida.
Hart, S. D. (2006, November). [Panel participant]. Mentally Ill/Problematic Sexual Behavior Program,
     Massachusetts Department of Public Health.
Hart, S. D. (2006, October). Risk assessment. Oregon Forensic Institute, Tigard, Oregon.
Hart, S. D. (2006, October). School shootings. Vancouver Community College, Vancouver, Canada.
Hart, S. D. (2006, September). Psychopathy and SVP evaluations: Use and relevance of the PCL-R, PCL:SV,
     and PCL:YV. Sex Offender Commitment Defense Association, Chicago, Illinois.
Hart, S. D. (2006, September). The precision of actuarial risk assessment instruments: Evaluating the
     “margins of error” of group versus individual predictions of violence. Sex Offender Commitment
     Defense Association, Chicago, Illinois.
Hart, S. D. (2006, January). Checklist: Measure of evil [Discussant]. Victoria Independent Film & Video
     Festival, Victoria, Canada.
Hart, S. D. (2005, November). Substance use as a risk factor for violence. National Parole Board, Saskatoon,
     Canada.
Hart, S. D. (2005, October). Sexual violence threat assessment. Invited speaker, International Conference on
     Sex Crimes Investigation, Toronto, Canada.
Hart, S. D. (2005, May). Structured risk assessment in correctional settings. Centre d’Estudis Jurídics i
     Formació Especialitzada, Departament de Justícia, Generalitat de Catalunya, Barcelona, Spain.
Hart, S. D. (2005, May). Psychological effects of robbery. Invited address, Western Canada Robbery
     Conference, Vancouver, British Columbia.
Hart, S. D. (2005, March). Violence risk assessment and management in adult offenders: Yesterday, today, and
     the future. Colloquium, Institutionen för beteende-, social- och rättsvetenskap, Örebro Universitet, Örebro,
     Sweden.
Hart, S. D. (2005, February). Forensic psychology. Invited speaker, Lynn Valley Elementary School, North
     Vancouver, British Columbia.
Hart, S. D. (2004, June). Violence risk assessment. Colloquium, Department of Psychology, University of
     Barcelona, Barcelona, Spain.
Hart, S. D. (2004, May). Recent advances in domestic violence risk assessment. Invited address, Division of
     Criminal Justice, Colorado Division of Public Safety, Denver, Colorado.
Hart, S. D. (2004, March). Threat management. Conference on “Stalking and Harassment,” Vancouver, British
     Columbia.
Hart, S. D. (2004, February). Violence risk assessment. Colloquium, Department of Psychology, University of
     Illinois at Urbana-Champaign, Champaign, Illinois.
Hart, S. D. (2004, February). Risk assessment update. Invited address, Provincial Sex Offender Treatment
     Providers and Forensic Psychiatric Services Commission, Vancouver, British Columbia.
Hart, S. D., & Kropp, P. R. (2003, November). Risk assessment update. Invited address, Forensic Psychiatric
     Services Commission, Port Coquitlam, British Columbia.
Hart, S. D. (2003, November). Self-represented litigants: The issue of mental disorder. Invited address,
     Supreme Court of British Columbia and Provincial Court of British Columbia Joint Education Seminar,
     Vancouver, British Columbia.
Hart, S. D. (2003, March). Predator issues: Facts versus fiction. Invited address, National Association Child

                                                    Page 65
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 66 of 96
January 11, 2020                                                           Stephen David Hart

     Abuse Defenders, Metairie, Louisiana.
Hart, S. D. (2002, November). Teachers and pornography: Psycholegal issues. Invited address, Annual
     Meeting of the British Columbia College of Teachers, Vancouver, British Columbia.
Hart, S. D. (2002, November). Managing violence risk: Looking beyond the violent individual. Invited address,
     British Columbia Forensic Psychiatric Services Commission, Port Coquitlam, British Columbia.
Hart, S. D. (2002, November). Workplace violence. Invited address to the Legal Services Society of British
     Columbia, Vancouver, British Columbia.
Hart, S. D. (2002, May). Assessing psychopathy using the PCL:SV. Sandviken Sykehus, Bergen, Norway.
Hart, S. D. (2002, May). Risk assessment using the HCR-20. Sandviken Sykehus, Bergen, Norway.
Hart, S. D. (2001, June). Assessing risk of spousal violence: Using the SARA. Invited address, conference on
     “Family Violence: Implications for Forensic Practice,” sponsored by the Forensic Division, Massachusetts
     Department of Mental Health, Worcester, MA.
Hart, S. D. (2001, June). Sexual violence risk assessment with the SVR-20. Invited address, symposium on
     “Risicotaxatie bij seksuele delinquenten: Twee nieuwe instrumenten voor de klinische praktijk: STATIC-
     99 en de SVR-20,” Dr. Henri van der Hoeven Kliniek, Utrecht, The Netherlands.
Hart, S. D. (2001, April). Preventing and managing workplace violence. Workshop, Professional Development
     Day, British Columbia Institute of Technology, Burnaby, British Columbia.
Hart, S. D. (2001, February). Current issues in risk assessment. Rounds, Dr. Henri van der Hoeven Kliniek,
     Utrecht, The Netherlands.
Hart, S. D. (2001, February). Psychopathy and risk assessment. Colloquium, Department of Psychiatry, Vrije
     Universiteit Amsterdam, Amsterdam, The Netherlands.
Hart, S. D. (2001, February). Risk assessment: Possibilities and impossibilities. Invited address, Vrije
     Universiteit Amsterdam, Amsterdam, The Netherlands.
Hart, S. D. (2001, February). Psychopathy: What is it? What can we do with it? Invited address, Vrije
     Universiteit Amsterdam, Amsterdam, The Netherlands.
Hart, S. D., & Kropp, P. R. (2001, February). Sex offender risk assessment. Invited address, conference on
     “Dimensions of Teacher Professionalism,” sponsored by the British Columbia College of Teachers,
     Vancouver, British Columbia.
Hart, S. D. (2001, January). Assessment and clinical management of psychopathic personality disorder. Jerome
     Fisher Memorial Lecture, Department of Psychiatry and Langley Porter Psychiatric Institute, University of
     California, San Francisco, California.
Hart, S. D. (2001, January). Spousal assault risk assessment – SARA (Parts 1 and 2). Winter Training Institute,
     American Probation and Parole Association, Portland, Oregon.
Hart, S. D. (2000, October). The accidental revolution: Robert Hare’s impact on the practice of clinical-
     forensic psychology. Invited address at “The ‘Hare’ psychopath: Past, present, and future,” conference
     sponsored by the University of British Columbia, Vancouver, British Columbia.
Hart, S. D. (2000, October). The state of the science in sex offender commitment proceedings. Invited address,
     Wisconsin State Public Defenders Conference, Milwaukee, Wisconsin.
Hart, S. D. (2000, September). Using actuarial tests to assess risk for sexual violence. Invited address, Sex
     Offender Commitment Defender Association, Chicago, Illinois.
Hart, S. D. (2000, September). Violence risk assessment. Psychology Rounds, Department of Psychiatry,
     University of British Columbia, Vancouver, British Columbia.


                                                   Page 66
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 67 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2000, June). Psychopathy and risk for offending and violence. Invited address, Invited address at
     “What It All Means: Defining ‘Risk’,” conference sponsored by Simon Fraser University, Vancouver,
     British Columbia.
Hart, S. D. (2000, June). Assessing risk for violence: Instrumentation and clinical practice. Invited address at
     continuing education workshop on “Violence Risk Assessment and Risk Communication: Practice,
     Theory and Research,” Richmond, Virginia.
Hart, S. D. (2000, May). Psychopathy and Young Offenders. Paper presented at “Youth Violence: Approaches
     to Evaluating Needs and Risk Management,” conference sponsored by the Mental Health, Law, and Policy
     Institute, Simon Fraser University, Vancouver, British Columbia.
Hart, S. D. (2000, May). Overview: Workplace violence in Canada. Paper presented at “Understanding and
     Preventing Workplace Violence,” conference sponsored by the Mental Health, Law, and Policy Institute,
     Simon Fraser University, Vancouver, British Columbia.
Hart, S. D. (2000, April). Risk assessment in supervised visitation. Invited address, Annual Meeting of the
     Supervised Visitation Network, Vancouver, British Columbia.
Hart, S. D. (1999, December). Violence risk assessment. Invited address, meeting of the Chief Psychologists
     Association, U.S. Federal Bureau of Prisons, Scottsdale, Arizona.
Hart, S. D. (1999, October). Assessment and diagnosis of severe personality disorder. Invited address at
     “Severe Personality Disorder: Setting the Research Agenda in Scotland,” symposium sponsored by the
     University of Edinburgh and the Royal Society of Edinburgh, Edinburgh, Scotland.
Hart, S. D. (1999, October). Assessing risk for violence. Invited address at the S-K curs, sponsored by the
     National Board of Forensic Medicine, Göteborg, Sweden.
Hart, S. D. (1999, October). Assessing risk for violence. Invited address, Ministry of Justice, Bergen, Norway.
Hart, S. D. (1999, September). What works: Spousal assault risk assessment. Invited address, Annual Meeting
     of the International Community Corrections Association, Cincinnati, Ohio.
Hart, S. D. (1999, August). Risk assessment and management: The state of the art. Invited address, III Nordic
     Forensic Psychiatric Symposium, Trondheim, Norway.
Hart, S. D. (1999, August). Risk assessment. Invited address, Northern California Chapter of the Association of
     Threat Assessment Professionals, Yountville, California.
Hart, S. D. (1999, May). Assessment of psychopathy: An overview of the Hare scales. Invited address, Semi-
     Annual Forensic Seminar, Institute of Law, Psychiatry, and Public Policy, Richmond, Virginia.
Hart, S. D. (1999, April). Psychopathy and violence. Colloquium, det psykologiske facultet, Universitetet i
     Bergen, Bergen, Norway.
Hart, S. D. (1999, March). Assessing risk for sexual violence. Invited address at “71.09 proceedings:
     Continuing challenges after Kansas v. Hendricks,” seminar sponsored by the Washington Defender
     Association and the Criminal Justice Training Commission, Seattle, Washington.
Hart, S. D. (1999, February). Assessing risk for violence: Diagnosis of psychopathy. Invited address, annual
     convention of the Ontario Psychological Association, Toronto, Canada.
Hart, S. D. (1999, February). Assessing risk for violence. Colloquium, Queen’s Street Mental Health Centre,
     Toronto, Canada.
Eaves, D., Hart, S. D., & Ross, D. (1999, January). Prediction of violence in civil psychiatric populations.
     Grand Rounds, Riverview Hospital, Port Coquitlam, British Columbia.
Hart, S. D. (1998, December). Assessing risk for violence. Invited address, Manitoba Crown Counsel
     Association, Winnipeg, Manitoba.

                                                    Page 67
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 68 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (1998, September). Psychopathy and violence. Invited address at the conference on Clinical
     Criminology, Institut für Forensische Psychiatrie, Klinik für gerichtliche Psychiatrie Haina, Gießen,
     Germany.
Hart, S. D. (1998, September). Commentary. In D. Farrington (Chair), Human rights, jurisdiction, and the aims
     of forensic psychology. Panel presented at the 8th European Conference on Psychology and Law, Kraków,
     Poland.
Hart, S. D. (1998, May). Assessment measures: Overview of preferred pre/post treatment measures for family
     violence programs. Invited speaker, Research and Program Development Meeting, Family Violence
     Prevention Program, Correctional Service of Canada, Ottawa, Ontario.
Hart, S. D. (1998, March). Risk, psychopathy, and dangerousness. Invited address, National Joint Committee,
     Police-Parole Association (Pacific Region), Vancouver, British Columbia.
Hart, S. D. (1997, November). Critical incident stress: Interviewing the traumatized witness. Invited speaker,
     workshop on “Investigation and report writing skills for managers,” sponsored by the Justice Institute of
     B.C. (Corrections Academy), Chilliwack, British Columbia.
Hart, S. D. (1997, April). Psychopathy and violent crime. Colloquium presented at University of Northern
     British Columbia, Prince George, British Columbia.
Hart, S. D. (1997, February). Forensic psychology. Invited address, D. W. Poppy Secondary School, Langley,
     British Columbia.
Hart, S. D. (1996, December). Speaker at National Day of Remembrance and Action to End Violence Against
     Women. Public forum sponsored by the YWCA, Vancouver, British Columbia.
Hart, S. D. (1996, November). Managing hostility and defusing violence. Invited speaker, Fraserview
     Community Services Society, New Westminster, British Columbia.
Hart, S. D. (1996, November). Commentary on sex offender risk assessment. In W. Woodward (Chair),
     Research in process — What are we learning and how can practitioners and researchers together
     advance community safety? Panel presentation at “A National Summit: Promoting Public Safety Through
     the Effective Management of Sex Offenders in the Community,” sponsored by the United States
     Department of Justice, Office of Justice Programs, Washington, District of Columbia.
Hart, S. D. (1996, September). Assessing risk of violent sex offending. Invited speaker, Manitoba Provincial
     Court Seminar, Winnipeg, Manitoba.
Hart, S. D. (Chair) (1996, July). Criminal harassment: Coping with threats of violence. Workshop sponsored
     by the Mental Health, Law, and Policy Institute, Simon Fraser University, Vancouver, British Columbia.
Hare, R. D., & Hart, S. D. (1996, June). Psychopathy. Invited address, Annual Meeting of the British Columbia
     Probation Officers’ Association, Kelowna, British Columbia.
Hart, S. D. (1996, May). The Spousal Assault Risk Assessment Guide. Invited speaker, Vancouver Coordinating
     Committee on Violence Against Women in Relationships, Vancouver, British Columbia.
Hart, S. D. (1996, May). Risk assessment and management: Institutional and family violence. Invited address,
     1996 Corrections Health Care Conference, Justice Institute of British Columbia, New Westminster, British
     Columbia.
Hart, S. D. (1996, March). Risk assessment. Invited speaker, Clark Foundation Child Protective Services
     Workgroup, Charleston, South Carolina.
Hart, S. D. (1996, March). Overview of Health Service/Clinical Care and Population Health Committees. In C.
     Smith (Chair), B.C. Health Research Foundation grant writing seminar, Simon Fraser University,
     Burnaby, British Columbia.


                                                   Page 68
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 69 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (1996, January). Forensic psychology. Invited address, D. W. Poppy Secondary School, Langley,
     British Columbia.
Hart, S. D. (1995, November). Crime and fear of crime. Invited speaker, Lynn Valley Parent Participation
     Preschool, North Vancouver, British Columbia.
Hart, S. D. (1995, October). Psychopathy and impulsive violence. Staff training presentation, Riverview
     Provincial Hospital, Port Coquitlam, British Columbia.
Hart, S. D. (1995, May). Motivations to murder. Invited speaker, Point Grey Secondary School, Vancouver,
     British Columbia.
Hart, S. D. (1995, April). The role of risk assessment in supervised visitation. Invited address, Annual Meeting
     of the Supervised Visitation Network, Vancouver, British Columbia.
Hart, S. D. (1995, April). Commentary. In J. Hightower (Chair), Domestic violence. Panel presentation at the
     Annual Meeting of the Supervised Visitation Network, Vancouver, British Columbia.
Hart, S. D. (1995, April). The role of psychological testing in custody disputes. In D. Hart & M. Leslie
     (Chairs), Altruism or agenda: Which drives a custody dispute? Seminar sponsored by the Continuing
     Legal Education Society of British Columbia, Vancouver, British Columbia.
Hart, S. D. (1995, February). Cognitive-behavioral therapy for depression. In T. DiCastro (Chair), Conquering
     depression. Public forum co-sponsored by the Canadian Mental Health Association, the University of
     British Columbia (Department of Psychiatry), and Simon Fraser University (Department of Psychology),
     Vancouver, British Columbia.
Hart, S. D. (1994, October). Psychological testing in custody and access evaluations. Invited speaker,
     Canadian Bar Association Family Law Subsection, Vancouver, British Columbia.
Hart, S. D. (1994, May). Risk assessment and expert testimony. Invited address to the Annual Education
     Seminar of the Alberta Provincial Judges’ Association, Red Deer, Alberta.
Hart, S. D. (1994, May). Assessing risk in offenders: The role of psychopathy. Invited address to the Annual
     Meeting of the West Central Wardens and Superintendents Association, Chilliwack, British Columbia.
Hart, S. D. (1994, April). Psychological tests in court. Invited speaker, Family Advocacy Group, Vancouver,
     British Columbia.
Hart, S. D. (1994, April). Noncriminal psychopaths: Can we assess psychopathy outside of prison walls?
     Colloquium, Department of Psychology, Queen’s University, Kingston, Ontario.
Hart, S. D. (1994, April). Participant in Family violence: A public or private matter? Public forum presented at
     “Law Day” (sponsored by the Canadian Bar Association), Vancouver, British Columbia.
Hart, S. D. (1993, May). The two-facet model of psychopathy and its association with substance use in adult
     male offenders. Colloquium presented at Glasgow Caledonia University, Glasgow, UK.
Hart, S. D. (1992, October). Overview of the Psychopathy Checklist and the assessment of psychopathy.
     Keynote address, Semi-Annual Forensic Seminar, Institute of Law, Psychiatry, and Public Policy,
     Charlottesville, Virginia.
Hart, S. D. (1991, November). Criminal psychopaths. Colloquium, Department of Psychology, Okanagan
     College, Kelowna, Canada.
Hart, S. D. (1991, September). Psychological profiling in arson investigation. Keynote address, Annual
     Meeting of the International Association of Arson and Fire Investigators, Victoria, British Columbia.

Training Workshops
Hart, S. D. (2019, May). Assessing psychopathic personality disorder: Clinical-forensic use of the Hare PCL-R

                                                    Page 69
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 70 of 96
January 11, 2020                                                           Stephen David Hart

     and PCL:SV. Centre for Addiction and Mental Health, Toronto, Canada.
Hart, S. D. (2019, June). Diversity issues in violence risk assessment and management. ConCEpt Summer
     Training Institute, Palo Alto University, Mountainview, California.
Hart, S. D. (2019, June). Mental disorder and violence risk. ConCEpt Summer Training Institute, Palo Alto
     University, Mountainview, California.
Hart, S. D. (2019, May). Assessing psychopathic personality disorder: Clinical-forensic use of the Hare PCL-R
     and PCL:SV. Sexual Offenders Assessment Board, Harrisburg, Pennsylvania.
Watt, K. A., Layden, B. K., Douglas, K. S., Kropp, P. R., & Hart, S. D. (2019, April-May). Foundational
     violence risk assessment and management workshop. Protect International Risk and Safety Services,
     Vancouver, Canada.
Kropp, P. R., & Hart, S. D. (2019, February). Using the SARA-V3: Train-the-trainers course. MTCnovo,
     London, UK.
Hart, S. D. (2019, February). SVR-20 Version 2: Assessing risk for sexual violence. Voldrisiko, Helse Bergen,
     Bergen, Norway.
Hart, S. D., & Layden, B. K. (2019, January). Sexual violence in higher education workshop. Bow Valley
     College and Protect International Risk and Safety Services Inc., Calgary, Alberta.
Hart, S. D. (2019, January). Assessing and managing violence risk using the Violence Risk Triage and HCR-
     20V3. Calgary Police Service, Calgary, Canada.
Hart, S. D., & Layden, B. (2019, January). Assessing and managing risk for sexual violence: Using Risk for
     Sexual Violence Protocol. Protect International Risk and Safety Services, Calgary, Canada.
Hart, S. D. (2018, December). Assessing and managing violence risk using the HCR-20V3. Kanton Zürich,
     Direktion der Justiz und des Innern, Amt für Justizvollzug, Zurich, Switzerland.
Hart, S. D. (2018, November). Assessing risk for honour-based violence. Protect International Risk and Safety
     Services, Burlington, Canada.
Hart, S. D. (2018, October). Certification: Preparing for the written exam [Presenter]. National Workshop and
     Conference of the Canadian Association of Threat Assessment Professionals, Whistler, Canada.
Hart, S. D. (2018, August). Sexual violence in higher education. Protect International Risk and Safety Services,
     Victoria, Canada.
Hart, S. D. (2018, May). Assessing psychopathic personality disorder using the Hare Psychopathy Checklist-
     Revised (PCL-R). Ajou University, Suwon, Korea.
Hart, S. D., & Cooke, D. J. (2018, May). Assessing psychopathic personality disorder using the Comprehensive
     Assessment of Psychopathic Personality-Institutional Rating Scale (CAPP-IRS). Ajou University, Suwon,
     Korea.
Watt, K. A., Douglas, K. S., Kropp, P. R., & Hart, S. D. (2018, May). Foundational violence risk assessment
     and management workshop. Protect International Risk and Safety Services, Vancouver, Canada.
Kropp, P. R., & Hart, S. D. (2018, April). Using the SARA-V3: Train-the-trainers course. Community Justice
     Division, Scottish Government, Edinburgh, Scotland.
Hart, S. D. (2018, March). Assessing and managing violence risk using the HCR-20V3. Te Korowai Whariki,
     Porirua, New Zealand.
Douglas, K. S., & Hart, S. D. (2017, December). Using the HCR-20V3: Train-the-trainers course. Protect
     International Risk and Safety Services Inc., London, UK.
Hart, S. D., & Stone, S. (2017, November). Violence risk assessment using the HCR-20 V3. Department of

                                                    Page 70
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 71 of 96
January 11, 2020                                                           Stephen David Hart

     Human Services, Government of Australia, Liverpool, Australia.
Hart, S. D., & Stone, S. (2017, November). Violence risk triage. Department of Human Services, Government
     of Australia, Liverpool, Australia.
Hart, S. D. (2017, November). Beyond the individual: How to expand violence risk assessment to incorporate
     social factors. Annual meeting of the Australian and New Zealand Association of Psychiatry, Psychology
     and Law, Perth, Australia.
Hart, S. D. (2017, November). Advanced violence risk assessment using the HCR-20 V3. Napa State Hospital,
     Napa, California.
Douglas, K. S., & Hart, S. D. (2017, August). Using the HCR-20V3 and SARA-V3: Train-the-trainers course.
     Centre for Research and Education in Forensic Psychiatry, Haukeland University Hospital, Bergen,
     Norway.
Douglas, K. S., & Hart, S. D. (2017, May). Assessing and managing violence risk using the HCR-20V3.
     Sponsored by the Korean National Forensic Service, Korean Correctional Service, and Ajou University,
     Suwon, Korea.
Hart, S. D. (2017, May). Assessment of using the CAPP-IRS. Sponsored by the Korean National Forensic
     Service, Korean Correctional Service, and Ajou University, Suwon, Korea.
Hart, S. D. (2017, May). Developmental issues in violence risk assessment and management [Webinar].
     Concept Professional Training Inc.
Watt, K. A., Douglas, K. S., Kropp, P. R., & Hart, S. D. (2017, May). Foundational violence risk assessment
     and management workshop. Protect International Risk and Safety Services, Vancouver, Canada.
Hart, S. D. (2017, April). Violence risk assessment: Applicability to MDO assessment. Forensic Services
     Division, California Department of State Hospitals Headquarters, San Diego, California.
Hart, S. D. (2017, April). Scenario planning for violence risk assessment and management [Webinar]. Concept
     Professional Training Inc.
Hart, S. D. (2017, April). Assessing and managing violence risk using the HCR-20V3. Department of Health,
     State of Hawai’i, Oahu, Hawai’i.
Douglas, K. S., & Hart, S. D. (2017, March). HCR-20V3 train-the-trainer program. Protect International Risk
     and Safety Services Inc., York, UK.
Hart, S. D. (2017, February). Assessing and managing risk for sexual violence: Using Version 2 of the SVR-20.
     Singapore Prison Service, Singapore, Singapore.
Hart, S. D. (2017, February). Violence triage. Centre for Research and Education in Forensic Psychiatry,
     Haukeland University Hospital, Bergen, Norway
Hart, S. D. (2017, January). Using the HCR-20V3 and START to assess and manage violence risk. Office of
     Forensic Mental Health Services, Center for Forensic Services Department of Health and Human Services,
     State of Washington, Tacoma, Washington.
Hart, S. D. (2016, December). Using the HCR-20V3 to assess and manage violence risk. New Beginning, Lev-
     Hasharon Mental Health Medical Center, Pardesiyya, Israel.
Watt, K. A., Douglas, K. S., & Hart, S. D. (2016, December). Advanced threat assessment training. Protect
     International Risk and Safety Services Inc., Delta, Canada.
Hart, S. D. (2016, November). Using the HCR-20V3 to assess and manage violence risk in higher education
     settings. National Behavioral Intervention Team Association (NaBITA) Threat Management Institute, San
     Antonio, Texas.


                                                  Page 71
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 72 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2016, October). Sexual violence risk assessment. Protect International Risk and Safety Services,
     Toronto, Canada.
Douglas, K. S., & Hart, S. D. (2016, September). HCR-20V3 train-the-trainer program. Protect International
     Risk and Safety Services Inc., London, UK.
Hart, S. D., Kropp, P. R., & Watt, K. A. (2016, September). Foundational threat assessment training. Royal
     Canadian Mountain Police, Surrey, Canada.
Hart, S. D. (2016, September). Assessing and managing risk for group-based violence using the Multi-Level
     Guidelines. Calgary Police Service, Calgary, Canada.
Hart, S. D., & Kropp, P. R. (2016, August). Triage and comprehensive assessment of risk for intimate partner
     violence. Seattle Police Department, Seattle, Washington.
Hart, S. D. (2016, July). Assessment of psychopathic personality disorder: Using the PCL-R and CAPP-IRS.
     Sponsored by the Korean National Forensic Service, Korean Correctional Service, and Ajou University,
     Suwon, Korea.
Hart, S. D. (2016, July). Assessing and managing risk for sexual violence: Using the RSVP. Sponsored by the
     Korean National Forensic Service, Korean Correctional Service, and Ajou University, Suwon, Korea.
Hart, S. D. (2016, June). Assessing and managing risk for sexual violence: Using Version 2 of the SVR-20.
     Annual meeting of the International Association of Forensic Mental Health Services, New York City,
     New York.
Hart, S. D. (2016, June). Violence triage. Summer Training Institute, John Jay College of Criminal Justice,
     New York City, New York.
Hart, S. D. (2016, June). Evaluation of risk for intimate partner violence: Using the SARA-V3. Summer
     Training Institute, John Jay College of Criminal Justice, New York City, New York.
Hart, S. D. (2016, March). Legal issues and violence risk [Webinar]. Concept Professional Training Inc.
Hart, S. D. (2016, March). Assessing psychopathy using the PCL-R and PCL:SV. Napa State Hospital, Napa,
     California.
Hart, S. D. (2016, February). Assessing psychopathy using the PCL-R and PCL:SV. Coalinga State Hospital,
     Coalinga, California.
Hart, S. D. (2016, February). Assessing and managing risk for intimate partner violence: Using the SARA-V3.
     Centre for Research and Education in Forensic Psychiatry, Haukeland University Hospital, Bergen,
     Norway.
Hart, S. D., & Watt, K. A. (2016, January). Advanced threat assessment training. Edmonton Police Service,
     Edmonton, Canada.
Hart, S. D., & Watt, K. A. (2015, December). Foundational threat assessment training. Red Deer College, Red
     Deer, Canada.
Hart, S. D., Kropp, P. R., & Watt, K. A. (2015, December). Foundational threat assessment training. Calgary
     Police Service, Calgary, Canada.
Hart, S. D. (2015, November). Psychopathy. Home Team, Singapore, Singapore.
Hart, S. D. (2015, November). Violence risk assessment and management: Intimate partner violence and
     group-based violence. Home Team, Singapore, Singapore.
Hart, S. D. (2015, November). Advanced risk assessment. California Board of Parole Hearings, Pismo Beach,
     California.
Hart, S. D., & Guy, L. S. (2015, October). Mental disorder and violence. Annual Meeting of the Canadian

                                                  Page 72
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 73 of 96
January 11, 2020                                                           Stephen David Hart

     Association of Threat Assessment Professionals, Lake Louise, Canada.
Hart, S. D. (2015, August-September). Assessing and managing risk for group-based violence using the Multi-
     Level Guidelines. Korps Nationale Politie, Den Haag, Netherlands.
Hart, S. D., & Cooke, A. N. (2015, August). Assessing and managing risk for group-based violence using the
     Multi-Level Guidelines. Toronto Police Service, Toronto, Canada.
Hart, S. D., & Guy, L. S. (2015, August). Foundations of violence risk assessment and management. Ryerson
     University, Toronto, Canada.
Hart, S. D. (2015, July). Violence risk assessment: Using the HCR-20V3 and RSVP. Institute of Mental Health,
     Singapore, Singapore.
Hart, S. D., Belfrage, H., & Douglas, K. S. (2015, June). Using the HCR-20V3. Annual meeting of the
     International Association of Forensic Mental Health Services, Manchester, UK.
Hart, S. D. (2015, June). Assessing psychopathy using the Hare Scales (PCL-R and PCL:SV). Summer
     Training Institute, John Jay College of Criminal Justice, New York City, New York.
Hart, S. D., Douglas, K. S., & Guy, L. S. (2015, June). Foundations of violence risk assessment and
     management. Summer Training Institute, John Jay College of Criminal Justice, New York City, New
     York.
Hart, S. D., & Guy, L. S. (2015, May). Advanced threat assessment and risk management workshop. McMaster
     University, Burlington, Canada.
Hart, S. D. (2015, May). Advanced issues in family violence risk assessment. City of Edmonton, Edmonton,
     Canada.
Douglas, K. S., & Hart, S. D. (2015, May). Using the HCR-20V3: Train-the-trainers course. Centre for
     Research and Education in Forensic Psychiatry, Haukeland University Hospital, Bergen, Norway.
Hart, S. D. (2015, April). Advanced issues in violence risk assessment. Psychiatrisch-Psychologischer Dienst,
     Amt für Justizvollzug, Direktion der Justiz und des Innern, Kanton Zürich, Zürich, Switzerland.
Hart, S. D., & Guy, L. S. (2015, April). Violence risk assessment and management using the HCR-20V3.
     Forensisch-Psychiatrischer Dienst, Universität Bern, Bern, Switzerland.
Hart, S. D. (2015, March). Forensic interviewing skills. Edmonton Institution, Correctional Service of Canada,
     Edmonton, Canada.
Hart, S. D. (2015, March). Advanced issues in violence risk assessment and management. Pre-conference
     workshop presented at the annual meeting of the American Psychology-Law Society (Division 41 of the
     American Psychological Association), San Diego, California.
Hart, S. D., & Guy, L. S. (2015, February). Advanced threat assessment and risk management workshop.
     ProActive ReSolutions, Vancouver, Canada.
Hart, S. D. (2015, February). Psychopathic personality disorder: Assessment and intervention. Korean
     Psychological Association, Seoul, Korea.
Hart, S. D. (2015, January). Assessing and managing violence risk using the HCR-20V3. University of
     Nebraska-Lincoln, Lincoln, Nebraska.
Hart, S. D., Kropp, P. R., & Guy, L. S. (2015, January). Violence risk assessment and management. Bow
     Valley College, Calgary, Canada.
Hart, S. D. (2015, January). Assessing and managing violence risk using the HCR-20V3. California Department
     of State Hospitals, San Bernardino, California.
Hart, S. D., & Guy, L. S. (2014, December). Violence risk assessment and management. Kwantlen Polytechnic

                                                   Page 73
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 74 of 96
January 11, 2020                                                           Stephen David Hart

     University, Langley, Canada.
Hart, S. D. (2014, November). Advanced issues in violence risk assessment and management. Correctional
     Services Department, Hong Kong, Hong Kong SAR.
Hart, S. D., Watt, K. A., & Guy, L. S. (2014, November). Violence risk assessment and management. St. Clair
     College, Chatham, Canada.
Hart, S. D. (2014, October). Assessing and managing violence risk using the HCR-20V3. ProActive
     ReSolutions, London, UK.
Hart, S. D. (2014, October). Assessing and managing violence risk using the HCR-20V3. ProActive
     ReSolutions, Leeds, UK.
Hart, S. D. (2014, October). Assessing and managing violence risk using HCR-20V3. New York State Office of
     Mental Health, Rochester, New York.
Hart, S. D., & Meloy, J. R. (2014, October). Current directions in threat assessment: A research update.
     Annual meeting of the Canadian Association of Threat Assessment Professionals, Whistler, Canada.
Hart, S. D. (2014, August). Assessing and managing violence risk using HCR-20V3. Singapore Prison Service,
     Singapore.
Hart, S. D., & Watt, K. A. (2014, June). Violence triage in forensic mental health: Identifying and prioritizing
     patients for violence risk assessment. Annual meeting of the International Association of Forensic Mental
     Health Services, Toronto, Canada.
Hart, S. D., Watt, K. A., & Guy, L. S. (2014, June). Violence risk assessment and management. Guelph
     University, Guelph, Canada.
Hart, S. D., & Watt, K. A. (2014, May). Assessing and managing violence risk using the HCR-20V3.
     Landstinget i Östergötland, Vadstena, Sweden.
Hart, S. D., & Watt, K. A. (2014, May). Violence triage. Landstinget i Östergötland, Vadstena, Sweden.
Hart, S. D., & Hoff, H. A. (2014, May). Advanced violence risk assessment. Kompetansesenter for sikkerheits-,
     fengsels- og rettspsykiatri, Bergen, Norway.
Hart, S. D. (2014, April-May). Master course: Clinical-forensic applications of the Hare PCL-R and PCL:SV.
     Violence Risk Training Workshops, Edinburgh, Scotland.
Hart, S. D. (2014, April). Assessing and managing risk for stalking: Using the SAM. Annual meeting of the
     Association of European Threat Assessment Professionals, Stockholm, Sweden.
Hart, S. D. (2014, March). Assessing and managing violence risk using HCR-20V3. ProActive ReSolutions Inc.,
     Sydney, Australia.
Hart, S. D. (2014, March). Assessment of psychopathic personality disorder: Using the PCL-R and PCL:SV.
     Centre for Addiction and Mental Health, Toronto, Canada.
Hart, S. D., & Kropp, P. R. (2014, March). Violence risk assessment and management. Klinik für Forensische
     Psychiatrie, Psychiatrische Universitätsklinik Zürich, Zurich, Switzerland
Hart, S. D., Kropp, P. R., & Watt, K. A. (2014, February). Special topics in violence risk assessment and
     management. Alberta Specialized Law Enforcement Training, Edmonton, Canada.
Hart, S. D. (2014, February). Assessing psychopathy using the Hare scales (PCL-R and PCL:SV). Mental
     Health, Law, and Policy Institute, Simon Fraser University, Burnaby, Canada.
Hart, S. D., & Watt, K. A. (2014, January). Violence risk assessment and management for post-secondary
     institutions. ProActive ReSolutions, Vancouver, Canada.
Hart, S. D. (2013, December). Assessing psychopathy using the Hare scales (PCL-R and PCL:SV). Hospital

                                                    Page 74
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 75 of 96
January 11, 2020                                                           Stephen David Hart

     Authority of Hong Kong, Kowloon, Hong Kong SAR.
Hart, S. D. (2013, October). Advanced threat assessment and risk management workshop. Annual conference
     of the Canadian Association of Threat Assessment Professionals, Banff, Canada.
Hart, S. D., Kropp, P. R., & Watt, K. A. (2013, September). Threat assessment and management course.
     Calgary Police Service, Calgary, Canada.
Hart, S. D. (2013, September). The HCR-20 Version 3. European Association of Psychology and Law (EAPL)
     2013 Conference, Coventry, UK.
Hart, S. D. (2013, June). Assessing and managing violence risk using the HCR-20V3: Advanced. ProActive
     ReSolutions, London, UK.
Douglas, K. S., & Hart, S. D. (2013, June). Violence risk assessment and management using the Historical-
     Clinical-Risk Management-20, Version 3 (HCR-20V3). Pre-conference workshop at the annual meeting of
     the International Association of Forensic Mental Health Services, Maastricht, The Netherlands.
Douglas, K. S., & Hart, S. D. (2013, June). Advances in violence risk assessment: Introduction and application
     of the HCR-20 Version 3 (HCR-20V3). Fordham University, New York, New York.
Hart, S. D., & Cook, A. (2013, May). Assessing risk for group-based violence: The Multi-Level Guidelines.
     ProActive ReSolutions, Ottawa, Canada.
Hart, S. D., & Watt, K. A. (2013, May). Violence risk assessment and management workshop—Advanced.
     Ryerson University, Toronto, Canada.
Hart, S. D., & Watt, K. A. (2013, May). Violence risk assessment and management workshop—Foundational.
     Ryerson University, Toronto, Canada.
Hart, S. D., & Urheim, R. (2013, May). Clinical risk assessment and management of complex cases.
     Kompetansesenter for sikkerheits-, fengsels- og rettspsykiatri, Bergen, Norway.
Hart, S. D., Kropp, P. R., & Watt, K. A. (2013, April-May). Threat assessment and risk management
     workshop: Foundational track. ProActive ReSolutions, Richmond, Canada.
Hart, S. D., Kropp, P. R., & Watt, K. A. (2013, April-May). Threat assessment and risk management
     workshop: Advanced track. ProActive ReSolutions, Richmond, Canada.
Hart, S. D. (2013, April). Clinical risk assessment and management of complex cases. Violence Risk Training
     Workshops, Edinburgh, Scotland.
Hart, S. D. (2013, April). Assessing risk for violence: Using the HCR-20. Violence Risk Training Workshops,
     Edinburgh, Scotland.
Hart, S. D., & Cook, A. (2013, March). Assessing risk for group-based violence: The Multi-Level Guidelines.
     ProActive ReSolutions, Vancouver, Canada.
Hart, S. D. (2013, January). Assessing risk for sexual violence: Using the RSVP. Danish Sexual Offender
     Treatment and Research Program, Copenhagen, Denmark.
Hart, S. D., & Watt, K. A. (2012, November). Violence risk assessment and management for post-secondary
     institutions. ProActive ReSolutions, Burlington, Canada.
Hart, S. D. (2012, October). Threat assessment and management course. South African Police Service,
     Pretoria, Republic of South Africa.
Hart, S. D. (2012, September). Advanced violence threat and risk assessment skills. Annual meeting of the
     Canadian Association of Threat Assessment Professionals, Banff, Canada.
Hart, S. D. (2012, September). Clinical-forensic use of the Hare scales. American Academy of Forensic
     Psychology, San Francisco, California.

                                                   Page 75
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 76 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2012, July). Advanced skills in violence risk assessment using the HCR-20. National Offender
     Management Service, Ministry of Justice, United Kingdom.
Douglas, K. S., & Hart, S. D. (2012, July). Historical, Clinical, and Risk (HCR): Version 3. School of
     Community Based Medicine, University of Manchester, Manchester, UK.
Hart, S. D. (2012, June). Basic violence threat assessment and risk management. ProActive ReSolutions,
     Ottawa, Canada.
Douglas, K. S., Hart, S. D., & Webster, C. D. (2012, May). Introducing HCR Version 3. Haina Seminars of
     Forensic Mental Health, Giessen, Germany.
Hart, S. D., & Hoff, H. A. (2012, May). Clinical risk assessment and management of complex cases.
     Kompetansesenter for sikkerheits-, fengsels- og rettspsykiatri, Bergen, Norway.
Hart, S. D. (2012, May). Violence risk assessment and management principles. Invited address, Workplace and
     Domestic Violence Conference, sponsored by Mosaic Counselling and Family Services, Waterloo,
     Canada.
Hart, S. D. (2012, April). Assessment of violence risk: Using the HCR-20. Niuvanniemi Hospital, Kuopio,
     Finland.
Hart, S. D. (2012, April). Assessment of psychopathy: Using the PCL-R and PCL:SV. Niuvanniemi Hospital,
     Kuopio, Finland.
Hart, S. D., Watt, K. A., & Dormond, K. (2012, April). Advanced violence threat assessment and risk
     management. ProActive ReSolutions, Vancouver, Canada.
Hart, S. D. (2012, March). Violence risk assessment and management: Using the HCR-20. Northern
     Networking, Edinburgh, Scotland.
Hart, S. D. (2012, March). Clinical risk assessment and management of complex cases. Northern Networking,
     Edinburgh, Scotland.
Hart, S. D. (2012, March). Assessing risk for intimate partner violence: Using the SARA. Royal Canadian
     Mounted Police, Stony Plain, Canada.
Hart, S. D. (2012, February). Risk assessment. Witness Protection Branch, Royal Canadian Mounted Police,
     Pacific Regional Training Centre, Chilliwack, Canada.
Hart, S. D. (2012, January). Advanced skills in violence risk assessment and report writing. Correctional
     Service of Canada, Calgary, Canada.
Douglas, K. S., Hart, S. D., Webster, C. D., & Guy, L. (2012, January). Historical, Clinical, and Risk (HCR):
     Version 3. School of Community Based Medicine, University of Manchester, Manchester, UK.
Cooke, D. J., Hart, S. D., Hoff, H. A., & Logan, C. (2011, November). The Comprehensive Assessment of
     Psychopathic Personality (CAPP): The model and measure. 2nd Bergen Conference on the Treatment of
     Psychopathy, Bergen, Norway.
Kropp, P. R., & Hart, S. D. (2011, October). Assessing risk for intimate partner violence: Using the B-SAFER.
     OZ Pomoc ohrozeným deťom, Bratislava, Slovakia.
Hart, S. D., & Watt, K. A. (2011, May-June). Violence risk assessment and management workshop for post-
     secondary institutions. ProActive ReSolutions Inc., Burnaby, Canada.
Hart, S. D., & Watt, K. A. (2011, May). Assessing and managing the risk of violence. ProActive ReSolutions
     Inc., Sydney, New South Wales, Australia.
Hart, S. D., & Watt, K. A. (2011, May). Assessing and managing the risk of violence. ProActive ReSolutions
     Inc., Canberra, Australian Capital Territory, Australia.


                                                  Page 76
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 77 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2011, April). Assessing risk for intimate partner violence: Using the B-SAFER. Gillian’s Place, St.
     Catharine’s, Ontario, Canada.
Hart, S. D. (2011, April). Advanced risk assessment seminar. Board of Parole Hearings, California Department
     of Corrections and Rehabilitation, Sacramento, California.
Hart, S. D. (2011, March). Violence risk assessment and management: Using the HCR-20. Northern
     Networking, Edinburgh, Scotland.
Hart, S. D. (2011, March). Clinical risk assessment and management of complex cases. Northern Networking,
     Edinburgh, Scotland.
Hart, S. D., & Kropp, P. R. (2011, March). Assessment and management of risk for intimate partner violence:
     Threat assessment and management using the B-SAFER. Justice Institute of British Columbia, Vancouver,
     Canada.
Hart, S. D., & Kropp, P. R. (2011, March). Threat assessment and management course. Calgary Police Service,
     Calgary, Canada.
Cooke, D. J., & Hart, S. D. (2011, March). Introducing the Comprehensive Assessment of Psychopathic
     Personality (CAPP). Pre-conference workshop, 4th International Congress on Psychology and Law,
     Miami, Florida.
Hart, S. D., & Kropp, P. R. (2011, February). Clinical risk assessment and management of complex cases.
     Correctional Service of Canada, Abbotsford, Canada.
Hart, S. D., & Kropp, P. R. (2011, January-February). Mental disorder and violence risk. Correctional Service
     of Canada, Abbotsford, Canada.
Hart, S. D., Hart, R. D., & Watt, K. A. (2011, January). Workplace violence threat assessment. WorkSafe BC,
     Richmond, Canada.
Hart, S. D. (2011, January). Assessment of psychopathic personality disorder: Using the PCL-R and PCL:SV.
     Centre for Addiction and Mental Health, Toronto, Canada.
Hart, S. D., & Kropp, P. R. (2011, January). Assessment and management of risk for intimate partner violence:
     Threat assessment and management using the B-SAFER. Pacific Regional Training Centre, Royal
     Canadian Mounted Police, Chilliwack, Canada.
Hart, S. D. (2010, December, a). The Comprehensive Assessment of Psychopathic Personality: User guidelines.
     Workshop, conference on “Forensic Psychiatry in Europe: Current Issues,” sponsored by the Openbaar
     Psychiatrisch Zorgcentrum Rekem, Alden Biesen, Belgium.
Hart, S. D. (2010, December, b). The Comprehensive Assessment of Psychopathic Personality: User
     guidelines. Workshop, conference on “Forensic Psychiatry in Europe: Current Issues,” sponsored by the
     Openbaar Psychiatrisch Zorgcentrum Rekem, Alden Biesen, Belgium.
Hart, S. D., & Lovell, G. (2010, December). Clinical risk assessment and management of complex cases.
     Rampton Special Hospital, Retford, England.
Lovell, G., & Hart, S. D. (2010, December). Interrater reliability training for the Hare PCL-R and PCL:SV.
     Rampton Special Hospital, Retford, England.
Hart, S. D., & Kropp, P. R. (2010, November-December). Assessment and management of risk for intimate
     partner violence: Threat assessment and management using the B-SAFER. Pacific Regional Training
     Centre, Royal Canadian Mounted Police, Chilliwack, Canada.
Hart, S. D., & Kropp, P. R. (2010, November, a). Assessment and management of risk for intimate partner
     violence: Threat assessment and management using the B-SAFER. Justice Institute of British Columbia,
     New Westminster, Canada.

                                                    Page 77
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 78 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D., & Kropp, P. R. (2010, November, b). Assessment and management of risk for intimate partner
     violence: Threat assessment and management using the B-SAFER. Justice Institute of British Columbia,
     New Westminster, Canada.
Hart, S. D., & Kropp, P. R. (2010, November). Principles of violence risk assessment and management.
     Institute of Mental Health, Singapore.
Hart, S. D., & Kropp, P. R. (2010, November). Assessment of psychopathic personality disorder: Using the
     PCL-R and PCL:SV. Institute of Mental Health, Singapore.
Hart, S. D., & Kropp, P. R. (2010, November). Assessment and management of violence risk: Using the HCR-
     20. Institute of Mental Health, Singapore.
Hart, S. D., & Kropp, P. R. (2010, November). Assessment and management of risk for intimate partner
     violence: Using the SARA. Institute of Mental Health, Singapore.
Hart, S. D., Hart, R. D., & Watt, K. A. (2010, November). Workplace violence threat assessment. ProActive
     ReSolutions, Vancouver, Canada.
Hart, S. D., & Kropp, P. R. (2010, October). Threat assessment and management. Canadian Police College,
     Ottawa, Canada.
Hart, S. D., Urheim, R., & Hoff, H. (2010, October). Assessment and management of violence risk: Using the
     HCR-20. Kompetansesenteret i Sikkerhets-, Fengel-, og Rettspsykiatri, Bergen, Norway.
Hart, S. D. (2010, September). Assessment of psychopathic personality disorder. Annual meeting of the
     Canadian Association of Threat Assessment Professionals, Banff, Canada.
Hart, S. D. (2010, August). Threat assessment and risk management course. Domestic Violence Coordinator’s
     Conference, Ontario Police College, Aylmer, Canada.
Hart, S. D. (2010, June). Using the Risk for Sexual Violence Protocol: Treatment-oriented risk assessment of
     sexual offenders. Mentally Ill/Problematic Sexual Behavior Program, Department of Health, State of
     Massachusetts, Worcester, Massachusetts.
Cooke, D. J., Hart, S. D., & Logan, C. (2010, May). The Comprehensive Assessment of Psychopathic
     Personality Disorder (CAPP). Post-conference workshop, annual meeting of the International Association
     of Forensic Mental Health Services, Vancouver, Canada.
Hart, S. D., & Kropp, P. R. (2010, May). Capital Regional District threat assessment and management course.
     Esquimalt, Canada.
Hart, S. D. (2010, April). Preventing intimate partner violence: Threat assessment using the SARA and B-
     SAFER. Changing Ways, London, Canada.
Hart, S. D. (2010, April). Preventing intimate partner violence: Threat assessment using the B-SAFER. Victim
     Services of Sarnia Lambton, Sarnia, Canada.
Hart, S. D. (2010, April). Assessment of psychopathic personality disorder. ProActive ReSolutions Inc. and
     Mental Health, Law, and Policy Institute, Simon Fraser University, Vancouver, Canada.
Hart, S. D. (2010, April). Assessment and management of violence risk. ProActive ReSolutions Inc. and Mental
     Health, Law, and Policy Institute, Simon Fraser University, Vancouver, Canada.
Hart, S. D. (2010, March). Advanced issues in the assessment of psychopathic personality disorder. Northern
     Networking, Edinburgh, Scotland.
Hart, S. D. (2010, March). Advanced issues in violence risk assessment. Northern Networking, Edinburgh,
     Scotland.
Hart, S. D., & Lovell, G. (2010, March). Interrater reliability of the Hare Psychopathy Checklist-Revised


                                                  Page 78
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 79 of 96
January 11, 2020                                                           Stephen David Hart

     (PCL-R) and Screening Version of the PCL-R (PCL:SV). ProActive ReSolutions Inc., Kegworth UK.
Hart, S. D., & Watt, K. A. (2010, March). Clinical-forensic assessment of risk for sexual violence: The Risk for
     Sexual Violence Protocol. ProActive ReSolutions Inc., Kegworth, UK.
Hart, S. D. (2010, February). Threat assessment and risk management course. Ontario Provincial Police,
     Orillia, Canada.
Hart, S. D., Kropp, P. R., & Storey, J. E. (2010, February). Threat assessment and risk management: Domestic
     violence and stalking. Calgary Police Service, Calgary, Canada.
Hart, S. D. (2009, December). Assessment of psychopathic personality disorder. ProActive ReSolutions Inc.,
     Croydon, UK.
Hart, S. D. (2009, December). Assessment and management of violence risk. ProActive ReSolutions Inc.,
     Croydon, UK.
Hart, S. D. (2009, December). Advanced violence risk assessment and management. ProActive ReSolutions
     Inc., Croydon, UK.
Hart, S. D. (2009, November). Assessing psychopathy: The Comprehensive Assessment of Psychopathic
     Personality disorder (CAPP). School of Criminology, Simon Fraser University, Burnaby, Canada.
Hart, S. D. (2009, November). Psychopathy: Understanding, assessing, and treating psychopathic (antisocial)
     personality disorder. Psychologists Association of Alberta, Edmonton, Alberta.
Hart, S. D. (2009, October). Psychopathy: Understanding, assessing, and treating psychopathic (antisocial)
     personality disorder. North Dakota Psychological Association, Fargo, North Dakota.
Hart, S. D. (2009, October). Clinical-forensic assessment of risk for sexual violence: The Risk for Sexual
     Violence Protocol. Northwest Forensic Institute, Portland, Oregon.
Hart, S. D. (2009, July). Clinical-forensic use of the Hare scales. John Jay College of Criminal Justice, New
     York, New York.
Hart, S. D., & Kropp, P. R. (2009, June). 2009 Threat Assessment and Risk Management Course. Alberta
     Specialized Law Enforcement Training, Edmonton, Canada.
Hart, S. D. (2009, May). Clinical-forensic use of the Hare scales. American Academy of Forensic Psychology,
     Albuquerque, New Mexico.
Hart, S. D. (2009, May). Introduction to the assessment of psychopathy using the Hare scales. American
     Academy of Forensic Psychology, Albuquerque, New Mexico.
Hart, S. D. (2009, May). Intimate partner violence risk assessment and safety planning: Using the SARA.
     Vernon Women’s Transition House Society, Vernon, Canada.
Hart, S. D. (2009, May). Preventing intimate partner violence: Threat assessment using the B-SAFER.
     Northern Society for Domestic Peace, Smithers, Canada.
Hart, S. D. (2009, March). Violence risk assessment using the HCR-20: A scenario planning approach.
     Nottinghamshire National Health Service Trust, Thoresby Hall, England.
Hart, S. D. (2009, March). Advanced issues in the assessment of psychopathic personality disorder. Northern
     Networking, Edinburgh, Scotland.
Hart, S. D. (2009, March). Advanced issues in violence risk assessment. Northern Networking, Edinburgh,
     Scotland.
Hart, S. D. (2009, March). Clinical-forensic assessment of risk for sexual violence: The Risk for Sexual
     Violence Protocol. Annual meeting of the American Psychology-Law Society (Division 41 of the
     American Psychological Association), San Antonio, Texas.

                                                    Page 79
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 80 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D., & Kropp, P. R. (2009, February). 2009 Threat Assessment and Risk Management Course.
     Vancouver Police Department, Vancouver, Canada.
Hart, S. D. (2008, November). Violence risk assessment using the HCR-20: A scenario planning approach.
     Cornwall National Health Service Partnership Trust, Newquay, England.
Hart, S. D. (2008, November). Assessing psychopathy: Clinical-forensic applications of the PCL-R and
     PCL:SV. Alberta Hospital, Edmonton, Canada.
Hart, S. D. (2008, November). Assessing risk for intimate partner violence: Using the B-SAFER. Central
     Saanich Police Department, Central Saanich, Canada.
Hart, S. D. (2008, October). Violence risk assessment using the HCR-20: A scenario planning approach.
     Cheshire and Wirral Partnership National Health Service Foundation Trust, Chester, England.
Hart, S. D. (2008, October). Advanced issues in the assessment of psychopathic personality disorder. Rampton
     Hospital, Retford, England.
Hart, S. D. (2008, September). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. American Academy of Forensic Psychology, Las Vegas, Nevada.
Hart, S. D. (2008, September, a). Using the Risk for Sexual Violence Protocol: Treatment-oriented risk
     assessment of sexual offenders. Australia and New Zealand Association of Psychiatry, Psychology, and
     Law of Western Australia, Perth, Australia.
Hart, S. D. (2008, September, b). Using the Risk for Sexual Violence Protocol: Treatment-oriented risk
     assessment of sexual offenders. Australia and New Zealand Association of Psychiatry, Psychology, and
     Law of Western Australia, Perth, Australia.
Hart, S. D. (2008, June). Using the Risk for Sexual Violence Protocol: Treatment-oriented risk assessment of
     sexual offenders. Mentally Ill/Problematic Sexual Behavior Program, Department of Health, State of
     Massachusetts, Worcester, Massachusetts.
Hart, S. D. (2008, June). Assessing risk for intimate partner violence: Using the SARA. Family Division,
     Judicial Branch, State of Maine, Freeport, Maine.
Hart, S. D. (2008, June). Assessing risk for intimate partner violence: Using the SARA. New Brunswick
     Department of Public Safety, Miramichi, Canada.
Hart, S. D. (2008, May). Assessing psychopathy: Clinical-forensic applications of the PCL-R and PCL:SV.
     Oregon Department of Corrections, Wilsonville, Oregon.
Hart, S. D., & Kropp, P. R. (2008, April). Calgary Police Service 2008 threat assessment and management
     course. Calgary, Canada.
Hart, S. D. (2008, April). Using the Risk for Sexual Violence Protocol: Treatment-oriented risk assessment of
     sexual offenders. Pennsylvania Sexual Offenders Assessment Board, Harrisburg, Pennsylvania.
White, S. G., Meloy, J. R., & Hart, S. D. (2008, March). Assessing risk for workplace violence: WAVR-21.
     Cisco Systems Inc., San Jose, California.
Hart, S. D. (2008, March). Violence risk assessment using HCR-20: A scenario planning approach. California
     Department of Mental Health, Seaside, California.
Hart, S. D. (2008, March). Advanced issues in the assessment of psychopathic personality disorder. Northern
     Networking, Edinburgh, Scotland.
Hart, S. D., & Stocks, R. (2008, March). Violence risk assessment and management using HCR-20. Northern
     Networking, Edinburgh, Scotland.
Hart, S. D., & Kropp, P. R. (2008, February). 2008 Threat Assessment and Risk Management Course.


                                                   Page 80
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 81 of 96
January 11, 2020                                                           Stephen David Hart

     Vancouver Police Department, Vancouver, Canada.
Hart, S. D. (2007, December). Assessing risk for intimate partner violence: Using the SARA. Colorado
     Department of Public Safety, Denver, Colorado.
Hart, S. D. (2007, November). Assessing psychopathy: Clinical-forensic applications of the PCL-R and
     PCL:SV. British Columbia Forensic Psychiatric Services Commission, Vancouver, Canada.
Cooke, D. J., & Hart, S. D. (2007, November). Assessment and management of risk among person with
     personality disorders. Risk Reduction in Mental Health 2007 Workshop Series, Simon Fraser University,
     Vancouver, Canada.
Hart, S. D. (2007, October). Assessing psychopathy: Clinical-forensic applications of the PCL-R and PCL:SV.
     University of South Florida, Fort Lauderdale, Florida.
Hart, S. D. (2007, August). HCR-20: Violence risk assessment and management. TLC Consultancies,
     Kegworth, England.
Hart, S. D. (2007, August). SARA & B-SAFER: Spousal assault risk assessment. TLC Consultancies,
     Kegworth, England.
Hart, S. D. (2007, August). RSVP: The Risk for Sexual Violence Protocol. TLC Consultancies, Kegworth,
     England.
Boer, D. P., & Hart, S. D. (2007, July). The Revised Sexual Violence Risk – 20. Third International Congress of
     Psychology and Law, Adelaide, Australia.
Hart, S. D. (2007, June). Threat assessment in intimate partner violence and stalking cases. Edmonton Police
     Service, Edmonton, Canada.
Hart, S. D. (2007, May). The clinical and forensic assessment of psychopathy: An overview of the Hare scales.
     Iowa State Public Defender, Council Bluffs, Iowa.
Cooke, D. J., & Hart, S. D. (2007, May). PRISM: Promoting Risk Intervention by Situational Management.
     Kompetansesenteret i Sikkerhets-, Fengel-, og Rettspsykiatri, Bergen, Norway.
Hart, S. D. (2007, April). Assessing risk for harm using the structured professional judgement approach: Train
     the trainers. Risk Management Authority, Glasgow, Scotland.
Hart, S. D. (2007, April). Assessing risk for intimate partner violence: Using the SARA. Isle of Man Probation
     Service, Douglas, Isle of Man.
Hart, S. D. (2007, April). Treatment oriented risk assessment of sexual offenders and the Risk for Sexual
     Violence Protocol (RSVP). Nebraska Department of Correctional Services, Lincoln, Nebraska.
Hart, S. D. (2007, March). Assessing psychopathy: Clinical and forensic applications of the PCL-R and
     PCL:SV. Northern Networking, Edinburgh, Scotland.
Hart, S. D. (2007, March). Violence risk assessment and management using HCR-20. Northern Networking,
     Edinburgh, Scotland.
Hart, S. D., & Kropp, P. R. (2007, February/March). 2007 Threat Assessment and Risk Management Course.
     Vancouver Police Department, Vancouver, Canada.
Hart, S. D. (2007, January). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. American Academy of Forensic Psychology, San Diego, California.
Hart, S. D. (2006, December). Threat assessment for intimate partner violence and stalking. ARTAMI,
     Edmonton, Alberta.
Hart, S. D. (2006, December). Assessing risk for sexual violence: Using the RSVP. Shannon Clinic, Belfast,
     Northern Ireland.

                                                   Page 81
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 82 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (2006, December). Assessing risk for intimate partner violence: Using the SARA. Shannon Clinic,
     Belfast, Northern Ireland.
Hart, S. D. (2006, September). Threat assessment: Update. Vancouver Police Department, Vancouver, Canada.
Hart, S. D. (2006, September). Assessing psychopathy: Clinical and forensic applications of the PCL-R and
     PCL:SV. Simon Fraser University, Burnaby, Canada.
Hart, S. D. (2006, June). Becoming an HCR-20 and PCL:SV trainer. West London Mental Health, London,
     UK.
Hart, S. D. (2006, June). Learning to use the HCR-20 and PCL:SV to assess risk of violent behaviour. West
     London Mental Health, London, UK.
Hart, S. D., & Nøttestad, J. Å. (2006, May). SAM og SARA [Assessing risk for stalking and spousal assault:
     The SAM and SARA]. Kompetansesenteret i Sikkerhets-, Fengel-, og Rettspsykiatri, Bergen, Norway.
Hart, S. D. (2006, May). Assessing risk for intimate partner violence: Using the B-SAFER. Government of
     New Brunswick, Moncton, New Brunswick.
Hart, S. D. (2006, April). Assessing psychopathy: Clinical and forensic applications of the PCL-R and
     PCL:SV. Missouri Institute of Mental Health, Columbia, Missouri.
Hart, S. D. (2006, April). Assessing risk for intimate partner violence: Using the Spousal Assault Risk
     Assessment Guide (SARA). Maricopa County Adult Probation, Phoenix, Arizona.
Hart, S. D. (2006, April). Safety planning for victims of spousal violence: Assessing abuser risk factors.
     Cranbrook Victim/Witness Services, Cranbrook, Canada.
Hart, S. D. (2006, April). Assessing risk for intimate partner violence: Using the B-SAFER. Police Release
     Guidelines, Cranbrook, Canada.
Hart, S. D., & Kropp, P. R. (2006, March). Risk of Sexual Violence Protocol (RSVP). Northern Networking,
     Edinburgh, Scotland.
Hart, S. D., & Cooke, D. J. (2006, March). Violence risk assessment and management using HCR-20. Northern
     Networking, Edinburgh, Scotland.
Hart, S. D. (2006, March). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. Correctional Service of Canada, Edmonton, Canada.
Hart, S. D., & Kropp, P. R. (2006, February/March). 2006 Threat Assessment and Risk Management Course.
     Vancouver Police Department, Vancouver, Canada.
Hart, S. D. (2005, November). Assessing risk for intimate partner violence: Using the B-SAFER. Police
     Release Guidelines, Prince George, Canada.
Hart, S. D. (2005, November). Assessing risk for intimate partner violence: Using the B-SAFER. Police
     Release Guidelines, Victoria, Canada.
Hart, S. D. (2005, October). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. American Academy of Forensic Psychology, Vancouver, Canada.
Hart, S. D., & Watt, K. A. (2005, May). Curs de predicció de violència: Protocols HCR-20, SVR-20 i SARA.
     Barcelona: Les Heures, Fondació Bosch i Gimpera, Universitat de Barcelona, Barcelona, Spain.
Hart, S. D., & Cooke, D. J. (2005, May). Assessing risk for violence: An integrated workshop using the
     Psychopathy Checklist-Revised (PCL-R) and the HCR-20. Edinburgh, Scotland.
Hart, S. D. (2005, March). Violence and mental disorder: Assessing and managing violence risk in community
     settings. Vancouver Community Mental Health Services, Vancouver, Canada.
Hart, S. D., & Kropp, P. R. (2005, February). Threat assessment. Vancouver Police Department, Vancouver,

                                                 Page 82
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 83 of 96
January 11, 2020                                                           Stephen David Hart

     Canada.
Hart, S. D. (2005, January). Assessing psychopathy using the Screening Version of the Psychopathy Checklist-
     Revised (PCL:SV). Dangerous and Severe Personality Disorder Programme, York, England.
Hart, S. D. (2005, January). Assessing violence risk using the HCR-20. Dangerous and Severe Personality
     Disorder Programme, York, England.
Hart, S. D. (2005, January). Using the PCL:SV and HCR-20: Train-the-trainers workshop. Dangerous and
     Severe Personality Disorder Programme, York, England.
Hart, S. D. (2004, December). Assessing psychopathy using the Screening Version of the Psychopathy
     Checklist-Revised (PCL:SV). Institut für Forensische Psychiatrie, Klinik für gerichtliche Psychiatrie
     Haina, Gießen, Germany.
Hart, S. D. (2004, December). Assessing violence risk using the HCR-20. Institut für Forensische Psychiatrie,
     Klinik für gerichtliche Psychiatrie Haina, Gießen, Germany.
Hart, S. D. (2004, December). Using the PCL:SV and HCR-20: Train-the-trainers workshop. Institut für
     Forensische Psychiatrie, Klinik für gerichtliche Psychiatrie Haina, Gießen, Germany.
Hart, S. D. (2004, November). Violence risk assessment. Prairieland Training Initiatives, Saskatoon,
     Saskatchewan.
Hart, S. D. (2004, October). Violence and violence risk. Psychological Services Center, Department of
     Psychology, University of Illinois at Urbana-Champaign, Champaign, Illinois.
Hart, S. D., & Cooke, D. J. (2004, October). Assessing risk for violence: An integrated workshop using the
     Psychopathy Checklist-Revised (PCL-R) and the HCR-20. Edinburgh, Scotland.
Hart, S. D. (2004, August). Workplace violence. Pre-conference workshop presented at Second International
     Conference on “Towards a Safer Society: Understanding and Tackling Violence,” Edinburgh, Scotland.
Hart, S. D. (2004, August). Assessing risk for sexual violence: The Risk for Sexual Violence Protocol. Chicago,
     Illinois.
Hart, S. D. (2004, August). Assessing psychopathy: Clinical-forensic applications of the PCL-R and PCL:SV.
     Chicago, Illinois.
Hart, S. D., & Kropp, P. R. (2004, April/May). Risk assessment, threat assessment and threat management.
     Calgary Police Service, Calgary, Alberta.
Hart, S. D., & Cooke, D. J. (2004, April). Assessing risk for violence: An integrated workshop using the
     Psychopathy Checklist-Revised (PCL-R) and the HCR-20. London, England.
Hart, S. D., & Cooke, D. J. (2003, November). Assessing risk for violence: An integrated workshop using the
     Psychopathy Checklist-Revised (PCL-R) and the HCR-20. Edinburgh, Scotland.
Hart, S. D. (2003, October). Assessing psychopathy using the Screening Version of the Psychopathy Checklist-
     Revised (PCL:SV). Institute of Psychiatry, King’s College, London, England.
Hart, S. D. (2003, October). Assessing violence risk using the HCR-20. Institute of Psychiatry, King’s College,
     London, England.
Hart, S. D. (2003, October). Using the PCL:SV and HCR-20: Train-the-trainers workshop. Institute of
     Psychiatry, King’s College, London, England.
Kropp, P. R., & Hart, S. D. (2003, May). Assessing risk for stalking. Calgary Police Service, Calgary, Alberta.
Hart, S. D. (2003, May). Assessing psychopathy: Clinical and forensic applications of the PCL-R. Specialized
     Training Services, Columbus, Ohio.
Hart, S. D., & Vincent, G. M. (2003, April). Psychopathy: Use of the Psychopathy Checklist-Revised (PCL-R)

                                                    Page 83
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 84 of 96
January 11, 2020                                                           Stephen David Hart

     and its Screening Version (PCL:SV). University of Massachusetts, Worcester, Massachusetts.
Hart, S. D. (2003, April). Basic and advanced training in psychopathy and the Psychopathy Checklist-Revised
     (PCL-R). Central New York Psychiatric Institute, Marcy, New York.
Hart, S. D. (2003, March). Assessing psychopathy using the Screening Version of the Psychopathy Checklist-
     Revised (PCL:SV). Institute of Psychiatry, King’s College, London, England.
Hart, S. D. (2003, March). Assessing violence risk using the HCR-20. Institute of Psychiatry, King’s College,
     London, England.
Hart, S. D. (2003, March). Using the PCL:SV and HCR-20: Train-the-trainers workshop. Institute of
     Psychiatry, King’s College, London, England.
Hart, S. D., & Vincent, G. M. (2003, March). Psychopathy: Use of the Psychopathy Checklist-Revised (PCL-R)
     and its Screening Version (PCL:SV). University of Massachusetts, Newton, Massachusetts.
Hart, S. D. (2003, March). Risk assessment issues: Research update. California Conditional Release Program,
     Pacific Grove, California.
Hart, S. D. (2003, March). HCR-20 basics: Violence risk assessment. California Conditional Release Program,
     Pacific Grove, California.
Hart, S. D. (2003, March). Assessing psychopathy: Clinical and forensic applications of the PCL:SV.
     California Conditional Release Program, Pacific Grove, California.
Hart, S. D. (2003, February). Assessing psychopathy: Clinical and forensic applications of the PCL-R.
     Specialized Training Services, Phoenix, Arizona.
Hart, S. D. & Kropp, P. R. (2003, February). Assessing risk for wife assault. Interagency Council on
     Intermediate Sanctions, Hawaii Judicial Department, Waikiki, Hawaii.
Hart, S. D. (2003, January). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. American Academy of Forensic Psychology, Long Beach, California.
Hart, S. D. (2002, November). Assessing psychopathy using the PCL:SV. New York State Psychiatric Institute,
     New York, New York.
Cooke, D. J., Hart, S. D., & Logan, C. (2002, October). Assessment of psychopathy and risk for violence.
     Orchard Clinic, Edinburgh, Scotland.
de Ruiter, C., van der Wolf, P., & Hart, S. D. (2002, September). Hare’s Psychopathie Checklist: Een
     driedaagse training. Sponsored by Swets, Beveren, Belgium.
Hart, S. D. (2002, September). Communicating about violence risk. Workshop presented at conference on
     “Towards a safer society: Violence: Origins, assessment and management,” Glasgow, Scotland.
Hart, S. D. (2002, August). Assessing psychopathy using the PCL-R. University of South Florida, Tampa,
     Florida.
Hart, S. D. (2002, May). Psychological dynamics of spousal assault and stalking. Fairmont Training Academy,
     Royal Canadian Mounted Police (E Division), Chilliwack, British Columbia.
Hart, S. D. (2002, April). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Chilliwack, British Columbia.
Hart, S. D. (2002, April). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Chilliwack, British Columbia.
Hart, S. D. (2002, March). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. American Academy of Forensic Psychology, Austin, Texas.
Hart, S. D. (2002, February). Psychological dynamics of spousal assault and stalking. Royal Canadian

                                                  Page 84
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 85 of 96
January 11, 2020                                                           Stephen David Hart

     Mounted Police (E Division), Chilliwack, British Columbia.
Hart, S. D. (2002, February). Psychological dynamics of spousal assault and stalking. Royal Canadian
     Mounted Police (E Division), Chilliwack, British Columbia.
Hart, S. D. (2002, February). Violence risk assessment using the HCR-20. Her Majesty’s Prison Service,
     Nottingham, England.
Hart, S. D. (2002, January). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Webster, C. D., & Hart, S. D. (2002, February). Assessing violence risk: Structured clinical evaluation of
     violence risk with the Historical-Clinical-Risk 20 (HCR-20). Sinclair Seminars, San Francisco, California.
Hart, S. D. (2002, January). Assessing psychopathy. Singapore Prison Service, Singapore.
Hart, S. D. (2002, January). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D., & Cooke, D. J. (2001, December). Assessing psychopathy and violence risk. Glasgow Caledonian
     University, Glasgow, Scotland.
Hart, S. D. (2001, December). Assessing risk for violence. Fylkessjukehuset i Molde Psykiatrisk Storvadeling,
     Molde, Norway.
Cooke, D. J., Hart, S. D., & Douglas, K. S. (2001, November). Psychopathy. Pre-conference workshop
     presented at conference on “Violence risk assessment and management: Bringing science and practice
     closer together,” sponsored by the Sundsvall Forensic Psychiatric Hospital and the International
     Association of Forensic Mental Health Services, Sundsvall, Sweden.
Agar, S., & Hart, S. D. (2001, November). Assessing risk for child abuse and neglect: The Child Abuse Risk
     Evaluation. Mental Health, Law, & Policy Institute, Simon Fraser University, Vancouver, Canada.
Hart, S. D. (2001, October). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2001, October). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Cooke, D. J., Hart, S. D., & Logan, C. (2001, September). Assessment of psychopathy. Ashworth Hospital,
     Maghull, England.
Hart, S. D. (2001, July). Psychological dynamics of spousal assault and stalking. Fairmont Training Academy,
     Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2001, June). Assessing psychopathy using the Hare PCL:SV. Bridgewater State Hospital,
     Bridgewater, MA.
Hart, S. D. (2001, May). Violence risk assessment. Scottish Prison Service, Grangemouth, Scotland.
Hart, S. D. (2001, May). Assessing psychopathy using the Hare scales. Scottish Prison Service, Grangemouth,
     Scotland.
Hart, S. D. (2001, April). Assessing psychopathy. Department of Psychology, Simon Fraser University,
     Burnaby, British Columbia.
Hart, S. D. (2001, April). Assessing risk for spousal violence. Orange County Probation Services, Santa Ana,
     California.
Erdberg, P., & Hart, S. D. (2001, March). Assessing violence risk using the HCR-20. Forensic Mental Health
     Association, Pacific Grove, California.
Hart, S. D. (2001, March). Assessing psychopathy using the PCL:SV. Forensic Mental Health Association,

                                                   Page 85
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 86 of 96
January 11, 2020                                                           Stephen David Hart

     Pacific Grove, California.
Hart, S. D. (2001, March). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2001, March). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2001, March). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D., & Logan, C. (2001, February). Assessing psychopathy. Rampton Hospital, Retford, England.
Hart, S. D. (2001, February). Assessing psychopathy using the Hare scales. Vrije Universiteit Amsterdam,
     Amsterdam, The Netherlands.
Hart, S. D. (2001, January). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2001, January). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. American Academy of Forensic Psychology, San Jose, California.
Hart, S. D. (2001, January). Assessing risk for spousal assault. Family Violence Supervision Network,
     Portland, Oregon.
Hart, S. D. (2000, December). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2000, October). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2000, September). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2000, September). Psychological dynamics of spousal assault and stalking. Fairmont Training
     Academy, Royal Canadian Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (2000, September). Psychopathy and violence risk assessment. Seattle Forensic Institute, Seattle,
     Washington.
Hart, S. D. (2000, May). Assessing psychopathy in sex offenders. Pre-conference workshop presented at the 6th
     International Congress on the Treatment of Sexual Offenders, Toronto, Canada.
Hare, R. D., & Hart, S. D. (2000, April). Basic and Advanced PCL-R training. Workshop presented at
     conference on “Risk Assessment and Psychopathy,” University of Nijmegen, Nijmegen, The Netherlands.
Webster, C. D., & Hart, S. D. (2000, April). Risk analysis, assessment, and management. Workshop presented
     at conference on “Risk Assessment and Psychopathy,” University of Nijmegen, Nijmegen, The
     Netherlands.
Hart, S. D., Logan, C., & Watt, K. (2000, April). Assessment of psychopathy. Ashworth Hospital, Maghull,
     England.
Hart, S. D. (2000, April). Assessing risk for violence using the HCR-20. Forensic Psychiatric Institute, Port
     Coquitlam, British Columbia.
Hart, S. D. (2000, April). Assessing psychopathy using the PCL:SV. Forensic Psychiatric Institute, Port
     Coquitlam, British Columbia.
Kropp, P. R., & Hart, S. D. (2000, March). Assessing risk for wife assault: The Spousal Assault Risk
     Assessment Guide. Administrative Office of the Illinois Courts, Lisle, Illinois.
Hart, S. D. (2000, March). The clinical and forensic assessment of psychopathy: An overview of the Hare

                                                  Page 86
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 87 of 96
January 11, 2020                                                           Stephen David Hart

     scales. American Academy of Forensic Psychology, New Orleans, Louisiana.
Hart, S. D. (2000, February). Assessing risk for violence. Mental Health, Law, and Policy Institute, Simon
     Fraser University, Vancouver, British Columbia.
Hart, S. D. (2000, January). Assessing psychopathy. Mental Health, Law, and Policy Institute, Simon Fraser
     University, Vancouver, British Columbia.
Hart, S. D. (2000, January-a). Assessing risk for violence: The HCR-20. Ashworth Hospital, Maghull, England.
Hart, S. D. (2000, January-b). Assessing risk for violence: The HCR-20. Ashworth Hospital, Maghull, England.
Hart, S. D. (2000, January). Assessing risk for sexual violence: The SVR-20. Ashworth Hospital, Maghull,
     England.
Hart, S. D. (1999, August). Risk assessment. Post-symposium workshop, III Nordic Forensic Psychiatric
     Symposium, Trondheim, Norway.
Hart, S. D. (1999, July). Advanced issues in risk assessment. Scottish Prison Service, Edinburgh, Scotland.
Hart, S. D. (1999, July). Assessing risk and predicting violence. Department of Psychology, Glasgow
     Caledonian University, Glasgow, Scotland.
Monahan, J., & Hart, S. D. (1999, July). Risk analysis, assessment and management. Pre-conference workshop,
     Joint Meeting of the American Psychology-Law Society and the European Association of Psychology &
     Law, Dublin, Ireland.
Hare, R. D., & Hart, S. D. (1999, June). Basic and Advanced PCL-R training. Federal Bureau of Prisons,
     Washington, DC.
Hart, S. D. (1999, May). Assessment of psychopathy: Use of the PCL-R. Institute of Law, Psychiatry, and
     Public Policy, University of Virginia, Charlottesville, Virginia.
Hart, S. D. (1999, January). Assessment of psychopathy: Use of the PCL:SV. Family Advocacy Center, United
     States Navy, Sand Diego Naval Station, San Diego, California.
Hart, S. D. (1998, December). Assessment of violence risk: Use of the HCR-20. Department of Psychology,
     Simon Fraser University, Burnaby, British Columbia.
Hart, S. D. (1998, December). Assessment of psychopathy: Use of the PCL:SV. Department of Psychology,
     Simon Fraser University, Burnaby, British Columbia.
Hart, S. D., Kropp, P. R., Ogloff, J. R. P., & Roesch, R. (1998, November). Risk assessment for violent and
     dangerous accused and offenders. Crown Counsel Conference, Simon Fraser University, Vancouver,
     British Columbia.
Hart, S. D. (1998, November). The clinical and forensic assessment of psychopathy: An overview of the Hare
     scales. American Academy of Forensic Psychology, St. Louis, Missouri.
Hart, S. D. (1998, October). Psychopathy: An update. Correctional Service of Canada (Pacific Region),
     Abbotsford, British Columbia.
Hart, S. D. (1998, September). Assessing risk for violence. Colorado Behavioral Healthcare Conference,
     Snowmass, Colorado.
Hart, S. D., & Freese, R. (1998, September). PCL:SV workshop. Institut für Forensische Psychiatrie, Klinik für
     gerichtliche Psychiatrie Haina, Gießen, Germany.
Hart, S. D. (1998, July). Assessing risk and predicting violence. Department of Psychology, Glasgow
     Caledonian University, Glasgow, Scotland.
Hart, S. D. (1998, June). Assessment of risk for violence: The HCR-20. Washington Institute for Mental Illness
     Research and Training, Western State Hospital, Tacoma, Washington.

                                                   Page 87
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 88 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (1998, May). The assessment of psychopathy in correctional settings. Correctional Service of
     Canada (Pacific Region), Mission, British Columbia.
Hart, S. D., & Boer, D. (1998, March). Risk assessment. National Parole Board (Pacific Region), Harrison Hot
     Springs, British Columbia.
Kropp, P. R., & Hart, S. D. (1998, March). Assessing risk for wife assault: The Spousal Assault Risk
     Assessment Guide. Correctional Service of Canada (Ontario Region), Kingston, Ontario.
Kropp, P. R., & Hart, S. D. (1998, March). Assessing risk for wife assault: The Spousal Assault Risk
     Assessment Guide. Correctional Service of Canada (Ontario Region), Millhaven, Ontario.
Kropp, P. R., & Hart, S. D. (1998, March). Assessing risk for wife assault: The Spousal Assault Risk
     Assessment Guide. Ontario Ministry of the Solicitor General, Correctional Services Division, Toronto,
     Ontario.
Hart, S. D. (1998, February). The assessment of psychopathy using the PCL-R and PCL:SV. Sponsored by the
     After-Care Project, Burnaby, British Columbia.
Webster, C. D., & Hart, S. D. (1998, February). The assessment of risk for violence using of the HCR-20.
     Sponsored by the After-Care Project, Burnaby, British Columbia.
Hart, S. D. (1998, January). Kurs i risikobedømmelse og farlighetsvurdering. Regional sikkerhetsavdeling og
     kompetansesenter, Sør-Trøndelag psykiatriske sykehus Brøset, Trondheim, Norway.
Hart, S. D. (1997, November). Assessing risk for violence. Presented at “Training Programme on Assessment
     of Dangerous and Long-Term Offenders,” Simon Fraser University, Vancouver, British Columbia.
Hart, S. D. (1997, November). The assessment of psychopathy: Clinical-forensic applications of the PCL-R
     and PCL:SV. Presented at “Training Programme on Assessment of Dangerous and Long-Term
     Offenders,” Simon Fraser University, Vancouver, British Columbia.
Hart, S. D. (1997, October). The assessment of psychopathy: Clinical-forensic applications of the PCL-R and
     PCL:SV. Co-sponsored by Correctional Service of Canada and Forensic Assessment and Community
     Services, Edmonton, Alberta.
Hart, S. D. (1997, September). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Hart, S. D. (1997, September). Work-shop om PCL:SV och hur det bör användas i anslutning till HCR-20.
     Regionvårdscentrum Forskningsenheten, Psykiatriska klinikerna i Växjö, Växjö, Sweden.
Hart, S. D. (1997, May). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D., & Kropp, P. R. (1997, May). Assessing risk for wife assault: The Spousal Assault Risk Assessment
     Guide. Colorado Judicial Department, Denver, Colorado.
Hare, R. D., & Hart, S. D. (1997, May). Psychopathy and the PCL-R: Clinical and forensic applications.
     Maricopa County Adult Probation, Phoenix, Arizona.
Hart, S. D. (1997, May). Forensic training seminar on psychopathy. Regional Forensic Psychiatry Services,
     Waitemata Health, Auckland, New Zealand.
Hart, S. D. (1997, April). Assessing psychopathy: Clinical and forensic applications of the PCL-R and
     PCL:SV. Good Health Wanganui, Wanganui, New Zealand.
Hart, S. D. (1997, April). Assessing and managing risk for violence: Guidelines for clinical practice. Oregon
     Psychological Association, Lincoln City, Oregon.
Hare, R. D., & Hart, S. D. (1997, April). Psychopathy and the PCL-R: Clinical and forensic applications. Co-


                                                   Page 88
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 89 of 96
January 11, 2020                                                           Stephen David Hart

     sponsored by University of British Columbia and Simon Fraser University, Vancouver, British Columbia.
Hart, S. D. (1997, April). Assessing psychopathic personality: Clinical and forensic applications of the Hare
     Psychopathy Checklist-Revised (PCL-R) and the Screening Version of the Psychopathy Checklist-Revised
     (PCL:SV). Sponsored by Professional Education and Knowledge, Calgary, Alberta.
Hart, S. D. (1997, March). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1997, March). The assessment of psychopathy: Clinical and forensic issues. British Columbia
     Forensic Psychiatric Services Commission, Victoria, British Columbia.
Hart, S. D. (1997, February). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Hare, R. D., & Hart, S. D. (1997, February). Psychopathy and the PCL-R: Clinical and forensic applications.
     Co-sponsored by Patuxent Institution and Community Connections, Washington, District of Columbia.
Hart, S. D. (1997, January). Assessing psychopathy. Simon Fraser University, Burnaby, British Columbia.
Hart, S. D. (1996, October). The assessment of psychopathy in correctional settings: Advanced issues.
     Correctional Service of Canada (Pacific Region), Mission, British Columbia.
Hart, S. D. (1996, October). Psychopathy and the PCL-R: Clinical and forensic applications. Her Majesty’s
     Prison Service, Carlisle, UK.
Hare, R. D., & Hart, S. D. (1996, August). Psychopathy and the PCL-R: Clinical and forensic applications.
     Colorado Division of Criminal Justice, Denver, Colorado.
Hart, S. D. (1996, July). Correctional applications of the PCL-R: Advanced issues. Correctional Service of
     Canada (Pacific Region), Mission, British Columbia.
Hart, S. D. (1996, June). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1996, May). Assessing psychopathy. Washington Sex Offense Specialists Association, Seatac,
     Washington.
Hare, R. D., Forth, A. E., & Hart, S. D. (1996, May). Assessing psychopathy: Forensic applications of the
     PCL-R. Sponsored by the Mental Health, Law, and Policy Institute, Vancouver, British Columbia.
Hart, S. D. (1996, April). Assessing risk for spousal assault: Enhancing safety for women in the justice system.
     Sponsored by the British Columbia Institute on Family Violence, Kamloops, British Columbia.
Hart, S. D. (1996, March). The assessment of psychopathy. U.S. Army Behavioral Science Postgraduate Short
     Course, San Diego, California.
Hare, R. D., & Hart, S. D. (1996, March). Psychopathy and the PCL-R: Clinical and forensic applications.
     Oregon Psychological Association, Portland, Oregon.
Hart, S. D. (1996, January). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D., & Forth, A. E. (1995, December). Use of the Psychopathy Checklist—Revised. Presented at the
     NATO Advanced Study Institute on “Psychopathy: Theory, Research, and Implications for Society,”
     Alvor, Portugal.
Kropp, P. R., & Hart, S. D. (1995, December). Assessing risk for wife assault: The Spousal Assault Risk
     Assessment Guide. Correctional Service of Canada (Prairie Region), Edmonton, Alberta.
Hart, S. D. (1995, November). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.

                                                    Page 89
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 90 of 96
January 11, 2020                                                           Stephen David Hart

Hart, S. D. (1995, November). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Kropp, P. R., & Hart, S. D. (1995, September). Assessing risk for wife assault in corrections: The Spousal
     Assault Risk Assessment Guide. Corrections Academy, Justice Institute of British Columbia, New
     Westminister, British Columbia.
Hart, S. D. (1995, August). Psychopathy and the PCL-R: An advanced training workshop. Co-sponsored by
     Patuxent Institution and Clifford T. Perkins Hospital, Baltimore, Maryland.
Hare, R. D., & Hart, S. D. (1995, June). Psychopathy and the PCL-R: Clinical and forensic applications.
     Wisconsin Resource Center, Winnebago Mental Health Institute, Oshkosh, Wisconsin.
Hare, R. D., & Hart, S. D. (1995, June). Psychopathy and the PCL-R: Clinical and forensic applications.
     Seventeenth Annual In-Service Training Conference co-sponsored by the Association of Ohio Forensic
     Psychiatric Center Directors and Harding, Columbus, Ohio.
Kropp, P. R., & Hart, S. D. (1995, May). Assessing risk for spousal assault: Enhancing safety for women in the
     justice system. Sponsored by the British Columbia Institute on Family Violence, Vancouver, British
     Columbia.
Hare, R. D., & Hart, S. D. (1995, April). Psychopathy and the PCL-R: Clinical and forensic applications.
     Sponsored by the Washington Institute, Western Washington State Hospital, Tacoma, Washington.
Hart, S. D. (1995, April). Assessment of psychopathy. Presented at conference on “Mental Disorder and
     Criminal Justice: Changes, Challenges, and Solutions,” Vancouver, British Columbia.
Hart, S. D. (1995, March). Psychopathy and risk for violence. Correctional Service of Canada (Pacific Region),
     Abbotsford, British Columbia.
Hart, S. D. (1995, March). Assessment of psychopathy. Forensic Psychiatric Services Commission Training
     Seminar, Simon Fraser University, Burnaby, British Columbia.
Hart, S. D. (1995, March). Critical incident stress. Corrections Academy, Justice Institute of British Columbia,
     Vancouver, British Columbia.
Hart, S. D. (1995, March). Managing violent Young Offenders. Corrections Academy, Justice Institute of
     British Columbia, Vancouver, British Columbia.
Hart, S. D. (1995, March). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1995, February). Psychopathy and risk for violence. Correctional Service of Canada (Pacific
     Region), Victoria, British Columbia.
Hart, S. D. (1995, February). Psychopathy and risk for violence. Correctional Service of Canada (Pacific
     Region), Abbotsford, British Columbia.
Hart, S. D. (1995, February). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Kropp, P. R., & Hart, S. D, (1995, January-a). Assessing risk for wife assault in corrections: The Spousal
     Assault Risk Assessment guide (SARA). Correctional Service of Canada (Ontario Region), Kingston,
     Ontario.
Kropp, P. R., & Hart, S. D, (1995, January-b). Assessing risk for wife assault in corrections: The Spousal
     Assault Risk Assessment guide (SARA). Correctional Service of Canada (Ontario Region), Kingston,
     Ontario.
Hart, S. D. (1995, January). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.

                                                    Page 90
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 91 of 96
January 11, 2020                                                           Stephen David Hart

Hare, R. D., & Hart, S. D. (1995, January). Psychopathy and the PCL-R: Clinical and forensic applications.
     Sponsored by Multi-Health Systems, Inc. Seattle, Washington.
Hart, S. D. (1994, December). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Hart, S. D. (1994, December). Assessment of psychopathy. Simon Fraser University, Burnaby, British
     Columbia.
Hare, R. D., & Hart, S. D. (1994, November). Psychopathy and the PCL-R: Clinical and forensic applications.
     Pre-Conference Seminar presented at the 13th Annual Research and Treatment Conference of the
     Association for the Treatment of Sexual Abusers, San Francisco, CA.
Hare, R. D., & Hart, S. D. (1994, October). Psychopathy and the PCL-R: Clinical and forensic applications.
     Arizona Psychological Association, Tucson, Arizona.
Cooke, D. J., & Hart, S. D. (1994, September). Psychopathy Checklist training workshop. Karolinska Institutet,
     Sektionen för Social- och Rättspsykiatri and Rättsmedicinalverket, Rättspsykiatriska avdelningen,
     Stockholm, Sweden.
Hart, S. D. (1994, September). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Hart, S. D. (1994, September). Suicide in corrections. Corrections Academy, Justice Institute of British
     Columbia, Vancouver, British Columbia.
Hart, S. D. (1994, August). Psychopathy and the PCL-R: Clinical and forensic applications. Alberta Hospital,
     Edmonton, Alberta.
Hart, S. D. (1994, June). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1994, June). Mentally disordered offenders. Fairmont Training Academy, Royal Canadian
     Mounted Police (E Division), Vancouver, British Columbia.
Hart, S. D. (1994, May). Assessment of psychopathy. Correctional Service of Canada (Pacific Region),
     Abbotsford, British Columbia.
Hart, S. D. (1994, April). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hare, R. D., & Hart, S. D. (1994, March). Psychopathy and the PCL-R: Clinical and forensic applications.
     Regional Psychiatric Centre (Pacific), Correctional Service of Canada, Abbotsford, British Columbia.
Hare, R. D., & Hart, S. D. (1994, March). Psychopathy and the PCL-R: Clinical and forensic applications.
     Ohio Psychological Association, Columbus, Ohio.
Hart, S. D. (1994, March). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hare, R. D., & Hart, S. D. (1994, February). Psychopathy and the PCL-R: Clinical and forensic applications.
     Sponsored by Multi-Health Systems and presented at conference on “Clinical Assessment: Contemporary
     Applications,” Waikoloa, Hawaii.
Hart, S. D. (1994, February). Prediction and classification. National Parole Board (Prairie Region), Saskatoon,
     Saskatchewan.
Hart, S. D. (1994, February). The prediction of dangerousness. National Parole Board (Prairie Region),
     Saskatoon, Saskatchewan.
Hart, S. D. (1994, February). Suicide in corrections. Corrections Academy, Justice Institute of British


                                                   Page 91
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 92 of 96
January 11, 2020                                                           Stephen David Hart

     Columbia, Vancouver, British Columbia.
Hart, S. D. (1994, February). Suicide in Young Offenders. Corrections Academy, Justice Institute of British
     Columbia, Vancouver, British Columbia.
Hart, S. D. (1994, February). Critical incident stress in corrections. Corrections Academy, Justice Institute of
     British Columbia, Vancouver, British Columbia.
Hart, S. D. (1994, January). Psychopathy and the PCL-R: Clinical and forensic applications. Washington State
     Department of Social and Health Services, Twin Rivers Correctional Center, Munroe, Washington.
Hare, R. D., & Hart, S. D. (1993, December). Psychopathy and the PCL-R: Clinical and forensic applications.
     United States Federal Bureau of Prisons, Federal Correctional Institute, Fort Worth, Texas.
Hart, S. D. (1993, November). Suicide in Young Offenders. Corrections Academy, Justice Institute of British
     Columbia, Vancouver, British Columbia.
Hart, S. D. (1993, October). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1993, October). Suicide in corrections. Corrections Academy, Justice Institute of British Columbia,
     Vancouver, British Columbia.
Hart, S. D. (1993, September). Suicide in corrections. Corrections Academy, Justice Institute of British
     Columbia, Vancouver, British Columbia.
Hare, R. D., & Hart, S. D. (1993, August). Psychopathy and the PCL-R: Clinical and forensic applications.
     Sponsored by Multi-Health Systems, Inc. Toronto, Ontario.
Hart, S. D. (1993, June). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1993, May). Assessment of psychopathy. Adult Forensic Psychiatric Services, BC Forensic
     Psychiatric Services Commission, Vancouver, British Columbia.
Hart, S. D. (1993, May). Assessment of psychopathy. Co-sponsored by the Special Hospital Services
     Administration and the Home Office, Broadmoor Special Hospital, Crowthorne, UK.
Hart, S. D., & Cooke, D. J. (1993, May). NATO workshop on the assessment of psychopathy. Glasgow
     Caledonia University, Glasgow, UK.
Hare, R. D., & Hart, S. D. (1993, May). Psychopathy and the PCL-R: Clinical and forensic applications.
     Sponsored by Multi-Health Systems, Inc., San Francisco, California.
Hart, S. D. (1993, April). Assessment of psychopathy. Simon Fraser University, Burnaby, British Columbia.
Hart, S. D. (1993, March). Assessment of mentally disordered offenders: A 5-day training program for
     correctional officers. Surrey Pretrial Services Centre, Surrey, British Columbia.
Hart, S. D. (1993, March). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hare, R. D., & Hart, S. D. (1993, February). Assessment of psychopathy. Florida Mental Health Institute,
     Tampa, Florida.
Cox, D. N., & Hart, S. D. (1992, December). Identification and management of mentally disordered offenders.
     Vancouver Pretrial Services Centre, Vancouver, British Columbia.
Hart, S. D. (1992, November). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Hart, S. D. (1992, October). The assessment of psychopathy in criminal populations. Presented at the Semi-
     Annual Forensic Seminar and sponsored by the Institute of Law, Psychiatry, and Public Policy.

                                                    Page 92
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 93 of 96
January 11, 2020                                                           Stephen David Hart

     Charlottesville, Virginia.
Hart, S. D. (1992, October). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1992, October). Assessment of psychopathy. Jewish Child Care Association, New York, New York.
Hart, S. D. (1992, October). Use of the Structured Clinical Interview for DSM-III-R. Forensic Psychiatric
     Services Commission, Burnaby, British Columbia.
Hart, S. D. (1992, September). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police
     (E Division), Vancouver, British Columbia.
Hart, S. D. (1992, June). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Cox, D. N., & Hart, S. D. (1992, June). Identification and management of mentally disordered offenders.
     Vancouver Pretrial Services Centre, Vancouver, British Columbia.
Hart, S. D. (1992, May). Assessment of psychopathy. Hennepin County Bureau of Community Corrections,
     Minneapolis, Minnesota.
Hart, S. D. (1992, May). Spousal assault. Fairmont Training Academy, Royal Canadian Mounted Police (E
     Division), Vancouver, British Columbia.
Hart, S. D. (1992, April). Use of the Structured Clinical Interview for DSM-III-R. Forensic Psychiatric Services
     Commission, Burnaby, British Columbia.
Hart, S. D. (1992, March). Assessment of psychopathy. Correctional Service of Canada (Atlantic Region),
     Moncton, New Brunswick.
Cox, D. N., & Hart, S. D. (1992, March). Identification and management of mentally disordered offenders.
     Corrections Academy, Justice Institute of British Columbia, Vancouver, British Columbia.
Hare, R. D., Hart, S. D., & Forth, A. E. (1992, March). The Psychopathy Checklist-Revised: An overview for
     researchers and clinicians. Presented at the Mid-Year Meeting of the American Psychology-Law Society
     (APA Div. 41), San Diego, California.
Cox, D. N., & Hart, S. D. (1992, February). Identification and management of mentally disordered offenders.
     Corrections Academy, Justice Institute of British Columbia, Vancouver, British Columbia.
Hare, R. D., & Hart, S. D. (1991, June). Assessment of psychopathy. Florida State Hospital, Chattahoochee,
     Florida.
Hart, S. D., & Forth, A. E. (1991, June). Assessment of psychopathy. Correctional Service of Canada (Prairie
     Region), Banff, Alberta.
Forth, A. E., & Hart, S. D. (1991, March). Assessment of psychopathy. Correctional Service of Canada (Ontario
     Region), Kingston, Ontario.
Hare, R. D., & Hart, S. D. (1991, March). Assessment of psychopathy. Mount Sinai Hospital, New York, New
     York.
Hare, R. D., Hart, S. D., & Forth, A. E. (1990, June). Assessment of psychopathy. Napa State Hospital, Napa,
     California.
Hare, R. D., Forth, A. E., & Hart, S. D. (1990, June). Assessment of psychopathy. Patton State Hospital, San
     Bernardino, California.
Hare, R. D., & Hart, S. D. (1989, November). Assessment of psychopathy. Greater Kansas City Mental Health
     Center, Kansas City, Missouri.
Hart, S. D., & Forth, A. E. (1989, September). Assessment of psychopathy. University of British Columbia,

                                                    Page 93
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 94 of 96
January 11, 2020                                                           Stephen David Hart

     Vancouver, British Columbia.
Hare, R. D., Hart, S. D., & Forth, A. E. (1989, June). Assessment of psychopathy. Kirby Forensic Psychiatric
     Center, New York, New York.
Hare, R. D., Cox, D. N., Forth, A. E., & Hart, S. D. (1987, June). Assessment of psychopathy. Pre-Convention
     Workshop presented at the Annual Meeting of the Canadian Psychological Association, Vancouver,
     British Columbia.

Senior Supervisor of Post-Doctoral Fellows, Master’s Theses, and Doctoral Dissertations
Agar, S. (2003). The development of general risk assessment guidelines for physical child abuse and neglect.
     Unpublished doctoral dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Aucoin, S. (1998). Can counter-arguments increase the understanding and acceptance of arguments? Testing
     the Gilbert/Spinoza hypothesis in a mock trial. Unpublished B.A. (Hons.) thesis, Department of
     Psychology, Simon Fraser University, Burnaby, Canada.
Bachynski, L. A. (1995). Differential impact of sex offender treatment on female versus male therapists.
     Unpublished B.A. (Hons.) thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Baglole, S. (2016). Breaking good: Factors of resilience in at-risk young adults. Unpublished B.A. (Hons.)
     thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Brown, L. (2001). Assessing risk of elopement and breaches of conditional discharge in insanity acquittees.
     Unpublished doctoral dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Brown, P. (1998). Preliminary reliability and validity of the Apperceptive Coping Test. Unpublished Master’s
     thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Burke, H. (2002). Psychopathy and treatment outcome in incarcerated violent offender treatment program
     participants. Unpublished doctoral dissertation, Department of Psychology, Simon Fraser University,
     Burnaby, Canada.
Carey, K. (1999). Clarifying conceptual confusion in psychological research: The case of aggression.
     Unpublished B.A. (Hons.) thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Catchpole, R. (2003). Psychopathy and recidivism following treatment among previously violent youth.
     Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Cook, A. N. (2014). Risk assessment and management of group-based violence. Unpublished doctoral
     dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Cook, A. N. (2014-2015). Post-doctoral Fellowship. Mental Health, Law, and Policy Institute, Simon Fraser
     University; British Columbia Forensic Psychiatric Services Commission; and ProActive ReSolutions Inc.
Coupland, S. H. (2018). Stalking and violence: A 10-year follow-up of stalking offenders. Unpublished doctoral
     dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Dawda, D. (1997). The development and validation of an interview-based observer rating scale for alexithymia
     (SIFA). Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby,
     Canada.
Dawson, N. (1996). Malingered dissociative identity disorder: A simulation study. Unpublished B.A. (Hons.)
     thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Dempster, R. J. (1995). Validity of the FBI’s Crime Classification Manual in juvenile murderers and attempted
     murderers. Unpublished B.A. (Hons.) thesis, Department of Psychology, Simon Fraser University,
     Burnaby, Canada.
Dempster, R. J. (1998). Prediction of sexually violent recidivism: A comparison of risk assessment instruments.

                                                   Page 94
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 95 of 96
January 11, 2020                                                           Stephen David Hart

       Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Dempster, R J. (2001). Errors in violence risk assessment: Investigating differential prediction. Unpublished
       doctoral dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Edge, M. (2018). An examination of student perception of sexual violence and corresponding policy.
       Unpublished B.A. (Hons.) thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Gaato, C. (1996). Psychological separation and eating disorders. Unpublished doctoral dissertation,
       Department of Psychology, Simon Fraser University, Burnaby, Canada.
Gagnon, N. (2000). The association between psychopathy and criminogenic needs. Unpublished Master’s
       thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Gibas, A. L. (2011). The victim’s voice: A victim-focused safety planning intervention for intimate partner
       violence. Unpublished doctoral dissertation, Department of Psychology, Simon Fraser University,
       Burnaby, Canada.
Hemphill, J. F. (1998-2000). Post-doctoral Fellowship. Social Sciences and Humanities Research Council of
       Canada.
Hills, A. (1997). The association between psychopathy, intelligence, and violence in adult male offenders.
       Unpublished B.A. (Hons.) thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Ius, J. (2003). Judgements of reasonableness of fear and severity of threat in criminal harassment cases.
       Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Ius, J. (2009). The association between attachment strategies and risk for stalking. Unpublished doctoral
       dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Jackson, K. J. (2016). Validation of the Risk for Sexual Violence Protocol in adult sexual offenders.
       Unpublished doctoral dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Jeffries, V. E. (2008). Altered risk judgments: Source credibility of violence risk assessment measures.
       Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Klassen, C. (1996). Predicting aggression in psychiatric inpatients using ten historical risk factors: Validating
       the “H” of the HCR-20. Unpublished B.A. (Hons.) thesis, Department of Psychology, Simon Fraser
       University, Burnaby, Canada.
Klaver, J. (2003). Psychopathy and nonverbal indicators of deception. Unpublished Master’s thesis,
       Department of Psychology, Simon Fraser University, Burnaby, Canada.
Klaver, J. (2006). Age of onset of psychopathic traits in adjudicated delinquents. Unpublished doctoral
       dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Lee, Z. (2002). The validity of the Antisocial Process Screening Device as a self-report measure of psychopathy
       in adolescent offenders. Unpublished Master’s thesis, Department of Psychology, Simon Fraser
       University, Burnaby, Canada.
Lee, Z. (2006). The stability of psychopathic traits in adolescent offenders. Unpublished doctoral dissertation,
       Department of Psychology, Simon Fraser University, Burnaby, Canada.
Lim, Y. L. (2016, May). Cross-cultural generalizability of psychopathic personality disorder: Differences
       between individualistic versus collectivistic cultures. Unpublished Master’s thesis, Department of
       Psychology, Simon Fraser University, Burnaby, Canada.
Murray, A. A. (2014). Clinicians’ perspectives on the treatment of psychopathic and borderline personality
       disorders: Identifying current strategies to better inform future treatment directions. Unpublished doctoral
       dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.


                                                     Page 95
              Case 8:19-cr-00096-GJH Document 103-1 Filed 01/16/20 Page 96 of 96
January 11, 2020                                                           Stephen David Hart

Olver, M. (1997). The Personality Assessment Inventory (PAI) and psychopathy. Unpublished B.A. (Hons.)
      thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Pescitelli, D. (1999). Gender differences in alexithymia. Unpublished B.A. (Hons.) thesis, Department of
      Psychology, Simon Fraser University, Burnaby, Canada.
Ryan, T. J. (2016). An examination of the interrater reliability and concurrent validity of the Spousal Assault
      Risk Assessment Guide–Version 3 (SARA-V3). Unpublished Master’s thesis, Department of Psychology,
      Simon Fraser University, Burnaby, Canada.
Sea, J. H. (2018). Cross-cultural generalizability of the Comprehensive Assessment of Psychopathic Personality
      (CAPP) in South Korea. Unpublished doctoral dissertation, Department of Psychology, Simon Fraser
      University, Burnaby, Canada.
Sidhu, A. (2004). Risk and protective factors: Male young offenders compared to male youth in school.
      Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Storey, J. (2009). Stalking management strategies: Implementation and efficacy. Unpublished Master’s thesis,
      Department of Psychology, Simon Fraser University, Burnaby, Canada.
Storey, J. (2012). Hurting the healers: Stalking in the mental health professions. Unpublished doctoral
      dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Storey, J. (2012-2014). Post-doctoral Fellowship. Social Sciences and Humanities Research Council of Canada
Sullivan, L. (1996). Assessment of psychopathy using the MMPI-A: Validity in male adolescent forensic
      patients. Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby,
      Canada.
Vargen, L. (2019). Risk domains and factors of the Multi-Level Guidelines: An updated examination of their
      support in the literature. Unpublished Master’s thesis, Department of Psychology, Simon Fraser
      University, Burnaby, Canada.
Vincent, G. (2002). Investigating the legitimacy of adolescent psychopathy assessments: Contributions of Item
      Response Theory. Unpublished doctoral dissertation, Department of Psychology, Simon Fraser University,
      Burnaby, Canada.
Watt, Kelly A. (1998). The association between childhood abuse experiences, psychopathy, and violence in
      adult male offenders. Unpublished B.A. (Hons.) thesis, Department of Psychology, Simon Fraser
      University, Burnaby, Canada.
Wilson, C. M. (2006). Judgments of violence risk: The impact of information about variable risk factors.
      Unpublished Master’s thesis, Department of Psychology, Simon Fraser University, Burnaby, Canada.
Wilson, C. M. (2013). Reliability and consistency of risk formulations in assessments of sexual violence risk.
      Unpublished doctoral dissertation, Department of Psychology, Simon Fraser University, Burnaby, Canada.




                                                   Page 96
